UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22436 EntrepreneurShares Series Trust (Exact name of registrant as specified in charter) 470 Atlantic Avenue, Suite 400 Boston, Massachusetts02210 (Address of principal executive offices) (Zip code) Dr. Joel M. Shulman (Name and address of agent for service) Registrant's telephone number, including area code: (800) 287-9469 Date of fiscal year end: June 30 Date of reporting period: July 1, 2014 – June 30, 2015 Item 1. Proxy Voting Record. EntrepreneurShares Global Fund AMREIT INC Ticker: AMRE Security ID: 03216B-208 Meeting Date: 29-Jan-15 Meeting Type: SPECIAL SHAREHOLDER MEETING Record Date: 19-Jan-14 # PROPOSAL MGT REC VOTE CAST SPONSOR 1 APPROVAL OF THE MERGER OF AMREIT, INC., A MARYLAND CORPORATION ("AMREIT"), WITH AND INTO SATURN SUBSIDIARY, LLC, A DELAWARE LIMITED LIABILITY COMPANY ("MERGER SUB"), PURSUANT TO THE AGREEMENT AND PLAN OF MERGER, DATED AS OF OCTOBER 31, 2014, AND THE OTHER TRANSACTIONS CONTEMPLATED THEREBY (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) FOR FOR SHAREHOLDER 2 APPROVAL, BY ADVISORY (NON-BINDING) VOTE, OF THE "GOLDEN PARACHUTE" COMPENSATION THAT OUR NAMED EXECUTIVE OFFICERS WILL OR MAY RECEIVE IN CONNECTION WITH THE MERGER, AS DISCLOSED IN THE PROXY STATEMENT. FOR FOR SHAREHOLDER 3 APPROVAL OF ANY ADJOURNMENTS, IF NECESSARY OR APPROPRIATE, OF THE SPECIAL MEETING FOR THE PURPOSE OF SOLICITING ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE THE MERGER AND THE OTHER TRANSACTIONS CONTEMPLATED BY THE MERGER AGREEMENT. FOR FOR SHAREHOLDER J&J SNACK FOODS Ticker: JJSF Security ID: 466032-109 Meeting Date: 17-Feb-15 Meeting Type: ANNUAL MEETING Record Date: 19-Jan-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR 1 GERALD B. SHREIBER FOR FOR MANAGEMENT 2 ADVISORY VOTE ON APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION PROGRAMS. FOR FOR MANAGEMENT MODEL N INC Ticker: MODN Security ID: 607525-102 Meeting Date: 20-Feb-15 Meeting Type: ANNUAL MEETING Record Date: 19-Jan-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR DIRECTOR MARK GARRETT FOR FOR MANAGEMENT SARAH FRIAR FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2015. FOR FOR MANAGEMENT CTI BIOPHARMA CORP Ticker: CTIC Security ID: 12648L-106 Meeting Date: 27-Feb-15 Meeting Type: SPECIAL MEETING OF SHAREHOLDERS Record Date: 23-Jan-14 # PROPOSAL MGT REC VOTE CAST SPONSOR 1 APPROVAL OF AN AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED ARTICLES OF INCORPORATION TO INCREASE THE TOTAL NUMBER OF AUTHORIZED SHARES FROM 215,333,,333,,000,,000,000 SHARES. FOR FOR STAKEHOLDER 2 APPROVAL OF THE ADJOURNMENT OF THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO ADOPT PROPOSAL 1. FOR FOR STAKEHOLDER SUPER MICRO COMPUTER Ticker: SMCI Security ID: 86800U-104 Meeting Date: 11-Feb-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 23-Jan-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR YIH-SHYAN (WALLY) LIAW FOR FOR MANAGEMENT LAURA BLACK FOR FOR MANAGEMENT MICHAEL S. MCANDREWS FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS SUPER MICRO COMPUTER, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2015. FOR FOR MANAGEMENT QUALCOMM INCORPORATED Ticker: QCOM Security ID: 747525-103 Meeting Date: 9-Mar-15 Meeting Type: ANNUAL SHAREHOLDER MEETING Record Date: 23-Jan-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: BARBARA T. ALEXANDER FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: DONALD G. CRUICKSHANK FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: RAYMOND V. DITTAMORE FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: SUSAN HOCKFIELD FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: THOMAS W. HORTON FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: PAUL E. JACOBS FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: SHERRY LANSING FOR FOR MANAGEMENT 1H ELECTION OF DIRECTOR: HARISH MANWANI FOR FOR MANAGEMENT 1I ELECTION OF DIRECTOR: STEVEN M. MOLLENKOPF FOR FOR MANAGEMENT 1J ELECTION OF DIRECTOR: DUANE A. NELLES FOR FOR MANAGEMENT 1K ELECTION OF DIRECTOR: CLARK T. RANDT, JR. FOR FOR MANAGEMENT 1L ELECTION OF DIRECTOR: FRANCISCO ROS FOR FOR MANAGEMENT 1M ELECTION OF DIRECTOR: JONATHAN J. RUBINSTEIN FOR FOR MANAGEMENT 1N ELECTION OF DIRECTOR: BRENT SCOWCROFT FOR FOR MANAGEMENT 1O ELECTION OF DIRECTOR: MARC I. STERN FOR FOR MANAGEMENT 2 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 27, 2015. FOR FOR MANAGEMENT 3 TO APPROVE AN AMENDMENT TO THE 2,000,000 SHARES. FOR FOR MANAGEMENT 4 TO HOLD AN ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT CABOT MICROELECTRONICS CORP Ticker: CCMP Security ID: 12709P-103 Meeting Date: 3-Mar-15 Meeting Type: ANNUAL SHAREHOLDER MEETING Record Date: 28-Jan-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR BARBARA A. KLEIN FOR FOR MANAGEMENT DAVID H. LI FOR FOR MANAGEMENT WILLIAM P. NOGLOWS FOR FOR MANAGEMENT 2 TO APPROVE, BY NON-BINDING ADVISORY VOTE, EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 3 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR FISCAL YEAR 2015. FOR FOR MANAGEMENT LIQUIDITY SERVICES INC Ticker: LQDT Security ID: 53635B-107 Meeting Date: 26-Feb-15 Meeting Type: ANNUAL SHAREHOLDER MEETING Record Date: 28-Jan-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR PATRICK W. GROSS FOR FOR MANAGEMENT BEATRIZ V. INFANTE FOR FOR MANAGEMENT 2 RATIFICATION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2015. FOR FOR MANAGEMENT 3 APPROVAL OF AN ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 4 APPROVAL OF AN AMENDMENT AND RESTATEMENT OF THE 2-TERM INCENTIVE PLAN TO INCREASE THE AUTHORIZED NUMBER OF SHARES AND TO MAKE CERTAIN OTHER CHANGES. FOR FOR MANAGEMENT STARBUCKS Ticker: SBUX Security ID: 855244-109 Meeting Date: 8-Mar-15 Meeting Type: ANNUAL SHAREHOLDER MEETING Record Date: 5-Feb-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: HOWARD SCHULTZ FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: WILLIAM W. BRADLEY FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: ROBERT M. GATES FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: MELLODY HOBSON FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: KEVIN R. JOHNSON FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: OLDEN LEE FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: JOSHUA COOPER RAMO FOR FOR MANAGEMENT 1H ELECTION OF DIRECTOR: JAMES G. SHENNAN, JR. FOR FOR MANAGEMENT 1I ELECTION OF DIRECTOR: CLARA SHIH FOR FOR MANAGEMENT 1J ELECTION OF DIRECTOR: JAVIER G. TERUEL FOR FOR MANAGEMENT 1K ELECTION OF DIRECTOR: MYRON E. ULLMAN, III FOR FOR MANAGEMENT 1L ELECTION OF DIRECTOR: CRAIG E. WEATHERUP FOR FOR MANAGEMENT 2 ADVISORY RESOLUTION TO APPROVE OUR EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 3 RATIFICATION OF SELECTION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2015. FOR FOR MANAGEMENT 4 ESTABLISH A BOARD COMMITTEE ON SUSTAINABILITY. AGAINST AGAINST STAKEHOLDER 5 REQUIRE AN INDEPENDENT BOARD CHAIRMAN. AGAINST AGAINST STAKEHOLDER CYPRESS SEMICONDUCTORS Ticker: CY Security ID: 232806-109 Meeting Date: 12-Mar-15 Meeting Type: SPECIAL MEETING OF SHAREHOLDERS Record Date: 20-Feb-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1 THE ISSUANCE OF SHARES OF CYPRESS SEMICONDUCTOR CORPORATION ("CYPRESS") COMMON STOCK IN CONNECTION WITH THE MERGER OF MUSTANG ACQUISITION CORPORATION ("MERGER SUB") WITH AND INTO SPANSION INC. ("SPANSION") AS CONTEMPLATED BY THE AGREEMENT AND PLAN OF MERGER AND REORGANIZATION, DATED AS OF DECEMBER 1, 2014, BY AND AMONG SPANSION, CYPRESS AND MERGER SUB. FOR FOR STAKEHOLDER 2 THE AMENDMENT AND RESTATEMENT OF CYPRESS' 2 FOR FOR STAKEHOLDER FOUNDATION MEDICINE INC Ticker: FMI Security ID: 350465-100 Meeting Date: 2-Apr-15 Meeting Type: SPECIAL MEETING OF SHAREHOLDERS Record Date: 12-Mar-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1 TO APPROVE THE TRANSACTION AGREEMENT, DATED AS OF JANUARY 11, 2015, AS AMENDED FROM TIME TO TIME, BY AND BETWEEN FOUNDATION MEDICINE, INC. ("FOUNDATION") AND ROCHE HOLDINGS, INC. ("ROCHE"), AND THE TRANSACTIONS CONTEMPLATED THEREBY. FOR FOR STAKEHOLDER 2 TO APPROVE THE ANTI-DILUTION PROTECTIONS GRANTED TO ROCHE IN THE INVESTOR RIGHTS AGREEMENT, DATED AS OF JANUARY 11, 2015, AS AMENDED FROM TIME TO TIME, BY AND BETWEEN FOUNDATION AND ROCHE. FOR FOR STAKEHOLDER 3 TO APPROVE THE PROPOSED AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO DECLASSIFY OUR BOARD OF DIRECTORS, PROVIDE FOR THE ANNUAL ELECTION OF DIRECTORS AND PERMIT REMOVAL OF DIRECTORS WITH OR WITHOUT CAUSE. FOR FOR STAKEHOLDER 4 TO APPROVE THE PROPOSED AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO RENOUNCE FOUNDATION'S EXPECTANCY REGARDING CERTAIN CORPORATE OPPORTUNITIES. FOR FOR STAKEHOLDER 5 TO APPROVE ONE OR MORE ADJOURNMENTS OF THE MEETING FROM TIME TO TIME IF NECESSARY OR APPROPRIATE (AS DETERMINED BY FOUNDATION) TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES TO APPROVE ANY OF THE PROPOSALS 1 THROUGH 4. FOR FOR STAKEHOLDER ADVENT SOFTWARE INC Ticker: ADVS Security ID: 007974-108 Meeting Date: 14-Apr-15 Meeting Type: SPECIAL MEETING OF SHAREHOLDERS Record Date: 12-Mar-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1 TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF FEBRUARY 2, 2015, BY AND AMONG SS&C TECHNOLOGIES HOLDINGS, INC., ARBOR ACQUISITION COMPANY, INC. AND ADVENT SOFTWARE, INC., AS IT MAY BE AMENDED FROM TIME TO TIME. FOR FOR STAKEHOLDER 2 TO APPROVE THE ADOPTION OF ANY PROPOSAL TO ADJOURN THE SPECIAL MEETING TO A LATER DATE OR DATES IF NECESSARY OR APPROPRIATE TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES TO ADOPT THE MERGER AGREEMENT AT THE TIME OF THE SPECIAL MEETING. FOR FOR STAKEHOLDER 3 TO APPROVE, ON A NON-BINDING, ADVISORY BASIS, THE COMPENSATION THAT WILL OR MAY BECOME PAYABLE BY ADVENT SOFTWARE, INC. TO ITS NAMED EXECUTIVE OFFICERS IN CONNECTION WITH THE MERGER. FOR FOR STAKEHOLDER HOME BANCSHARES INC Ticker: HOMB Security ID: 436893-200 Meeting Date: 16-Apr-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 12-Mar-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR JOHN W. ALLISON FOR FOR MANAGEMENT C. RANDALL SIMS FOR FOR MANAGEMENT RANDY E. MAYOR FOR FOR MANAGEMENT MILBURN ADAMS FOR FOR MANAGEMENT ROBERT H. ADCOCK, JR. FOR FOR MANAGEMENT RICHARD H. ASHLEY FOR FOR MANAGEMENT DALE A. BRUNS FOR FOR MANAGEMENT RICHARD A. BUCKHEIM FOR FOR MANAGEMENT JACK E. ENGELKES FOR FOR MANAGEMENT TRACY M. FRENCH FOR FOR MANAGEMENT JAMES G. HINKLE FOR FOR MANAGEMENT ALEX R. LIEBLONG FOR FOR MANAGEMENT THOMAS J. LONGE FOR FOR MANAGEMENT ADVISORY (NON-BINDING) VOTE APPROVING THE COMPANY'S EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT RATIFICATION OF APPOINTMENT OF BKD, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE NEXT FISCAL YEAR. FOR FOR MANAGEMENT SS&C TECHNOLOGIES HOLDINGS Ticker: SSNC Security ID: 78467J-100 Meeting Date: 27-Mar-15 Meeting Type: SPECIAL MEETING OF SHAREHOLDERS Record Date: 16-Mar-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1 THE APPROVAL OF AN AMENDMENT TO SS&C'S RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE AUTHORIZED SHARES OF SS&C'S COMMON STOCK TO 200,000,000 SHARES. FOR FOR STAKEHOLDER SELECT MEDICAL HOLDINGS CORP Ticker: SEM Security ID: 81619Q-105 Meeting Date: 27-Apr-15 Meeting Type: SPECIAL MEETING OF SHAREHOLDERS Record Date: 16-Mar-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR JAMES E. DALTON, JR. FOR FOR MANAGEMENT ROCCO A. ORTENZIO FOR FOR MANAGEMENT THOMAS A. SCULLY FOR FOR MANAGEMENT 2 ADVISORY VOTE ON EXECUTIVE COMPENSATION FOR FOR MANAGEMENT 3 VOTE TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLC AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015 FOR FOR MANAGEMENT ARES CAPITAL CORPORATION Ticker: ARCC Security ID: 04010L-103 Meeting Date: 29-Apr-15 Meeting Type: SPECIAL MEETING OF SHAREHOLDERS Record Date: 20-Mar-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR 1 TO AUTHORIZE THE COMPANY, WITH THE APPROVAL OF ITS BOARD OF DIRECTORS, TO SELL OR OTHERWISE ISSUE SHARES OF ITS COMMON STOCK AT A PRICE BELOW ITS THEN CURRENT NET ASSET VALUE PER SHARE SUBJECT TO THE LIMITATIONS SET FORTH IN THE PROXY STATEMENT FOR THE SPECIAL MEETING OF STOCKHOLDERS FOR FOR STAKEHOLDERS ARES CAPITAL CORPORATION Ticker: ARCC Security ID: 04010L-103 Meeting Date: 29-Apr-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 20-Mar-15 # PROPOSAL MGT REC VOTE CAST SPONSOR ELECTION OF DIRECTOR: STEVE BARTLETT FOR FOR MANAGEMENT ELECTION OF DIRECTOR: ROBERT L. ROSEN FOR FOR MANAGEMENT ELECTION OF DIRECTOR: BENNETT ROSENTHAL FOR FOR MANAGEMENT 2 TO RATIFY THE SELECTION OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT WYNN RESORTS LIMITED Ticker: WYNN Security ID: 983134-107 Meeting Date: 24-Apr-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 23-Mar-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR JOHN J. HAGENBUCH FOR FOR MANAGEMENT J. EDWARD VIRTUE FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. FOR FOR MANAGEMENT 3 TO APPROVE AN AMENDMENT TO THE COMPANY'S SECOND AMENDED AND RESTATED ARTICLES OF INCORPORATION TO PROVIDE THE COMPANY WITH ADDITIONAL FLEXIBILITY IN MAKING DISTRIBUTIONS TO ITS STOCKHOLDERS. FOR FOR MANAGEMENT 4 TO VOTE ON A STOCKHOLDER PROPOSAL REGARDING A POLITICAL CONTRIBUTIONS REPORT, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. AGAINST AGAINST MANAGEMENT FIDELITY SOUTHERN CORP Ticker: LION Security ID: 316394-105 Meeting Date: 2-Mar-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 23-Mar-15 # PROPOSAL MGT REC VOTE CAST SPONSOR ELECTION OF DIRECTOR: JAMES B. MILLER, JR. FOR FOR MANAGEMENT ELECTION OF DIRECTOR: MAJOR GENERAL (RET) DAVID R. BOCKEL FOR FOR MANAGEMENT ELECTION OF DIRECTOR: WM. MILLARD CHOATE FOR FOR MANAGEMENT ELECTION OF DIRECTOR: DONALD A. HARP, JR. FOR FOR MANAGEMENT ELECTION OF DIRECTOR: KEVIN S. KING FOR FOR MANAGEMENT ELECTION OF DIRECTOR: WILLIAM C. LANKFORD, JR. FOR FOR MANAGEMENT ELECTION OF DIRECTOR: H. PALMER PROCTOR, JR. FOR FOR MANAGEMENT ELECTION OF DIRECTOR: W. CLYDE SHEPHERD III FOR FOR MANAGEMENT ELECTION OF DIRECTOR: RANKIN M. SMITH, JR. FOR FOR MANAGEMENT 2 THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 ADVISORY (NON-BINDING) VOTE ON EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT NEWLINK GENETICS CORP Ticker: NLNK Security ID: 651511-107 Meeting Date: 30-Apr-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 25-Mar-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR ERNEST J. TALARICO, III FOR FOR MANAGEMENT LOTA S. ZOTH FOR FOR MANAGEMENT 2 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE PROXY STATEMENT. FOR FOR MANAGEMENT 3 TO RATIFY THE SELECTION, BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS, OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT NIC INC Ticker: EGOV Security ID: 62914B-100 Meeting Date: 5-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 25-Mar-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR HARRY H. HERINGTON FOR FOR MANAGEMENT ART N. BURTSCHER FOR FOR MANAGEMENT VENMAL (RAJI) ARASU FOR FOR MANAGEMENT KAREN S. EVANS FOR FOR MANAGEMENT ROSS C. HARTLEY FOR FOR MANAGEMENT C. BRAD HENRY FOR FOR MANAGEMENT ALEXANDER C. KEMPER FOR FOR MANAGEMENT WILLIAM M. LYONS FOR FOR MANAGEMENT PETE WILSON FOR FOR MANAGEMENT 2 APPROVAL ON AN ADVISORY BASIS OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY MATERIALS. FOR FOR MANAGEMENT 3 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT CEPHEID Ticker: CPHD Security ID: 62914B-100 Meeting Date: 28-Apr-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 25-Mar-15 # PROPOSAL MGT REC VOTE CAST SPONSOR ELECTION OF DIRECTOR: JOHN L. BISHOP FOR FOR MANAGEMENT ELECTION OF DIRECTOR: THOMAS D. BROWN FOR FOR MANAGEMENT ELECTION OF DIRECTOR: WAYNE G. PATERSON FOR FOR MANAGEMENT 2 TO APPROVE THE CEPHEID 2 FOR FOR MANAGEMENT 3 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF CEPHEID FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 4 TO APPROVE A NON-BINDING ADVISORY RESOLUTION ON CEPHEID'S EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT ENTERCOM COMMUNICATIONS Ticker: ETM Security ID: 293639-100 Meeting Date: 5-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 25-Mar-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR DAVID J. BERKMAN* FOR FOR MANAGEMENT JOEL HOLLANDER* FOR FOR MANAGEMENT JOSEPH M. FIELD# FOR FOR MANAGEMENT DAVID J. FIELD# FOR FOR MANAGEMENT MARK R. LANEVE# FOR FOR MANAGEMENT 2 RATIFICATION OF THE SELECTION OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT MARCUS & MILLICHAP INC Ticker: MMI Security ID: 566324-109 Meeting Date: 5-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 25-Mar-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR WILLIAM A. MILLICHAP FOR FOR MANAGEMENT NICOLAS F. MCCLANAHAN FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT UNDER ARMOUR INC Ticker: UA Security ID: 904311-107 Meeting Date: 29-Apr-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 25-Mar-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR KEVIN A. PLANK FOR FOR MANAGEMENT BYRON K. ADAMS, JR. FOR FOR MANAGEMENT GEORGE W. BODENHEIMER FOR FOR MANAGEMENT DOUGLAS E. COLTHARP FOR FOR MANAGEMENT ANTHONY W. DEERING FOR FOR MANAGEMENT KAREN W. KATZ FOR FOR MANAGEMENT A.B. KRONGARD FOR FOR MANAGEMENT WILLIAM R. MCDERMOTT FOR FOR MANAGEMENT ERIC T. OLSON FOR FOR MANAGEMENT HARVEY L. SANDERS FOR FOR MANAGEMENT 2 TO APPROVE, BY A NON-BINDING ADVISORY VOTE, THE COMPENSATION OF EXECUTIVES AS DISCLOSED IN THE "EXECUTIVE COMPENSATION" SECTION OF THE PROXY STATEMENT, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS AND TABLES. FOR FOR MANAGEMENT 3 TO APPROVE THE SECOND AMENDED AND RESTATED 2-TERM INCENTIVE PLAN. FOR FOR MANAGEMENT 4 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. FOR FOR MANAGEMENT CAPELLA EDUCATION CO Ticker: CPLA Security ID: 139594-105 Meeting Date: 5-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 31-Mar-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR RITA D. BROGLEY FOR FOR MANAGEMENT H. JAMES DALLAS FOR FOR MANAGEMENT MATTHEW W. FERGUSON FOR FOR MANAGEMENT J. KEVIN GILLIGAN FOR FOR MANAGEMENT MICHAEL A. LINTON FOR FOR MANAGEMENT MICHAEL L. LOMAX FOR FOR MANAGEMENT JODY G. MILLER FOR FOR MANAGEMENT STEPHEN G. SHANK FOR FOR MANAGEMENT DAVID W. SMITH FOR FOR MANAGEMENT JEFFREY W. TAYLOR FOR FOR MANAGEMENT DARRELL R. TUKUA FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 ADVISORY VOTE ON THE EXECUTIVE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS (SAY ON PAY). FOR FOR MANAGEMENT TRI POINTE HOMES INC Ticker: TPH Security ID: 87265H-109 Meeting Date: 8-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 31-Mar-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR DOUGLAS F. BAUER FOR FOR MANAGEMENT LAWRENCE B. BURROWS FOR FOR MANAGEMENT DANIEL S. FULTON FOR FOR MANAGEMENT KRISTIN F. GANNON FOR FOR MANAGEMENT STEVEN J. GILBERT FOR FOR MANAGEMENT CHRISTOPHER D. GRAHAM FOR FOR MANAGEMENT CONSTANCE B. MOORE FOR FOR MANAGEMENT THOMAS B. ROGERS FOR FOR MANAGEMENT BARRY S. STERNLICHT FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS TRI POINTE HOMES, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT PAPA JOHN'S INTERNATIONAL Ticker: PZZA Security ID: 698813-102 Meeting Date: 29-Apr-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 31-Mar-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: OLIVIA F. KIRTLEY FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: LAURETTE T. KOELLNER FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: W. KENT TAYLOR FOR FOR MANAGEMENT 2 RATIFICATION OF THE SELECTION OF INDEPENDENT AUDITORS: TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE 2 FOR FOR MANAGEMENT 3 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT LIONBRIDGE TECHNOLOGIES INC Ticker: LIOX Security ID: 536252-109 Meeting Date: 4-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 31-Mar-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR STEVEN FISHER FOR FOR MANAGEMENT JACK NOONAN FOR FOR MANAGEMENT CLAUDE SHEER FOR FOR MANAGEMENT 2 TO ADOPT AND APPROVE THE 2, AS AMENDED AND RESTATED (THE "PLAN"), TO INCREASE THE NUMBER OF SHARES AVAILABLE UNDER THE PLAN FROM 8,500,,000,000, AN INCREASE OF 3,500,000 SHARES. FOR FOR MANAGEMENT 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. FOR FOR MANAGEMENT 4 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT USANA HEALTH SERVICES INC Ticker: USNA Security ID: 90328M-107 Meeting Date: 6-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 31-Mar-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR ROBERT ANCIAUX FOR FOR MANAGEMENT GILBERT A. FULLER FOR FOR MANAGEMENT JERRY G. MCCLAIN FOR FOR MANAGEMENT RONALD S. POELMAN FOR FOR MANAGEMENT MYRON W. WENTZ, PH.D. FOR FOR MANAGEMENT 2 TO APPROVE THE COMPANY'S 2 FOR FOR MANAGEMENT 3 TO RATIFY THE SELECTION OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR 2015. FOR FOR MANAGEMENT KINDER MORGAN Ticker: KMI Security ID: 49456B-101 Meeting Date: 7-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 31-Mar-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR RICHARD D. KINDER FOR FOR MANAGEMENT STEVEN J. KEAN FOR FOR MANAGEMENT TED A. GARDNER FOR FOR MANAGEMENT ANTHONY W. HALL, JR. FOR FOR MANAGEMENT GARY L. HULTQUIST FOR FOR MANAGEMENT RONALD L. KUEHN, JR. FOR FOR MANAGEMENT DEBORAH A. MACDONALD FOR FOR MANAGEMENT MICHAEL J. MILLER FOR FOR MANAGEMENT MICHAEL C. MORGAN FOR FOR MANAGEMENT ARTHUR C. REICHSTETTER FOR FOR MANAGEMENT FAYEZ SAROFIM FOR FOR MANAGEMENT C. PARK SHAPER FOR FOR MANAGEMENT WILLIAM A. SMITH FOR FOR MANAGEMENT JOEL V. STAFF FOR FOR MANAGEMENT ROBERT F. VAGT FOR FOR MANAGEMENT PERRY M. WAUGHTAL FOR FOR MANAGEMENT 2 APPROVAL OF THE KINDER MORGAN, INC. 2 FOR FOR MANAGEMENT 3 APPROVAL OF THE AMENDED AND RESTATED ANNUAL INCENTIVE PLAN OF KINDER MORGAN, INC. FOR FOR MANAGEMENT 4 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 5 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. FOR FOR MANAGEMENT 6 APPROVAL OF THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF KINDER MORGAN, INC. FOR FOR MANAGEMENT 7 STOCKHOLDER PROPOSAL RELATING TO A REPORT ON OUR COMPANY'S RESPONSE TO CLIMATE CHANGE AGAINST AGAINST STAKEHOLDER 8 STOCKHOLDER PROPOSAL RELATING TO A REPORT ON METHANE EMISSIONS. AGAINST AGAINST STAKEHOLDER 9 STOCKHOLDER PROPOSAL RELATING TO AN ANNUAL SUSTAINABILITY REPORT. AGAINST AGAINST STAKEHOLDER W&T OFFSHORE INC Ticker: WTI Security ID: 92922P-106 Meeting Date: 6-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 31-Mar-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: MS. VIRGINIA BOULET FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: MR. ROBERT I. ISRAEL FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: MR. STUART B. KATZ FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: MR. TRACY W. KROHN FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: MR. S. JAMES NELSON, JR. FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: MR. B. FRANK STANLEY FOR FOR MANAGEMENT 2 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. FOR FOR MANAGEMENT WESTWOOD HOLDINGS GROUP INC Ticker: WHG Security ID: 961765-104 Meeting Date: 29-Apr-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 31-Mar-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR SUSAN M. BYRNE FOR FOR MANAGEMENT BRIAN O. CASEY FOR FOR MANAGEMENT RICHARD M. FRANK FOR FOR MANAGEMENT ELLEN H. MASTERSON FOR FOR MANAGEMENT ROBERT D. MCTEER FOR FOR MANAGEMENT GEOFFREY R. NORMAN FOR FOR MANAGEMENT MARTIN J. WEILAND FOR FOR MANAGEMENT RAYMOND E. WOOLDRIDGE FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF GRANT THORNTON LLP AS WESTWOOD'S INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 APPROVAL OF THE THIRD AMENDMENT TO THE THIRD AMENDED AND RESTATED WESTWOOD HOLDINGS GROUP, INC. STOCK INCENTIVE PLAN. FOR FOR MANAGEMENT HEALTHCARE REALTY TRUST Ticker: HR Security ID: 421946-104 Meeting Date: 12-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 2-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1 APPROVAL OF THE CHARTER AMENDMENT TO DECLASSIFY THE COMPANY'S BOARD OF DIRECTORS FOR FOR MANAGEMENT DIRECTOR FOR FOR MANAGEMENT DAVID R. EMERY FOR FOR MANAGEMENT ERROL L. BIGGS, PH.D. FOR FOR MANAGEMENT C.R. FERNANDEZ, M.D. FOR FOR MANAGEMENT EDWIN B. MORRIS III FOR FOR MANAGEMENT JOHN KNOX SINGLETON FOR FOR MANAGEMENT BRUCE D. SULLIVAN FOR FOR MANAGEMENT ROGER O. WEST FOR FOR MANAGEMENT DAN S. WILFORD FOR FOR MANAGEMENT ERROL L. BIGGS, PH.D. FOR FOR MANAGEMENT C.R. FERNANDEZ, M.D. FOR FOR MANAGEMENT BRUCE D. SULLIVAN FOR FOR MANAGEMENT 3 RATIFY THE APPOINTMENT OF BDO USA, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FOR MANAGEMENT 4 TO APPROVE THE FOLLOWING RESOLUTION: RESOLVED, THAT THE SHAREHOLDERS OF HEALTHCARE REALTY TRUST INCORPORATED APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED PURSUANT TO ITEM -K IN THE COMPANY'S PROXY STATEMENT FOR THE 2 FOR FOR MANAGEMENT 5 APPROVAL OF THE HEALTHCARE REALTY TRUST INCORPORATED 2 FOR FOR MANAGEMENT MANTECH INTERNATIONAL Ticker: MANT Security ID: 564563-104 Meeting Date: 7-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 2-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR GEORGE J. PEDERSEN FOR FOR MANAGEMENT RICHARD L. ARMITAGE FOR FOR MANAGEMENT MARY K. BUSH FOR FOR MANAGEMENT BARRY G. CAMPBELL FOR FOR MANAGEMENT WALTER R. FATZINGER, JR FOR FOR MANAGEMENT RICHARD J. KERR FOR FOR MANAGEMENT KENNETH A. MINIHAN FOR FOR MANAGEMENT STEPHEN W. PORTER FOR FOR MANAGEMENT 2 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP TO SERVE AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT RLJ LODGING TR Ticker: RLJ Security ID: 74965L-101 Meeting Date: 1-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 2-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR ELECTION OF TRUSTEE: ROBERT L. JOHNSON FOR FOR MANAGEMENT ELECTION OF TRUSTEE: THOMAS J. BALTIMORE, JR. FOR FOR MANAGEMENT ELECTION OF TRUSTEE: EVAN BAYH FOR FOR MANAGEMENT ELECTION OF TRUSTEE: NATHANIEL A. DAVIS FOR FOR MANAGEMENT ELECTION OF TRUSTEE: ROBERT M. LA FORGIA FOR FOR MANAGEMENT ELECTION OF TRUSTEE: GLENDA G. MCNEAL FOR FOR MANAGEMENT ELECTION OF TRUSTEE: JOSEPH RYAN FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 TO APPROVE (ON A NON-BINDING BASIS) THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 4 TO APPROVE THE RLJ LODGING TRUST 2, WHICH CONSTITUTES AN AMENDMENT AND RESTATEMENT OF THE RLJ LODGING TRUST 2 FOR FOR MANAGEMENT 5 TO AMEND OUR ARTICLES OF AMENDMENT AND RESTATEMENT OF DECLARATION OF TRUST TO OPT OUT OF SECTION 3-804(C) OF THE MARYLAND GENERAL CORPORATION LAW. FOR FOR MANAGEMENT 6 TO CONSIDER AND VOTE ON A NON-BINDING SHAREHOLDER PROPOSAL BY UNITE HERE. AGAINST AGAINST STAKEHOLDER J2 GLOBAL INC Ticker: JCOM Security ID: 48123V-102 Meeting Date: 1-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 2-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: DOUGLAS Y. BECH FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: ROBERT J. CRESCI FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: W. BRIAN KRETZMER FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: JONATHAN F. MILLER FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: RICHARD S. RESSLER FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: STEPHEN ROSS FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF BDO USA, LLP TO SERVE AS J2 GLOBAL'S INDEPENDENT AUDITORS FOR FISCAL 2015. FOR FOR MANAGEMENT 3 TO APPROVE, IN AN ADVISORY VOTE, THE COMPENSATION OF J2 GLOBAL'S NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 4 TO APPROVE J2 GLOBAL'S 2 FOR FOR MANAGEMENT 5 TO AUTHORIZE AN AMENDMENT OF THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF J2 CLOUD SERVICES, INC., OUR WHOLLY OWNED SUBSIDIARY, TO REMOVE A VOTING PROVISION THAT REQUIRES THE VOTE OF THE STOCKHOLDERS OF J2 GLOBAL IN ORDER FOR J2 CLOUD SERVICES, INC. TO TAKE CERTAIN ACTIONS. FOR FOR MANAGEMENT VASCULAR SOLUTIONS INC Ticker: VASC Security ID: 92231M-109 Meeting Date: 1-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 2-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR MARTIN EMERSON FOR FOR MANAGEMENT JOHN ERB FOR FOR MANAGEMENT RICHARD KRAMP FOR FOR MANAGEMENT RICHARD NIGON FOR FOR MANAGEMENT PAUL O'CONNELL FOR FOR MANAGEMENT HOWARD ROOT FOR FOR MANAGEMENT JORGE SAUCEDO FOR FOR MANAGEMENT 2 TO APPROVE AN AMENDMENT TO THE VASCULAR SOLUTIONS, INC. STOCK OPTION AND STOCK AWARD PLAN. FOR FOR MANAGEMENT 3 TO RATIFY THE SELECTION OF BAKER TILLY VIRCHOW KRAUSE, LLP AS INDEPENDENT AUDITOR OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT COHEN & STEERS INC Ticker: CNS Security ID: 19247A-100 Meeting Date: 7-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 2-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: MARTIN COHEN FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: ROBERT H. STEERS FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: PETER L. RHEIN FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: RICHARD P. SIMON FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: EDMOND D. VILLANI FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: FRANK T. CONNOR FOR FOR MANAGEMENT 2 RATIFICATION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. FOR FOR MANAGEMENT 3 APPROVAL, BY NON-BINDING VOTE, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT MERRIMACK PHARMACEUTICALS INC Ticker: MACK Security ID: 590328-100 Meeting Date: 7-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 2-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR ROBERT J. MULROY FOR FOR MANAGEMENT GARY L. CROCKER FOR FOR MANAGEMENT GORDON J. FEHR FOR FOR MANAGEMENT VIVIAN S. LEE, M.D. PHD FOR FOR MANAGEMENT JOHN MENDELSOHN, M.D. FOR FOR MANAGEMENT ULRIK B. NIELSEN, PH.D. FOR FOR MANAGEMENT MICHAEL E. PORTER, PHD FOR FOR MANAGEMENT JAMES H. QUIGLEY FOR FOR MANAGEMENT RUSSELL T. RAY FOR FOR MANAGEMENT 2 TO APPROVE, ON AN ADVISORY BASIS, OUR EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 3 TO RECOMMEND, ON AN ADVISORY BASIS, THE FREQUENCY OF FUTURE ADVISORY VOTES ON OUR EXECUTIVE COMPENSATION. 1 YEAR 1 YEAR MANAGEMENT 4 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT LDR HOLDING CORP Ticker: LDRH Security ID: 50185U-105 Meeting Date: 7-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 2-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR KEVIN M. LALANDE FOR FOR MANAGEMENT STEFAN WIDENSOHLER FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT TABLEAU SOFTWARE INC Ticker: DATA Security ID: 50185U-105 Meeting Date: 11-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 9-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR DIRECTOR FOREST BASKETT FOR FOR MANAGEMENT BILLY BOSWORTH FOR FOR MANAGEMENT PATRICK HANRAHAN FOR FOR MANAGEMENT 2 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE ACCOMPANYING PROXY STATEMENT. FOR FOR MANAGEMENT 3 TO INDICATE, ON AN ADVISORY BASIS, THE PREFERRED FREQUENCY OF STOCKHOLDER ADVISORY VOTES ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. 1 YEAR 1 YEAR MANAGEMENT 4 TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT EBAY Ticker: EBAY Security ID: 278642-103 Meeting Date: 11-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 9-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: FRED D. ANDERSON FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: ANTHONY J. BATES FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: EDWARD W. BARNHOLT FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: JONATHAN CHRISTODORO FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: SCOTT D. COOK FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: JOHN J. DONAHOE FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: DAVID W. DORMAN FOR FOR MANAGEMENT 1H ELECTION OF DIRECTOR: BONNIE S. HAMMER FOR FOR MANAGEMENT 1I ELECTION OF DIRECTOR: GAIL J. MCGOVERN FOR FOR MANAGEMENT 1J ELECTION OF DIRECTOR: KATHLEEN C. MITIC FOR FOR MANAGEMENT 1K ELECTION OF DIRECTOR: DAVID M. MOFFETT FOR FOR MANAGEMENT 1L ELECTION OF DIRECTOR: PIERRE M. OMIDYAR FOR FOR MANAGEMENT 1M ELECTION OF DIRECTOR: THOMAS J. TIERNEY FOR FOR MANAGEMENT 1N ELECTION OF DIRECTOR: PERRY M. TRAQUINA FOR FOR MANAGEMENT 1O ELECTION OF DIRECTOR: FRANK D. YEARY FOR FOR MANAGEMENT 2 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 3 TO APPROVE THE MATERIAL TERMS, INCLUDING THE PERFORMANCE GOALS, OF THE AMENDMENT AND RESTATEMENT OF THE EBAY INCENTIVE PLAN. FOR FOR MANAGEMENT 4 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITORS FOR OUR FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 5 TO CONSIDER A STOCKHOLDER PROPOSAL REGARDING STOCKHOLDER ACTION BY WRITTEN CONSENT WITHOUT A MEETING, IF PROPERLY PRESENTED BEFORE THE MEETING. AGAINST AGAINST STAKEHOLDER 6 TO CONSIDER A STOCKHOLDER PROPOSAL REGARDING STOCKHOLDER PROXY ACCESS, IF PROPERLY PRESENTED BEFORE THE MEETING. AGAINST AGAINST STAKEHOLDER 7 TO CONSIDER A STOCKHOLDER PROPOSAL REGARDING GENDER PAY, IF PROPERLY PRESENTED BEFORE THE MEETING. AGAINST AGAINST STAKEHOLDER MONMOUTH REAL ESTATE INVESTMENT CORP Ticker: MNR Security ID: 609720-107 Meeting Date: 11-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 9-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR CATHERINE B. ELFLEIN FOR FOR MANAGEMENT EUGENE W. LANDY FOR FOR MANAGEMENT MICHAEL P. LANDY FOR FOR MANAGEMENT SAMUEL A. LANDY FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF PKF O'CONNOR DAVIES AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2015. FOR FOR MANAGEMENT 3 NON-BINDING SHAREHOLDER PROPOSAL REGARDING THE VOTING STANDARD FOR THE ELECTION OF THE COMPANY'S DIRECTORS, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. AGAINST AGAINST STAKEHOLDER INTERCONTINENTAL EXCHANGE INC Ticker: ICE Security ID: 45866F-104 Meeting Date: 15-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 9-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: CHARLES R. CRISP FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: JEAN-MARC FORNERI FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: FRED W. HATFIELD FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: TERRENCE F. MARTELL FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: SIR CALLUM MCCARTHY FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: SIR ROBERT REID FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: FREDERIC V. SALERNO FOR FOR MANAGEMENT 1H ELECTION OF DIRECTOR: JEFFREY C. SPRECHER FOR FOR MANAGEMENT 1I ELECTION OF DIRECTOR: JUDITH A. SPRIESER FOR FOR MANAGEMENT 1J ELECTION OF DIRECTOR: VINCENT TESE FOR FOR MANAGEMENT 2 TO APPROVE, BY NON-BINDING VOTE, THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION FOR NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 3 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. FOR FOR MANAGEMENT 4 TO APPROVE THE ADOPTION OF OUR SECOND AMENDED AND RESTATED CERTIFICATE OF INCORPORATION, WHICH DELETES PROVISIONS NO LONGER APPLICABLE TO US FOLLOWING OUR SALE OF EURONEXT. FOR FOR MANAGEMENT ZULILY Ticker: ZU Security ID: 989774-104 Meeting Date: 14-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 9-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR MIKE GUPTA FOR FOR MANAGEMENT YOUNGME MOON FOR FOR MANAGEMENT SPENCER RASCOFF FOR FOR MANAGEMENT 2 TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS ZULILY, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 3, 2016. FOR FOR MANAGEMENT 3 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF ZULILY, INC.'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE ACCOMPANYING PROXY STATEMENT. FOR FOR MANAGEMENT 4 TO INDICATE, ON AN ADVISORY BASIS, THE PREFERRED FREQUENCY OF STOCKHOLDER ADVISORY VOTES ON THE COMPENSATION OF ZULILY, INC.'S NAMED EXECUTIVE OFFICERS. 3 YEARS 3 YEARS MANAGEMENT MERITAGE HOMES CORP Ticker: MTH Security ID: 59001A-102 Meeting Date: 13-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 9-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR ELECTION OF DIRECTOR: PETER L. AX FOR FOR MANAGEMENT ELECTION OF DIRECTOR: ROBERT G. SARVER FOR FOR MANAGEMENT ELECTION OF DIRECTOR: GERALD HADDOCK FOR FOR MANAGEMENT ELECTION OF DIRECTOR: MICHAEL R. ODELL FOR FOR MANAGEMENT 2 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 FOR FOR MANAGEMENT 3 ADVISORY VOTE TO APPROVE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT CREDIT ACCEPTANCE CORP Ticker: CACC Security ID: 225310-101 Meeting Date: 14-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 9-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR DONALD A. FOSS FOR FOR MANAGEMENT GLENDA J. FLANAGAN FOR FOR MANAGEMENT BRETT A. ROBERTS FOR FOR MANAGEMENT THOMAS N. TRYFOROS FOR FOR MANAGEMENT SCOTT J. VASSALLUZZO FOR FOR MANAGEMENT 2 ADVISORY VOTE ON EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 3 RATIFICATION OF THE SELECTION OF GRANT THORNTON LLP AS CREDIT ACCEPTANCE CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. FOR FOR MANAGEMENT FORRESTER RESEARCH INC Ticker: FORR Security ID: 346563-109 Meeting Date: 12-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 9-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR ROBERT M. GALFORD FOR FOR MANAGEMENT G.G. TEICHGRAEBER FOR FOR MANAGEMENT 2 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2015. FOR FOR MANAGEMENT 3 TO APPROVE, BY NON-BINDING VOTE, FORRESTER RESEARCH, INC. EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT AIR LEASE Ticker: AL Security ID: 00912X-302 Meeting Date: 6-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 9-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: MATTHEW J. HART FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: CHERYL GORDON KRONGARD FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: MARSHALL O. LARSEN FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: ROBERT A. MILTON FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: JOHN L. PLUEGER FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: IAN M. SAINES FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: DR. RONALD D. SUGAR FOR FOR MANAGEMENT 1H ELECTION OF DIRECTOR: STEVEN F. UDVAR-HAZY FOR FOR MANAGEMENT 2 RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. FOR FOR MANAGEMENT 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. FOR FOR MANAGEMENT NATIONAL RESEARCH CORP Ticker: NRCI Security ID: 637372-202 Meeting Date: 7-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 9-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR MICHAEL D. HAYS FOR FOR MANAGEMENT JOHN N. NUNNELLY FOR FOR MANAGEMENT 2 VOTE ON THE AMENDMENT TO THE NATIONAL RESEARCH CORPORATION 2004 NON-EMPLOYEE DIRECTOR STOCK PLAN, AS AMENDED. FOR FOR MANAGEMENT 3 VOTE ON THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. FOR FOR MANAGEMENT 4 ADVISORY VOTE ON THE APPROVAL OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE ACCOMPANYING PROXY STATEMENT. FOR FOR MANAGEMENT SERVICE CORP INTERNATIONAL Ticker: SCI Security ID: 817565-104 Meeting Date: 13-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 9-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR ELLEN OCHOA FOR FOR MANAGEMENT R.L. WALTRIP FOR FOR MANAGEMENT ANTHONY L. COELHO FOR FOR MANAGEMENT MARCUS A. WATTS FOR FOR MANAGEMENT EDWARD E. WILLIAMS FOR FOR MANAGEMENT 2 TO APPROVE THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2015. FOR FOR MANAGEMENT 3 TO APPROVE, BY ADVISORY VOTE, NAMED EXECUTIVE OFFICER COMPENSATION. FOR FOR MANAGEMENT 4 TO APPROVE THE PROPOSAL TO DECLASSIFY THE BOARD OF DIRECTORS. FOR FOR MANAGEMENT 5 TO APPROVE THE SHAREHOLDER PROPOSAL REGARDING A SENIOR EXECUTIVE STOCK RETENTION REQUIREMENT. AGAINST AGAINST STAKEHOLDER MORNINGSTAR Ticker: MORN Security ID: 617700-109 Meeting Date: 12-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 9-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: JOE MANSUETO FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: DON PHILLIPS FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: CHERYL FRANCIS FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: STEVE KAPLAN FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: GAIL LANDIS FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: BILL LYONS FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: JACK NOONAN FOR FOR MANAGEMENT 1H ELECTION OF DIRECTOR: PAUL STURM FOR FOR MANAGEMENT 1I ELECTION OF DIRECTOR: HUGH ZENTMYER FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS MORNINGSTAR'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. FOR FOR MANAGEMENT TASER INTERNTAIONAL INC Ticker: TASR Security ID: 87651B-104 Meeting Date: 18-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 9-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR RICHARD CARMONA FOR FOR MANAGEMENT BRET TAYLOR FOR FOR MANAGEMENT 2 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 3 TO RATIFY APPOINTMENT OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANT FOR FISCAL YEAR 2015. FOR FOR MANAGEMENT 3D SYSTEMS CORP Ticker: DDD Security ID: 88554D-205 Meeting Date: 19-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 9-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: WILLIAM E. CURRAN FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: PETER H. DIAMANDIS FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: CHARLES W. HULL FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: WILLIAM D. HUMES FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: JIM D. KEVER FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: G. WALTER LOEWENBAUM, II FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: KEVIN S. MOORE FOR FOR MANAGEMENT 1H ELECTION OF DIRECTOR: ABRAHAM N. REICHENTAL FOR FOR MANAGEMENT 1I ELECTION OF DIRECTOR: DANIEL S. VAN RIPER FOR FOR MANAGEMENT 1J ELECTION OF DIRECTOR: KAREN E. WELKE FOR FOR MANAGEMENT 2 APPROVAL OF THE 2 FOR FOR MANAGEMENT 3 RATIFICATION OF THE APPOINTMENT OF BDO USA, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT FIRST INDUSTRIAL REALTY TRUST Ticker: FR Security ID: 32054K-103 Meeting Date: 7-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 9-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR ELECTION OF DIRECTOR: MATTHEW S. DOMINSKI (IF ELECTED, TERM EXPIRES IN 2016) FOR FOR MANAGEMENT ELECTION OF DIRECTOR: BRUCE W. DUNCAN (IF ELECTED, TERM EXPIRES IN 2016) FOR FOR MANAGEMENT ELECTION OF DIRECTOR: H. PATRICK HACKETT, JR. (IF ELECTED, TERM EXPIRES IN 2016) FOR FOR MANAGEMENT ELECTION OF DIRECTOR: JOHN RAU (IF ELECTED, TERM EXPIRES IN 2016) FOR FOR MANAGEMENT ELECTION OF DIRECTOR: L. PETER SHARPE (IF ELECTED, TERM EXPIRES IN 2016) FOR FOR MANAGEMENT ELECTION OF DIRECTOR: W. ED TYLER (IF ELECTED, TERM EXPIRES IN 2016) FOR FOR MANAGEMENT 2 TO APPROVE, ON AN ADVISORY (I.E. NON-BINDING) BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT FOR THE 2 FOR FOR MANAGEMENT 3 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. FOR FOR MANAGEMENT RACKSPACE HOSTING INC Ticker: RAX Security ID: 750086-100 Meeting Date: 6-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 9-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR ELECTION OF DIRECTOR: FRED REICHHELD FOR FOR MANAGEMENT ELECTION OF DIRECTOR: KEVIN COSTELLO FOR FOR MANAGEMENT ELECTION OF DIRECTOR: JOHN HARPER FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT LOGMEIN Ticker: LOGM Security ID: 54142L-109 Meeting Date: 21-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 9-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR ELECTION OF DIRECTOR: MICHAEL K. SIMON FOR FOR MANAGEMENT ELECTION OF DIRECTOR: STEVEN G. CHAMBERS FOR FOR MANAGEMENT ELECTION OF DIRECTOR: EDWIN J. GILLIS FOR FOR MANAGEMENT 2 RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 APPROVAL OF THE AMENDMENT AND RESTATEMENT OF LOGMEIN'S 2,300,000 SHARES. FOR FOR MANAGEMENT 4 ADVISORY VOTE FOR THE APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT MOLINA HEALTHCARE INC Ticker: MOH Security ID: 60855R-100 Meeting Date: 6-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 9-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: GARREY E. CARRUTHERS FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: DANIEL COOPERMAN FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: FRANK E. MURRAY FOR FOR MANAGEMENT 2 RE-APPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE GOALS FOR SECTION 162(M)(1) AWARDS UNDER MOLINA HEALTHCARE, INC. INCENTIVE COMPENSATION PLAN. FOR FOR MANAGEMENT 3 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015 FOR FOR MANAGEMENT THE CHEF'S WAREHOUSE INC Ticker: CHEF Security ID: Meeting Date: 15-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 9-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR DOMINICK CERBONE FOR FOR MANAGEMENT JOHN A. COURI FOR FOR MANAGEMENT JOSEPH CUGINE FOR FOR MANAGEMENT ALAN GUARINO FOR FOR MANAGEMENT STEPHEN HANSON FOR FOR MANAGEMENT CHRISTOPHER PAPPAS FOR FOR MANAGEMENT JOHN PAPPAS FOR FOR MANAGEMENT 2 TO RATIFY THE SELECTION OF BDO USA, LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 25, 2015. FOR FOR MANAGEMENT 3 TO APPROVE, ON A NON-BINDING, ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. FOR FOR MANAGEMENT URBAN OUTFITTERS INC Ticker: UA Security ID: 917047-102 Meeting Date: 2-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 9-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: EDWARD N. ANTOIAN FOR FOR MANAGAMENT 1B ELECTION OF DIRECTOR: SCOTT A. BELAIR FOR FOR MANAGAMENT 1C ELECTION OF DIRECTOR: HARRY S. CHERKEN, JR FOR FOR MANAGAMENT 1D ELECTION OF DIRECTOR: MARGARET A. HAYNE FOR FOR MANAGAMENT 1E ELECTION OF DIRECTOR: RICHARD A. HAYNE FOR FOR MANAGAMENT 1F ELECTION OF DIRECTOR: ELIZABETH ANN LAMBERT FOR FOR MANAGAMENT 1G ELECTION OF DIRECTOR: JOEL S. LAWSON III FOR FOR MANAGAMENT 1H ELECTION OF DIRECTOR: ROBERT H. STROUSE FOR FOR MANAGAMENT 2 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2016. FOR FOR MANAGAMENT 3 TO RE-APPROVE THE URBAN OUTFITTERS EXECUTIVE INCENTIVE PLAN. FOR FOR MANAGAMENT 4 SHAREHOLDER PROPOSAL REGARDING HUMAN RIGHTS REPORT. AGAINST AGAINST STAKEHOLDER 5 SHAREHOLDER PROPOSAL REGARDING PROXY ACCESS. AGAINST AGAINST STAKEHOLDER WYNN RESORTS LTD Ticker: WYNN Security ID: 983134-107 Meeting Date: 24-Apr-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 15-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1 DIRECTOR- FOR FOR MANAGEMENT To vote FOR Elaine Wynn, select the ‘For all Nominees’ option to the right Only check the "Nominee #1" box to the right if you want to WITHHOLD a vote from Elaine Wynn. 1) Nominee #1 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. FOR FOR MANAGEMENT 3 TO APPROVE THE ARTICLES AMENDMENT TO PROVIDE THE COMPANY WITH ADDITIONAL FLEXIBILITY IN MAKING DISTRIBUTIONS TO ITS STOCKHOLDERS. FOR FOR MANAGEMENT 4 TO VOTE ON A STOCKHOLDER PROPOSAL REGARDING A POLITICAL CONTRIBUTIONS REPORT, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. AGAINST AGAINST STAKEHOLDER SUPERNUS PHARMACEUTICALS INC Ticker: SUPN Security ID: 868459-108 Meeting Date: 21-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 17-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR GEORGES GEMAYEL FOR FOR MANAGEMENT JOHN M. SIEBERT FOR FOR MANAGEMENT 2 PROPOSAL TO RATIFY ERNST & YOUNG, LLP AS THE INDEPENDENT PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT SYNCHRONOSS TECHNOLOGIES INC Ticker: SNCR Security ID: 87157B-103 Meeting Date: 11-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 17-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR WILLIAM J. CADOGAN FOR FOR MANAGEMENT STEPHEN G. WALDIS FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 TO APPROVE THE COMPANY'S 2 FOR FOR MANAGEMENT 4 TO APPROVE ON A NON-BINDING ADVISORY BASIS THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT SEATTLE GENETICS INC Ticker: SGEN Security ID: 812578-102 Meeting Date: 15-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 17-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR CLAY B. SIEGALL FOR FOR MANAGEMENT FELIX BAKER FOR FOR MANAGEMENT NANCY A. SIMONIAN FOR FOR MANAGEMENT 2 TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE SEATTLE GENETICS, INC. AMENDED AND RESTATED 2,000,000 SHARES. FOR FOR MANAGEMENT 3 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 4 ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE ACCOMPANYING PROXY STATEMENT. FOR FOR MANAGEMENT PAYCOM SOFTWARE Ticker: PAYC Security ID: 70432V-102 Meeting Date: 5-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 17-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR ROBERT J. LEVENSON FOR FOR MANAGEMENT FREDERICK C. PETERS II FOR FOR MANAGEMENT 2 TO APPROVE THE PAYCOM SOFTWARE, INC. EMPLOYEE STOCK PURCHASE PLAN. FOR FOR MANAGEMENT 3 TO APPROVE THE PAYCOM SOFTWARE, INC. ANNUAL INCENTIVE PLAN. FOR FOR MANAGEMENT 4 TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT BOULDER BRANDS INC Ticker: PAYC Security ID: 101405-108 Meeting Date: 19-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 17-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: R. DEAN HOLLIS FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: THOMAS K. MCINERNEY FOR FOR MANAGEMENT 2 PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, OUR NAMED EXECUTIVE OFFICER COMPENSATION. FOR FOR MANAGEMENT 3 PROPOSAL TO APPROVE THE BOULDER BRANDS, INC. THIRD AMENDED AND RESTATED STOCK AND AWARDS PLAN. FOR FOR MANAGEMENT 4 PROPOSAL TO APPROVE THE SECOND AMENDED AND RESTATED BOULDER BRANDS, INC. FINANCIAL INCENTIVE PLAN. FOR FOR MANAGEMENT 5 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. FOR FOR MANAGEMENT KARYOPHARM THERAPEUTICS INC Ticker: KPTI Security ID: 48576U-106 Meeting Date: 22-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 17-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR D.R. PAKIANATHAN, PH.D. FOR FOR MANAGEMENT KENNETH E. WEG FOR FOR MANAGEMENT 2 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT ARUBA NETWORKS INC Ticker: ARUN Security ID: 48576U-106 Meeting Date: 1-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 17-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1 TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF MARCH 2, 2015, BY AND AMONG HEWLETT-PACKARD COMPANY, ASPEN ACQUISITION SUB, INC., AND ARUBA NETWORKS, INC., AS IT MAY BE AMENDED FROM TIME TO TIME (THE "MERGER AGREEMENT") AND THE TRANSACTIONS CONTEMPLATED THEREBY. FOR FOR MANAGEMENT 2 TO APPROVE THE ADOPTION OF ANY PROPOSAL TO ADJOURN THE SPECIAL MEETING TO A LATER DATE OR DATES IF NECESSARY OR APPROPRIATE TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES TO ADOPT THE MERGER AGREEMENT AND THE TRANSACTIONS CONTEMPLATED THEREBY AT THE TIME OF THE SPECIAL MEETING. FOR FOR MANAGEMENT 3 TO APPROVE, BY NON-BINDING, ADVISORY VOTE, COMPENSATION THAT WILL OR MAY BECOME PAYABLE BY ARUBA NETWORKS, INC. TO ITS NAMED EXECUTIVE OFFICERS IN CONNECTION WITH THE MERGER. FOR FOR MANAGEMENT AMKOR TECHNOLOGY Ticker: AMKR Security ID: 031652-100 Meeting Date: 5-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 17-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR JAMES J. KIM FOR FOR MANAGEMENT STEPHEN D. KELLEY FOR FOR MANAGEMENT ROGER A. CAROLIN FOR FOR MANAGEMENT WINSTON J. CHURCHILL FOR FOR MANAGEMENT JOHN T. KIM FOR FOR MANAGEMENT SUSAN Y. KIM FOR FOR MANAGEMENT ROBERT R. MORSE FOR FOR MANAGEMENT JOHN F. OSBORNE FOR FOR MANAGEMENT DAVID N. WATSON FOR FOR MANAGEMENT JAMES W. ZUG FOR FOR MANAGEMENT 2 ADVISORY (NON-BINDING) VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 3 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT MACROGENICS INC Ticker: MGNX Security ID: 556099-109 Meeting Date: 20-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 17-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR KENNETH GALBRAITH FOR FOR MANAGEMENT DAVID STUMP, M.D. FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT VERISIGN INC Ticker: VRSN Security ID: 92 Meeting Date: 21-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 17-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: D. JAMES BIDZOS FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: WILLIAM L. CHENEVICH FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: KATHLEEN A. COTE FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: JAMIE S. GORELICK FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: ROGER H. MOORE FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: LOUIS A. SIMPSON FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: TIMOTHY TOMLINSON FOR FOR MANAGEMENT 2 TO APPROVE VERISIGN, INC.'S ANNUAL INCENTIVE COMPENSATION PLAN. FOR FOR MANAGEMENT 3 TO APPROVE, ON A NON-BINDING, ADVISORY BASIS, VERISIGN, INC.'S EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 4 TO RATIFY THE SELECTION OF KPMG LLP AS VERISIGN, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 5 TO VOTE, ON AN ADVISORY BASIS, ON A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, REQUESTING THAT THE BOARD TAKE STEPS TO PERMIT STOCKHOLDER ACTION BY WRITTEN CONSENT. AGAINST AGAINST STAKEHOLDER GENTEX CORPORATION Ticker: GNTX Security ID: 371901-109 Meeting Date: 21-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 17-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR FRED BAUER FOR FOR MANAGEMENT GARY GOODE FOR FOR MANAGEMENT PETE HOEKSTRA FOR FOR MANAGEMENT JAMES HOLLARS FOR FOR MANAGEMENT JOHN MULDER FOR FOR MANAGEMENT MARK NEWTON FOR FOR MANAGEMENT RICHARD SCHAUM FOR FOR MANAGEMENT FREDERICK SOTOK FOR FOR MANAGEMENT JAMES WALLACE FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S AUDITORS FOR THE FISCAL YEAR ENDED DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 TO APPROVE, ON AN ADVISORY BASIS, COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 4 TO APPROVE THE SECOND AMENDMENT TO THE COMPANY'S SECOND RESTRICTED STOCK PLAN. FOR FOR MANAGEMENT 5 TO APPROVE THE AMENDMENT TO THE COMPANY'S 2 FOR FOR MANAGEMENT PEGASYSTEMS INC Ticker: PEGA Security ID: 705573-103 Meeting Date: 21-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 17-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: PETER GYENES FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: RICHARD H. JONES FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: STEVEN F. KAPLAN FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: JAMES P. O'HALLORAN FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: ALAN TREFLER FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: LARRY WEBER FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: WILLIAM W. WYMAN FOR FOR MANAGEMENT 2 TO APPROVE, BY A NON-BINDING ADVISORY VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 3 TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF OUR BOARD OF DIRECTORS OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT SWIFT TRANSPORTATION CO Ticker: SWFT Security ID: 87074U-101 Meeting Date: 8-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 17-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR JERRY MOYES FOR FOR MANAGEMENT RICHARD H. DOZER FOR FOR MANAGEMENT DAVID VANDER PLOEG FOR FOR MANAGEMENT GLENN BROWN FOR FOR MANAGEMENT JOSE A. CARDENAS FOR FOR MANAGEMENT WILLIAM F. RILEY III FOR FOR MANAGEMENT 2 ADVISORY VOTE TO APPROVE THE COMPENSATION OF SWIFT'S NAMED EXECUTIVE OFFICERS FOR FOR MANAGEMENT 3 ADVISORY VOTE TO RATIFY THE APPOINTMENT OF KPMG LLP AS SWIFT'S INDEPENDENT PUBLIC ACCOUNTANTS FOR FISCAL 2015. FOR FOR MANAGEMENT 4 STOCKHOLDER PROPOSAL TO DEVELOP A RECAPITALIZATION PLAN. AGAINST AGAINST STAKEHOLDER ITC HOLDINGS CORP Ticker: ITC Security ID: 465685-105 Meeting Date: 20-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 17-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR ALBERT ERNST FOR FOR MANAGEMENT CHRISTOPHER H. FRANKLIN FOR FOR MANAGEMENT EDWARD G. JEPSEN FOR FOR MANAGEMENT DAVID R. LOPEZ FOR FOR MANAGEMENT HAZEL R. O'LEARY FOR FOR MANAGEMENT THOMAS G. STEPHENS FOR FOR MANAGEMENT G. BENNETT STEWART, III FOR FOR MANAGEMENT LEE C. STEWART FOR FOR MANAGEMENT JOSEPH L. WELCH FOR FOR MANAGEMENT 2 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 3 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2015. FOR FOR MANAGEMENT 4 APPROVAL OF OUR 2 FOR FOR MANAGEMENT 5 APPROVAL OF OUR 2 FOR FOR MANAGEMENT 6 SHAREHOLDER PROPOSAL TO REQUEST THE BOARD TO MODIFY THE BYLAWS WITH RESPECT TO CALLING SPECIAL MEETINGS OF SHAREHOLDERS. AGAINST AGAINST STAKEHOLDER CYPRESS SEMICONDUCTOR CORP Ticker: CY Security ID: 232806-109 Meeting Date: 15-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 17-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR T.J. RODGERS FOR FOR MANAGEMENT W. STEVE ALBRECHT FOR FOR MANAGEMENT ERIC A. BENHAMOU FOR FOR MANAGEMENT WILBERT VAN DEN HOEK FOR FOR MANAGEMENT JOHN H. KISPERT FOR FOR MANAGEMENT H. RAYMOND BINGHAM FOR FOR MANAGEMENT O.C. KWON FOR FOR MANAGEMENT MICHAEL S. WISHART FOR FOR MANAGEMENT 2 THE RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2015. FOR FOR MANAGEMENT 3 ANNUAL ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT FMSA HOLDINGS INC Ticker: FMSA Security ID: 30255X-106 Meeting Date: 6-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 17-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR JENNIFFER D. DECKARD FOR FOR MANAGEMENT WILLIAM P. KELLY FOR FOR MANAGEMENT MICHAEL C. KEARNEY FOR FOR MANAGEMENT 2 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. FOR FOR MANAGEMENT PRA GROUP INC Ticker: PRAA Security ID: 69354N-106 Meeting Date: 29-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 20-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR STEVEN D. FREDRICKSON FOR FOR MANAGEMENT PENELOPE W. KYLE FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 APPROVAL, ON A NON-BINDING ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT ENVESTNET INC Ticker: ENV Security ID: 29404K-106 Meeting Date: 13-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 20-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR JAMES FOX FOR FOR MANAGEMENT JAMES JOHNSON FOR FOR MANAGEMENT CHARLES ROAME FOR FOR MANAGEMENT GREGORY SMITH FOR FOR MANAGEMENT 2 THE APPROVAL OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 3 THE RATIFICATION OF KPMG LLP AS THE INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 4 THE APPROVAL OF AN AMENDMENT TO ENVESTNET'S 2010 LONG-TERM INCENTIVE PLAN. FOR FOR MANAGEMENT CERNER CORPORATION Ticker: CERN Security ID: 156782-104 Meeting Date: 22-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 20-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: MITCHELL E. DANIELS, JR. FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: CLIFFORD W. ILLIG FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: WILLIAM B. NEAVES FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF CERNER CORPORATION FOR 2015. FOR FOR MANAGEMENT 3 APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 4 APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE CERNER CORPORATION PERFORMANCE-BASED COMPENSATION PLAN. FOR FOR MANAGEMENT 5 APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE CERNER CORPORATION 2 FOR FOR MANAGEMENT STEEL DYNAMICS Ticker: STLD Security ID: 858119-100 Meeting Date: 23-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 20-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR MARK D. MILLETT FOR FOR MANAGEMENT RICHARD P. TEETS, JR. FOR FOR MANAGEMENT JOHN C. BATES FOR FOR MANAGEMENT KEITH E. BUSSE FOR FOR MANAGEMENT FRANK D. BYRNE, M.D. FOR FOR MANAGEMENT TRACI M. DOLAN FOR FOR MANAGEMENT PAUL B. EDGERLEY FOR FOR MANAGEMENT DR. JURGEN KOLB FOR FOR MANAGEMENT JAMES C. MARCUCCILLI FOR FOR MANAGEMENT BRADLEY S. SEAMAN FOR FOR MANAGEMENT GABRIEL L. SHAHEEN FOR FOR MANAGEMENT 2 TO APPROVE THE APPOINTMENT OF ERNST & YOUNG LLP AS STEEL DYNAMICS INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2015. FOR FOR MANAGEMENT 3 TO APPROVE THE STEEL DYNAMICS, INC. 2 FOR FOR MANAGEMENT 4 TO APPROVE, BY AN ADVISORY VOTE, NAMED EXECUTIVE OFFICER COMPENSATION. FOR FOR MANAGEMENT TESARO INC Ticker: TSRO Security ID: 881569-107 Meeting Date: 14-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 20-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR LEON O. MOULDER, JR. FOR FOR MANAGEMENT MARY LYNNE HEDLEY, PHD FOR FOR MANAGEMENT DAVID M. MOTT FOR FOR MANAGEMENT LAWRENCE M. ALLEVA FOR FOR MANAGEMENT JAMES O. ARMITAGE, M.D. FOR FOR MANAGEMENT EARL M. COLLIER, JR. FOR FOR MANAGEMENT GARRY A. NICHOLSON FOR FOR MANAGEMENT ARNOLD L. ORONSKY, PHD FOR FOR MANAGEMENT BETH SEIDENBERG, M.D. FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015 FOR FOR MANAGEMENT 3 APPROVAL OF THE AMENDMENT TO THE TESARO, INC. 2 FOR FOR MANAGEMENT 4 APPROVAL OF THE TESARO, INC. 2015 NON-EMPLOYEE DIRECTOR STOCK INCENTIVE PLAN FOR FOR MANAGEMENT TEXAS ROADHOUSE INC Ticker: TXRH Security ID: 882681-109 Meeting Date: 21-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 20-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR W. KENT TAYLOR FOR FOR MANAGEMENT 2 PROPOSAL TO RATIFY INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2015. FOR FOR MANAGEMENT 3 SAY ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 4 AN ADVISORY VOTE ON A SHAREHOLDER PROPOSAL TO ELIMINATE THE CLASSIFICATION OF THE BOARD OF DIRECTORS. AGAINST AGAINST STAKEHOLDER EURONET WORLDWIDE Ticker: EEFT Security ID: 298736-109 Meeting Date: 21-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 20-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR PAUL S. ALTHASEN FOR FOR MANAGEMENT THOMAS A. MCDONNELL FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS EURONET'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT EMERGENT BIOSOLUTIONS INC Ticker: EBS Security ID: 29089Q-105 Meeting Date: 21-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 20-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR DANIEL J. ABDUN-NABI FOR FOR MANAGEMENT DR. SUE BAILEY FOR FOR MANAGEMENT DR. JEROME HAUER FOR FOR MANAGEMENT DR. JOHN E. NIEDERHUBER FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT BY THE AUDIT COMMITTEE OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2015. FOR FOR MANAGEMENT 3 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT LUMBER LIQUIDATORS Ticker: LL Security ID: 55003T-107 Meeting Date: 21-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 20-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR DOUGLAS T. MOORE FOR FOR MANAGEMENT NANCY M. TAYLOR FOR FOR MANAGEMENT JIMMIE L. WADE FOR FOR MANAGEMENT 2 PROPOSAL TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 PROPOSAL TO PROVIDE ADVISORY (NON-BINDING) APPROVAL OF NAMED EXECUTIVE OFFICER COMPENSATION. FOR FOR MANAGEMENT MANNKIND CORPORATION Ticker: MNKD Security ID: 56400P-201 Meeting Date: 21-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 20-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR ALFRED E. MANN FOR FOR MANAGEMENT HAKAN S. EDSTROM FOR FOR MANAGEMENT RONALD J. CONSIGLIO FOR FOR MANAGEMENT MICHAEL A. FRIEDMAN, MD FOR FOR MANAGEMENT KENT KRESA FOR FOR MANAGEMENT DAVID H. MACCALLUM FOR FOR MANAGEMENT HENRY L. NORDHOFF FOR FOR MANAGEMENT 2 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF MANNKIND, AS DISCLOSED IN MANNKIND'S PROXY STATEMENT FOR THE ANNUAL MEETING. FOR FOR MANAGEMENT 3 TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF MANNKIND FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT THE NAVIGATORS GROUP INC Ticker: NAVG Security ID: 638904-102 Meeting Date: 21-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 20-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR SAUL L. BASCH FOR FOR MANAGEMENT H.J. MERVYN BLAKENEY FOR FOR MANAGEMENT TERENCE N. DEEKS FOR FOR MANAGEMENT STANLEY A. GALANSKI FOR FOR MANAGEMENT GEOFFREY E. JOHNSON FOR FOR MANAGEMENT ROBERT V. MENDELSOHN FOR FOR MANAGEMENT DAVID M. PLATTER FOR FOR MANAGEMENT PATRICIA H. ROBERTS FOR FOR MANAGEMENT JANICE C. TOMLINSON FOR FOR MANAGEMENT MARC M. TRACT FOR FOR MANAGEMENT 2 AN ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 3 RATIFICATION OF KPMG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR 2015. FOR FOR MANAGEMENT CVENT INC Ticker: CVT Security ID: 23247G-109 Meeting Date: 3-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 20-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR SANJEEV K. BANSAL FOR FOR MANAGEMENT 2 RATIFICATION OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. FOR FOR MANAGEMENT SS&C TECHNOLOGIES HOLDINGS INC Ticker: SSNC Security ID: 78467J-100 Meeting Date: 3-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 20-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR WILLIAM A. ETHERINGTON FOR FOR MANAGEMENT JONATHAN E. MICHAEL FOR FOR MANAGEMENT 2 THE RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT DUPONT FABROS TECHNOLOGY INC Ticker: DFT Security ID: 26613Q-106 Meeting Date: 27-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 20-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR MICHAEL A. COKE FOR FOR MANAGEMENT LAMMOT J. DU PONT FOR FOR MANAGEMENT THOMAS D. ECKERT FOR FOR MANAGEMENT CHRISTOPHER P. ELDREDGE FOR FOR MANAGEMENT HOSSEIN FATEH FOR FOR MANAGEMENT FREDERIC V. MALEK FOR FOR MANAGEMENT MARY M. STYER FOR FOR MANAGEMENT JOHN T. ROBERTS, JR. FOR FOR MANAGEMENT JOHN H. TOOLE FOR FOR MANAGEMENT 2 ADVISORY VOTE ON EXECUTIVE COMPENSATION (SAY-ON-PAY VOTE). FOR FOR MANAGEMENT 3 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. FOR FOR MANAGEMENT DIAMOND RESORTS INTERNATIONAL INC Ticker: DRII Security ID: 25272T-104 Meeting Date: 27-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 20-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR DAVID F. PALMER FOR FOR MANAGEMENT ZACHARY D. WARREN FOR FOR MANAGEMENT RICHARD M. DALEY FOR FOR MANAGEMENT 2 PROPOSAL TO APPROVE THE DIAMOND RESORTS INTERNATIONAL, INC. 2 FOR FOR MANAGEMENT 3 PROPOSAL TO APPROVE THE DIAMOND RESORTS INTERNATIONAL, INC. BONUS COMPENSATION PLAN. FOR FOR MANAGEMENT 4 PROPOSAL TO RECOMMEND, BY ADVISORY VOTE, THE FREQUENCY OF FUTURE ADVISORY VOTES REGARDING EXECUTIVE COMPENSATION. 1 YEAR 1 YEAR MANAGEMENT 5 PROPOSAL TO RATIFY THE APPOINTMENT BY THE BOARD OF DIRECTORS OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM BDO USA, LLP AS THE INDEPENDENT AUDITORS OF THE COMPANY'S FINANCIAL STATEMENTS FOR THE YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT HEALTHSTREAM INC Ticker: HSTM Security ID: 42222N-103 Meeting Date: 28-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 20-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR ROBERT A. FRIST, JR.* FOR FOR MANAGEMENT FRANK GORDON* FOR FOR MANAGEMENT C. MARTIN HARRIS, M.D.* FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT NVIDIA Ticker: NVDA Security ID: 67066G-104 Meeting Date: 20-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 20-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR ELECTION OF DIRECTOR: ROBERT K. BURGESS 1A ELECTION OF DIRECTOR: TENCH COXE FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: PERSIS S. DRELL FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: JAMES C. GAITHER FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: JEN-HSUN HUANG FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: DAWN HUDSON FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: HARVEY C. JONES FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: MICHAEL G. MCCAFFERY FOR FOR MANAGEMENT 1H ELECTION OF DIRECTOR: WILLIAM J. MILLER FOR FOR MANAGEMENT 1I ELECTION OF DIRECTOR: MARK L. PERRY FOR FOR MANAGEMENT 1K ELECTION OF DIRECTOR: A. BROOKE SEAWELL FOR FOR MANAGEMENT 1L ELECTION OF DIRECTOR: MARK A. STEVENS FOR FOR MANAGEMENT 2 TO APPROVE OUR EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 3 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR FISCAL YEAR ENDING JANUARY 31, 2016. FOR FOR MANAGEMENT ALEXION PHARMACEUTICALS INC Ticker: ALXN Security ID: 015351-109 Meeting Date: 6-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 20-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: LEONARD BELL FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: DAVID R. BRENNAN FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: M. MICHELE BURNS FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: CHRISTOPHER J. COUGHLIN FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: DAVID L. HALLAL FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: JOHN T. MOLLEN FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: R. DOUGLAS NORBY FOR FOR MANAGEMENT 1H ELECTION OF DIRECTOR: ALVIN S. PARVEN FOR FOR MANAGEMENT 1I ELECTION OF DIRECTOR: ANDREAS RUMMELT FOR FOR MANAGEMENT 1J ELECTION OF DIRECTOR: ANN M. VENEMAN FOR FOR MANAGEMENT 2 APPROVAL OF A NON-BINDING ADVISORY VOTE OF THE 2'S NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 3 RATIFICATION OF APPOINTMENT BY THE BOARD OF DIRECTORS OF PRICEWATERHOUSECOOPERS LLP AS ALEXION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. FOR FOR MANAGEMENT 4 TO APPROVE ALEXION'S 2 FOR FOR MANAGEMENT 5 TO REQUEST THE BOARD TO AMEND ALEXION'S GOVERNING DOCUMENTS TO ALLOW PROXY ACCESS. AGAINST AGAINST STAKEHOLDER 6 TO REQUEST THE BOARD TO AMEND ALEXION'S GOVERNING DOCUMENTS TO GIVE SHAREHOLDERS OWNING 10% OF ALEXION STOCK THE POWER TO CALL A SPECIAL MEETING. AGAINST AGAINST STAKEHOLDER ALEXION PHARMACEUTICALS INC Ticker: RCPT Security ID: 756207-106 Meeting Date: 28-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 24-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR RICHARD A. HEYMAN, PH.D FOR FOR MANAGEMENT WILLIAM H RASTETTER PHD FOR FOR MANAGEMENT MARY SZELA FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 TO APPROVE AN AMENDMENT TO OUR EMPLOYEE STOCK PURCHASE PLAN. FOR FOR MANAGEMENT PC CONNECTION, INC Ticker: PCCC Security ID: 69318J-100 Meeting Date: 20-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR PATRICIA GALLUP FOR FOR MANAGEMENT DAVID HALL FOR FOR MANAGEMENT JOSEPH BAUTE FOR FOR MANAGEMENT DAVID BEFFA-NEGRINI FOR FOR MANAGEMENT BARBARA DUCKETT FOR FOR MANAGEMENT DONALD WEATHERSON FOR FOR MANAGEMENT 2 TO APPROVE AN AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED 1, AS AMENDED, TO, AMONG OTHER THINGS, INCREASE THE NUMBER OF SHARES OF COMMON STOCK THAT MAY BE ISSUED THEREUNDER FROM 1,037,,137,500 SHARES, REPRESENTING AN INCREASE OF 100,000 SHARES. FOR FOR MANAGEMENT 3 TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT ZUMIEZ Ticker: ZUMZ Security ID: 989817-101 Meeting Date: 28-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: RICHARD M. BROOKS FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: JAMES M. WEBER FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: MATTHEW L. HYDE FOR FOR MANAGEMENT 2 RATIFICATION OF THE SELECTION OF MOSS ADAMS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 30, 2016(FISCAL 2015). FOR FOR MANAGEMENT SAGE THERAPEUTICS INC Ticker: SAGE Security ID: 78667J-108 Meeting Date: 28-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR STEVEN PAUL, M.D. FOR FOR MANAGEMENT ROBERT T. NELSEN FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015 FOR FOR MANAGEMENT 3 TO RATIFY THE 2 FOR FOR MANAGEMENT MATTRESS FIRM HOLDING CORP Ticker: MFRM Security ID: 57722W-106 Meeting Date: 27-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR ROBERT E. CREAGER FOR FOR MANAGEMENT R. STEPHEN STAGNER FOR FOR MANAGEMENT WILLIAM E. WATTS FOR FOR MANAGEMENT 2 TO APPROVE, IN A NON-BINDING ADVISORY VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 3 TO RECOMMEND, IN A NON-BINDING ADVISORY VOTE, THE FREQUENCY OF FUTURE EXECUTIVE COMPENSATION ADVISORY VOTES. 1 YEAR 1 YEAR MANAGEMENT 4 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2015. FOR FOR MANAGEMENT CARRIAGE SERVICES INC Ticker: CSV Security ID: 143905-107 Meeting Date: 19-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR MELVIN C. PAYNE FOR FOR MANAGEMENT RICHARD W. SCOTT FOR FOR MANAGEMENT 2 APPROVE, BY ADVISORY VOTE, NAMED EXECUTIVE OFFICER COMPENSATION. FOR FOR MANAGEMENT 3 RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS CARRIAGE SERVICES, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT AMBARELLA INC Ticker: AMBA Security ID: G037AX-101 Meeting Date: 4-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR CHRISTOPHER B. PAISLEY FOR FOR MANAGEMENT ANDREW W. VERHALEN FOR FOR MANAGEMENT 2 PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AMBARELLA'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING ON JANUARY 31, 2016. FOR FOR MANAGEMENT 3 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF AMBARELLA, INC.'S NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 4 TO APPROVE, ON AN ADVISORY BASIS, THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. 1 YEAR 1 YEAR MANAGEMENT CEMPRA INC Ticker: CEMP Security ID: 15130J-109 Meeting Date: 21-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR MICHAEL R. DOUGHERTY FOR FOR MANAGEMENT P. FERNANDES, PH.D. FOR FOR MANAGEMENT DAVID GILL FOR FOR MANAGEMENT 2 TO APPROVE THE AMENDMENT TO THE CEMPRA, INC. 2(I) INCREASE THE NUMBER OF SHARES OF STOCK RESERVED FOR ISSUANCE THEREUNDER FROM 3,342,,842,105 SHARES, AND (II) PROVIDE A 4% AUTOMATIC ANNUAL INCREASE IN THE NUMBER OF SHARES OF COMMON STOCK RESERVED FOR ISSUANCE (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL). FOR FOR MANAGEMENT 3 THE RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT IPGP PHOTONICS CORP Ticker: IPGP Security ID: 44980X-109 Meeting Date: 2-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR VALENTIN P. GAPONTSEV FOR FOR MANAGEMENT EUGENE SCHERBAKOV, PH.D FOR FOR MANAGEMENT IGOR SAMARTSEV FOR FOR MANAGEMENT MICHAEL C. CHILD FOR FOR MANAGEMENT HENRY E. GAUTHIER FOR FOR MANAGEMENT WILLIAM S. HURLEY FOR FOR MANAGEMENT ERIC MEURICE FOR FOR MANAGEMENT JOHN R. PEELER FOR FOR MANAGEMENT THOMAS J. SEIFERT FOR FOR MANAGEMENT 2 TO AMEND OUR 2 FOR FOR MANAGEMENT 3 ADVISORY VOTE TO RATIFY INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. FOR FOR MANAGEMENT PANERA BREAD COMPANY Ticker: PNRA Security ID: 69840W-108 Meeting Date: 21-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR DOMENIC COLASACCO FOR FOR MANAGEMENT THOMAS E. LYNCH FOR FOR MANAGEMENT 2 TO APPROVE, IN AN ADVISORY "SAY-ON-PAY" VOTE, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF PANERA BREAD COMPANY. FOR FOR MANAGEMENT 3 TO APPROVE THE PANERA BREAD COMPANY 2 FOR FOR MANAGEMENT 4 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS PANERA BREAD COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 29, 2015. FOR FOR MANAGEMENT CORCEPT THERAPEUTICS INC Ticker: CORT Security ID: 218352-102 Meeting Date: 21-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR G. LEONARD BAKER, JR. FOR FOR MANAGEMENT JOSEPH K. BELANOFF, M.D FOR FOR MANAGEMENT DANIEL M. BRADBURY FOR FOR MANAGEMENT JOSEPH C. COOK, JR. FOR FOR MANAGEMENT PATRICK G. ENRIGHT FOR FOR MANAGEMENT DAVID L. MAHONEY FOR FOR MANAGEMENT JOSEPH L. TURNER FOR FOR MANAGEMENT JAMES N. WILSON FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT SYNTEL INC Ticker: SYNT Security ID: 87162H-103 Meeting Date: 2-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR PARITOSH K. CHOKSI FOR FOR MANAGEMENT BHARAT DESAI FOR FOR MANAGEMENT THOMAS DOKE FOR FOR MANAGEMENT RAJESH MASHRUWALA FOR FOR MANAGEMENT GEORGE R. MRKONIC, JR. FOR FOR MANAGEMENT NITIN RAKESH FOR FOR MANAGEMENT PRASHANT RANADE FOR FOR MANAGEMENT VINOD K. SAHNEY FOR FOR MANAGEMENT NEERJA SETHI FOR FOR MANAGEMENT 2 APPROVE AN AMENDMENT TO SYNTEL'S RESTATED ARTICLES OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK FROM 100,000,,000,000. FOR FOR MANAGEMENT 3 A NON-BINDING RESOLUTION TO RATIFY THE APPOINTMENT OF CROWE HORWATH LLP AS SYNTEL'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT FISCAL YEAR. FOR FOR MANAGEMENT CDI CORP Ticker: CDI Security ID: 125071-100 Meeting Date: 19-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR JOSEPH L. CARLINI FOR FOR MANAGEMENT MICHAEL J. EMMI FOR FOR MANAGEMENT SCOTT J. FREIDHEIM FOR FOR MANAGEMENT WALTER R. GARRISON FOR FOR MANAGEMENT LAWRENCE C. KARLSON FOR FOR MANAGEMENT RONALD J. KOZICH FOR FOR MANAGEMENT ANNA M. SEAL FOR FOR MANAGEMENT ALBERT E. SMITH FOR FOR MANAGEMENT BARTON J. WINOKUR FOR FOR MANAGEMENT 2 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION FOR FOR MANAGEMENT 3 APPROVE THE AMENDED AND RESTATED OMNIBUS STOCK PLAN FOR FOR MANAGEMENT 4 APPROVE THE EXECUTIVE BONUS PLAN FOR FOR MANAGEMENT 5 RATIFY THE APPOINTMENT OF KPMG LLP AS CDI'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015 FOR FOR MANAGEMENT AMERICAN EQUITY INVESTMENT LIFE HLDG Ticker: AEL Security ID: 025676-206 Meeting Date: 4-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR DAVID S. MULCAHY FOR FOR MANAGEMENT DAVID J. NOBLE FOR FOR MANAGEMENT A.J. STRICKLAND, III FOR FOR MANAGEMENT HARLEY A. WHITFIELD, SR FOR FOR MANAGEMENT 2 TO APPROVE THE AMENDED AND RESTATED AMERICAN EQUITY INVESTMENT LIFE HOLDING COMPANY 2 FOR FOR MANAGEMENT 3 TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. FOR FOR MANAGEMENT 4 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT CRYOLIFE INC Ticker: CRY Security ID: 228903-100 Meeting Date: 20-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR THOMAS F. ACKERMAN FOR FOR MANAGEMENT JAMES S. BENSON FOR FOR MANAGEMENT DANIEL J. BEVEVINO FOR FOR MANAGEMENT RONALD C. ELKINS, M.D. FOR FOR MANAGEMENT J. PATRICK MACKIN FOR FOR MANAGEMENT RONALD D. MCCALL, ESQ. FOR FOR MANAGEMENT HARVEY MORGAN FOR FOR MANAGEMENT JON W. SALVESON FOR FOR MANAGEMENT 2 TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION PAID TO CRYOLIFE'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO ITEM -K, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, COMPENSATION TABLES, AND NARRATIVE DISCUSSION. FOR FOR MANAGEMENT 3 TO APPROVE CERTAIN AMENDMENTS TO THE CRYOLIFE, INC. SECOND AMENDED AND RESTATED 2 FOR FOR MANAGEMENT 4 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT GOOGLE INC Ticker: GOOG Security ID: 38259P-508 Meeting Date: 3-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR LARRY PAGE FOR FOR MANAGEMENT SERGEY BRIN FOR FOR MANAGEMENT ERIC E. SCHMIDT FOR FOR MANAGEMENT L. JOHN DOERR FOR FOR MANAGEMENT DIANE B. GREENE FOR FOR MANAGEMENT JOHN L. HENNESSY FOR FOR MANAGEMENT ANN MATHER FOR FOR MANAGEMENT ALAN R. MULALLY FOR FOR MANAGEMENT PAUL S. OTELLINI FOR FOR MANAGEMENT K. RAM SHRIRAM FOR FOR MANAGEMENT SHIRLEY M. TILGHMAN FOR FOR MANAGEMENT 2 THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 THE APPROVAL OF AN AMENDMENT TO GOOGLE'S 2,000, FOR FOR MANAGEMENT 4 A STOCKHOLDER PROPOSAL REGARDING EQUAL SHAREHOLDER VOTING, IF PROPERLY PRESENTED AT THE MEETING. AGAINST AGAINST STAKEHOLDER 5 A STOCKHOLDER PROPOSAL REGARDING A LOBBYING REPORT, IF PROPERLY PRESENTED AT THE MEETING. AGAINST AGAINST STAKEHOLDER 6 A STOCKHOLDER PROPOSAL REGARDING THE ADOPTION OF A MAJORITY VOTE STANDARD FOR THE ELECTION OF DIRECTORS, IF PROPERLY PRESENTED AT THE MEETING. AGAINST AGAINST STAKEHOLDER 7 A STOCKHOLDER PROPOSAL REGARDING A REPORT ON RENEWABLE ENERGY COST, IF PROPERLY PRESENTED AT THE MEETING. AGAINST AGAINST STAKEHOLDER 8 A STOCKHOLDER PROPOSAL REGARDING A REPORT ON BUSINESS RISK RELATED TO CLIMATE CHANGE REGULATIONS, IF PROPERLY PRESENTED AT THE MEETING. AGAINST AGAINST STAKEHOLDER INSYS THERAPEUTICS INC Ticker: INSY Security ID: 45824V-209 Meeting Date: 5-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR MICHAEL L. BABICH FOR FOR MANAGEMENT PIERRE LAPALME FOR FOR MANAGEMENT 2 TO RATIFY THE SELECTION BY OUR AUDIT COMMITTEE OF BDO USA, LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT UNIVERSAL DISPLAY CORPORATION Ticker: OLED Security ID: 91347P-105 Meeting Date: 18-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: STEVEN V. ABRAMSON FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: LEONARD BECKER FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: RICHARD C. ELIAS FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: ELIZABETH H. GEMMILL FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: ROSEMARIE B. GRECO FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: C. KEITH HARTLEY FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: LAWRENCE LACERTE FOR FOR MANAGEMENT 1H ELECTION OF DIRECTOR: SIDNEY D. ROSENBLATT FOR FOR MANAGEMENT 1I ELECTION OF DIRECTOR: SHERWIN I. SELIGSOHN FOR FOR MANAGEMENT 2 ADVISORY RESOLUTION APPROVAL OF THE COMPANY'S EXECUTIVE OFFICER COMPENSATION FOR FOR MANAGEMENT 3 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015 FOR FOR MANAGEMENT LULULEMON ATHLETICA INC Ticker: LULU Security ID: 550021-109 Meeting Date: 3-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR STEVEN J. COLLINS FOR FOR MANAGEMENT MARTHA A.M. MORFITT FOR FOR MANAGEMENT RHODA M. PITCHER FOR FOR MANAGEMENT EMILY WHITE FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 31, 2016. FOR FOR MANAGEMENT 3 A STOCKHOLDER PROPOSAL BY PEOPLE FOR THE ETHICAL TREATMENT OF ANIMALS THAT WOULD ASK THE BOARD OF DIRECTORS "TO ENACT A POLICY THAT WILL ENSURE THAT NO DOWN PRODUCTS ARE SOLD BY LULULEMON." AGAINST AGAINST STAKEHOLDER KYTHERA BIOPHARMACEUTICALS INC Ticker: KYTH Security ID: 501570-105 Meeting Date: 2-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR KEITH R. LEONARD, JR. FOR FOR MANAGEMENT HOLLINGS C. RENTON III FOR FOR MANAGEMENT CAMILLE SAMUELS FOR FOR MANAGEMENT 2 APPROVAL OF THE KYTHERA BIOPHARMACEUTICALS, INC. 2 FOR FOR MANAGEMENT 3 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015 FOR FOR MANAGEMENT OMEROS CORP Ticker: OMER Security ID: 682143-102 Meeting Date: 22-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR GREGORY A DEMOPULOS, MD FOR FOR MANAGEMENT LEROY E HOOD, MD, PHD FOR FOR MANAGEMENT 2 RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. FOR FOR MANAGEMENT SANCHEZ ENERGY CORP Ticker: SN Security ID: 79970Y-105 Meeting Date: 21-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR A.R. SANCHEZ, JR. FOR FOR MANAGEMENT ANTONIO R. SANCHEZ, III FOR FOR MANAGEMENT 2 PROPOSAL TO AMEND THE COMPANY'S AMENDED AND RESTATED 2(THE "PLAN") TO INCREASE THE NUMBER OF SHARES AVAILABLE FOR INCENTIVE AWARDS UNDER THE PLAN BY 4,000, FOR FOR MANAGEMENT 3 ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION FOR FOR MANAGEMENT 4 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON OUR EXECUTIVE COMPENSATION 3 YEARS 3 YEARS MANAGEMENT 5 PROPOSAL TO RATIFY THE APPOINTMENT OF BDO USA, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 FOR FOR MANAGEMENT LAS VEGAS SANDS CORP Ticker: LVS Security ID: 517834-107 Meeting Date: 4-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR JASON N. ADER FOR FOR MANAGEMENT MICHELINE CHAU FOR FOR MANAGEMENT MICHAEL A. LEVEN FOR FOR MANAGEMENT DAVID F. LEVI FOR FOR MANAGEMENT 2 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLC AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDED DECEMBER 31, 2015 FOR FOR MANAGEMENT 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION FOR FOR MANAGEMENT VONAGE HOLDINGS CORP Ticker: VG Security ID: 92886T-201 Meeting Date: 3-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR JEFFREY A. CITRON FOR FOR MANAGEMENT NAVEEN CHOPRA FOR FOR MANAGEMENT STEPHEN FISHER FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF BDO USA, LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 TO APPROVE OUR 2015 LONG-TERM INCENTIVE PLAN. FOR FOR MANAGEMENT 4 TO RATIFY THE EXTENSION OF OUR TAX BENEFITS PRESERVATION PLAN. FOR FOR MANAGEMENT ELLIE MAE Ticker: ELLI Security ID: 28849P-100 Meeting Date: 17-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR SIGMUND ANDERMAN FOR FOR MANAGEMENT CRAIG DAVIS FOR FOR MANAGEMENT FRANK SCHULTZ FOR FOR MANAGEMENT 2 TO RATIFY THE SELECTION, BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS, OF GRANT THORNTON LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 TO APPROVE, ON AN ADVISORY BASIS, THE NAMED EXECUTIVE OFFICER COMPENSATION FOR THE FISCAL YEAR ENDED DECEMBER 31, 2 FOR FOR MANAGEMENT 4 TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE COMPANY'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE ANY SUPERMAJORITY VOTING REQUIREMENTS CONTAINED THEREIN. FOR FOR MANAGEMENT FIREEYE INC Ticker: FEYE Security ID: 31816Q-101 Meeting Date: 11-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR ASHAR AZIZ FOR FOR MANAGEMENT DAVID G. DEWALT FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT MEDICAL PROPERTIES TRUST INC Ticker: MPW Security ID: 58463J-304 Meeting Date: 11-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR EDWARD K. ALDAG, JR. FOR FOR MANAGEMENT G. STEVEN DAWSON FOR FOR MANAGEMENT R. STEVEN HAMNER FOR FOR MANAGEMENT ROBERT E. HOLMES, PH.D. FOR FOR MANAGEMENT SHERRY A. KELLETT FOR FOR MANAGEMENT WILLIAM G. MCKENZIE FOR FOR MANAGEMENT L. GLENN ORR, JR. FOR FOR MANAGEMENT D. PAUL SPARKS, JR. FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 4 AMENDMENT TO COMPANY'S CHARTER TO REMOVE PLURALITY VOTING STANDARD IN UNCONTESTED DIRECTOR ELECTIONS. FOR FOR MANAGEMENT REGENERON PHARMACEUTICALS INC Ticker: REGN Security ID: 75886F-107 Meeting Date: 12-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR CHARLES A. BAKER FOR FOR MANAGEMENT ARTHUR F. RYAN FOR FOR MANAGEMENT GEORGE L. SING FOR FOR MANAGEMENT MARC TESSIER-LAVIGNE FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 APPROVAL OF THE REGENERON PHARMACEUTICALS, INC. CASH INCENTIVE BONUS PLAN. FOR FOR MANAGEMENT 4 APPROVAL OF AN AMENDMENT TO THE COMPANY'S CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF CAPITAL STOCK AND COMMON STOCK. FOR FOR MANAGEMENT 5 NONBINDING SHAREHOLDER PROPOSAL RELATING TO PROXY ACCESS, IF PROPERLY PRESENTED. AGAINST AGAINST STAKEHOLDER OCULAR THERAPEUTIX INC Ticker: OCUL Security ID: 67576A-100 Meeting Date: 11-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR JAMES GARVEY FOR FOR MANAGEMENT CHARLES WARDEN FOR FOR MANAGEMENT 2 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OCULAR THERAPEUTIX'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT XENCOR INC Ticker: XNCR Security ID: 98401F-105 Meeting Date: 9-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR DR. BRUCE L.A. CARTER FOR FOR MANAGEMENT ROBERT BALTERA, JR FOR FOR MANAGEMENT DR. BASSIL I. DAHIYAT FOR FOR MANAGEMENT JONATHAN FLEMING FOR FOR MANAGEMENT KURT GUSTAFSON FOR FOR MANAGEMENT DR. A. BRUCE MONTGOMERY FOR FOR MANAGEMENT JOHN S. STAFFORD III FOR FOR MANAGEMENT 2 PROPOSAL TO RATIFY BDO USA, LLP AS THE INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2015. FOR FOR MANAGEMENT PGT INC Ticker: PGTI Security ID: 69336V-101 Meeting Date: 21-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR FLOYD F. SHERMAN FOR FOR MANAGEMENT RODNEY HERSHBERGER FOR FOR MANAGEMENT 2 RATIFY THE SELECTION OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. FOR FOR MANAGEMENT 3 APPROVAL OF THE PGT, INC. 2 FOR FOR MANAGEMENT ECHO GOBAL LOGISTICS INC Ticker: ECHO Security ID: 27875T-101 Meeting Date: 12-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR ELECTION OF DIRECTOR: SAMUEL K. SKINNER FOR FOR MANAGEMENT ELECTION OF DIRECTOR: DOUGLAS R. WAGGONER FOR FOR MANAGEMENT ELECTION OF DIRECTOR: BRADLEY A. KEYWELL FOR FOR MANAGEMENT ELECTION OF DIRECTOR: MATTHEW FERGUSON FOR FOR MANAGEMENT ELECTION OF DIRECTOR: DAVID HABIGER FOR FOR MANAGEMENT ELECTION OF DIRECTOR: NELDA CONNORS FOR FOR MANAGEMENT 2 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. FOR FOR MANAGEMENT EPAM SYSTEMS INC Ticker: EPAM Security ID: 29414B-104 Meeting Date: 11-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR ARKADIY DOBKIN FOR FOR MANAGEMENT ROBERT E. SEGERT FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 TO APPROVE, ON AN ADVISORY AND NON-BINDING BASIS, THE COMPENSATION FOR OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THIS PROXY STATEMENT. FOR FOR MANAGEMENT 4 TO APPROVE, ON AN ADVISORY AND NON-BINDING BASIS, THE FREQUENCY WITH WHICH STOCKHOLDERS ARE PROVIDED AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. 1 YEAR 1 YEAR MANAGEMENT 5 TO APPROVE THE EPAM SYSTEMS, INC. 2 FOR FOR MANAGEMENT FACEBOOK INC Ticker: FB Security ID: 30303M-102 Meeting Date: 11-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR MARC L. ANDREESSEN FOR FOR MANAGEMENT ERSKINE B. BOWLES FOR FOR MANAGEMENT S.D. DESMOND-HELLMANN FOR FOR MANAGEMENT REED HASTINGS FOR FOR MANAGEMENT JAN KOUM FOR FOR MANAGEMENT SHERYL K. SANDBERG FOR FOR MANAGEMENT PETER A. THIEL FOR FOR MANAGEMENT MARK ZUCKERBERG FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS FACEBOOK, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015 FOR FOR MANAGEMENT 3 TO RE-APPROVE THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, SECTION 162(M) LIMITS OF OUR 2(M) FOR FOR MANAGEMENT 4 A STOCKHOLDER PROPOSAL REGARDING CHANGE IN STOCKHOLDER VOTING AGAINST AGAINST STAKEHOLDER 5 A STOCKHOLDER PROPOSAL REGARDING AN ANNUAL SUSTAINABILITY REPORT AGAINST AGAINST STAKEHOLDER 6 A STOCKHOLDER PROPOSAL REGARDING A HUMAN RIGHTS RISK ASSESSMENT AGAINST AGAINST STAKEHOLDER SPLUNK INC Ticker: SPLK Security ID: 848637-104 Meeting Date: 11-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF CLASS III DIRECTOR: STEPHEN NEWBERRY FOR FOR MANAGEMENT 1B ELECTION OF CLASS III DIRECTOR: GRAHAM SMITH FOR FOR MANAGEMENT 1C ELECTION OF CLASS III DIRECTOR: GODFREY SULLIVAN FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR FISCAL YEAR ENDING JANUARY 31, 2016. FOR FOR MANAGEMENT 3 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS, AS DESCRIBED IN THE PROXY STATEMENT. FOR FOR MANAGEMENT VERA BRADLEY Ticker: VRA Security ID: 92335C-106 Meeting Date: 28-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR ROBERT HALL FOR FOR MANAGEMENT P. MICHAEL MILLER FOR FOR MANAGEMENT EDWARD M. SCHMULTS FOR FOR MANAGEMENT 2 TO RATIFY THE AUDIT COMMITTEE'S APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2016. FOR FOR MANAGEMENT 3 TO REAPPROVE THE PERFORMANCE GOALS SET FORTH IN THE VERA BRADLEY, INC. 2 FOR FOR MANAGEMENT AGIOS PHARMACEUTICALS INC Ticker: AGIO Security ID: 00847X-104 Meeting Date: 23-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR DOUGLAS G. COLE, MD FOR FOR MANAGEMENT KAYE FOSTER-CHEEK FOR FOR MANAGEMENT JOHN M. MARAGANORE PHD FOR FOR MANAGEMENT 2 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT NETFLIX INC Ticker: NFLX Security ID: 64110L-106 Meeting Date: 9-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR RICHARD N. BARTON FOR FOR MANAGEMENT BRADFORD L. SMITH FOR FOR MANAGEMENT ANNE SWEENEY FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE OFFICER COMPENSATION. FOR FOR MANAGEMENT 4 TO APPROVE THE AMENDMENT OF THE COMPANY'S CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK. FOR FOR MANAGEMENT 5 STOCKHOLDER PROPOSAL TO ADOPT A PROXY ACCESS BYLAW, IF PROPERLY PRESENTED AT THE MEETING. AGAINST AGAINST STAKEHOLDER 6 STOCKHOLDER PROPOSAL TO AMEND THE VOTING REQUIREMENTS IN THE COMPANY'S CHARTER AND BYLAWS, IF PROPERLY PRESENTED AT THE MEETING. AGAINST AGAINST STAKEHOLDER 7 STOCKHOLDER PROPOSAL TO REORGANIZE THE BOARD OF DIRECTORS INTO A SINGLE CLASS SUBJECT TO ELECTION EACH YEAR. AGAINST AGAINST STAKEHOLDER PUMA BIOTECHNOLOGY Ticker: PBYI Security ID: 74587V-107 Meeting Date: 9-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 13-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR ALAN H. AUERBACH FOR FOR MANAGEMENT THOMAS R. MALLEY FOR FOR MANAGEMENT JAY M. MOYES FOR FOR MANAGEMENT TROY E. WILSON FOR FOR MANAGEMENT 2 ADVISORY (NON-BINDING) VOTE TO APPROVE THE COMPENSATION OF PUMA BIOTECHNOLOGY, INC.'S NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 3 RATIFICATION OF THE SELECTION OF PKF CERTIFIED PUBLIC ACCOUNTANTS, A PROFESSIONAL CORPORATION, AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF PUMA BIOTECHNOLOGY, INC. FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 4 APPROVAL OF AN AMENDMENT TO THE PUMA BIOTECHNOLOGY, INC. 2 FOR FOR MANAGEMENT EVERCORE PARTNERS INC Ticker: EVR Security ID: 29977A-105 Meeting Date: 8-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 13-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR ROGER C. ALTMAN FOR FOR MANAGEMENT RICHARD I. BEATTIE FOR FOR MANAGEMENT FRANCOIS DE ST. PHALLE FOR FOR MANAGEMENT GAIL B. HARRIS FOR FOR MANAGEMENT CURT HESSLER FOR FOR MANAGEMENT ROBERT B. MILLARD FOR FOR MANAGEMENT WILLARD J. OVERLOCK, JR FOR FOR MANAGEMENT RALPH L. SCHLOSSTEIN FOR FOR MANAGEMENT WILLIAM J. WHEELER FOR FOR MANAGEMENT 2 TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. FOR FOR MANAGEMENT NATUS MEDICAL INC Ticker: BABY Security ID: 639050-103 Meeting Date: 4-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 13-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: DORIS E. ENGIBOUS FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: WILLIAM M. MOORE FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 ADVISORY APPROVAL OF THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION. FOR FOR MANAGEMENT 4 TO APPROVE THE NATUS MEDICAL INCORPORATED CASH INCENTIVE PLAN. FOR FOR MANAGEMENT CLEAN HARBORS INC Ticker: CLH Security ID: 184496-107 Meeting Date: 10-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 13-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR ALAN S. MCKIM FOR FOR MANAGEMENT ROD MARLIN FOR FOR MANAGEMENT JOHN T. PRESTON FOR FOR MANAGEMENT 2 TO APPROVE AN ADVISORY VOTE ON THE COMPANY'S EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 3 TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF THE COMPANY'S BOARD OF DIRECTORS OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT FISCAL YEAR. FOR FOR MANAGEMENT MONOLITHIC POWER SYSTEMS Ticker: MPWR Security ID: 609839-105 Meeting Date: 11-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 13-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR KAREN A. SMITH BOGART FOR FOR MANAGEMENT JEFF ZHOU FOR FOR MANAGEMENT 2 VOTE TO RATIFY DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 PROPOSAL TO APPROVE THE ADVISORY (NON-BINDING) RESOLUTION RELATING TO EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT GLOBUS MEDICAL INC Ticker: GMED Security ID: 379577-208 Meeting Date: 17-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 13-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: DAVID D. DAVIDAR FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: ROBERT W. LIPTAK FOR FOR MANAGEMENT 2 TO APPROVE, IN AN ADVISORY VOTE, THE COMPANY'S EXECUTIVE COMPENSATION (THE SAY-ON-PAY VOTE). FOR FOR MANAGEMENT EXLSERVICE HOLDINGS Ticker: EXLS Security ID: 302081-104 Meeting Date: 19-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 13-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR DEBORAH KERR FOR FOR MANAGEMENT DR. MOHANBIR SAWHNEY FOR FOR MANAGEMENT GAREN K. STAGLIN FOR FOR MANAGEMENT 2 THE RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR FISCAL YEAR 2015 FOR FOR MANAGEMENT 3 THE APPROVAL OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF THE COMPANY FOR FOR MANAGEMENT 4 THE APPROVAL OF THE 2 FOR FOR MANAGEMENT INTREXON CORP Ticker: XON Security ID: 46122T-102 Meeting Date: 11-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 13-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: RANDAL J. KIRK FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: CESAR L. ALVAREZ FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: STEVEN FRANK FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: LARRY D. HORNER FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: JEFFREY B. KINDLER FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: DEAN J. MITCHELL FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: ROBERT B. SHAPIRO FOR FOR MANAGEMENT 1H ELECTION OF DIRECTOR: JAMES S. TURLEY FOR FOR MANAGEMENT 2 TO APPROVE A NON-BINDING ADVISORY RESOLUTION APPROVING THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS FOR FOR MANAGEMENT 3 TO PROVIDE A NON-BINDING ADVISORY VOTE AS TO THE FREQUENCY (EVERY ONE, TWO OR THREE YEARS) OF THE NON-BINDING SHAREHOLDER VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS 1 YEAR 1 YEAR MANAGEMENT 4 TO RATIFY THE APPOINTMENT BY THE AUDIT COMMITTEE OF (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) FOR FOR MANAGEMENT 5 TO APPROVE THE AMENDMENT TO THE AMENDED AND RESTATED INTREXON CORPORATION 2, WHICH PROVIDES FOR THE ISSUANCE OF AN ADDITIONAL THREE MILLION SHARES OF COMMON STOCK UNDER THE PLAN. FOR FOR MANAGEMENT 6 TO APPROVE THE INTREXON CORPORATION ANNUAL EXECUTIVE INCENTIVE PLAN FOR FOR MANAGEMENT HCI GROUP INC Ticker: HCI Security ID: 40416E 103 Meeting Date: 27-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 13-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR JAMES MACCHIAROLA FOR FOR MANAGEMENT HARISH M. PATEL FOR FOR MANAGEMENT MARTIN A. TRABER FOR FOR MANAGEMENT 2 RATIFICATION OF APPOINTMENT OF DIXON HUGHES GOODMAN LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2015. FOR FOR MANAGEMENT FOUNDATION MEDICINE Ticker: FMI Security ID: 350465-100 Meeting Date: 18-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 13-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR ELECTION OF DIRECTOR: ALEXIS BORISY FOR FOR MANAGEMENT ELECTION OF DIRECTOR: SANDRA HORNING, M.D. FOR FOR MANAGEMENT ELECTION OF DIRECTOR: EVAN JONES FOR FOR MANAGEMENT ELECTION OF DIRECTOR: DANIEL O'DAY FOR FOR MANAGEMENT ELECTION OF DIRECTOR: MICHAEL PELLINI, M.D. FOR FOR MANAGEMENT ELECTION OF DIRECTOR: DAVID SCHENKEIN, M.D. FOR FOR MANAGEMENT ELECTION OF DIRECTOR: MICHAEL VARNEY, PH.D. FOR FOR MANAGEMENT ELECTION OF DIRECTOR: KRISHNA YESHWANT, M.D. FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT CLOVIS ONCOLOGY INC Ticker: CLVS Security ID: 189464-100 Meeting Date: 11-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 13-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR M. JAMES BARRETT FOR FOR MANAGEMENT PATRICK J. MAHAFFY FOR FOR MANAGEMENT THORLEF SPICKSCHEN FOR FOR MANAGEMENT 2 APPROVAL OF AN ADVISORY PROPOSAL ON COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE ATTACHED PROXY STATEMENT. FOR FOR MANAGEMENT 3 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT THERAPEUTICSMD INC Ticker: TXMD Security ID: 88338N-107 Meeting Date: 11-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 13-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR TOMMY G. THOMPSON FOR FOR MANAGEMENT ROBERT G. FINIZIO FOR FOR MANAGEMENT JOHN C.K. MILLIGAN, IV FOR FOR MANAGEMENT BRIAN BERNICK FOR FOR MANAGEMENT J. MARTIN CARROLL FOR FOR MANAGEMENT COOPER C. COLLINS FOR FOR MANAGEMENT ROBERT V. LAPENTA, JR. FOR FOR MANAGEMENT JULES A. MUSING FOR FOR MANAGEMENT ANGUS C. RUSSELL FOR FOR MANAGEMENT NICHOLAS SEGAL FOR FOR MANAGEMENT 2 TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS FOR THE FISCAL YEAR ENDED DECEMBER 31, 2014 (SAY-ON-PAY). FOR FOR MANAGEMENT 3 TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP, AN INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS THE INDEPENDENT AUDITOR OF OUR COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 4 TO APPROVE AN AMENDMENT TO OUR AMENDED AND RESTATED ARTICLES OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF OUR COMMON STOCK FROM 250,000,,000,000 SHARES. FOR FOR MANAGEMENT VASCO DATA SECURITY Ticker: VDSI Security ID: 92230Y-104 Meeting Date: 17-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 13-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR T. KENDALL HUNT FOR FOR MANAGEMENT MICHAEL P. CULLINANE FOR FOR MANAGEMENT JOHN N. FOX, JR. FOR FOR MANAGEMENT JEAN K. HOLLEY FOR FOR MANAGEMENT MATTHEW MOOG FOR FOR MANAGEMENT 2 RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT CAI INTERNATIONAL Ticker: CAP Security ID: 12477X-106 Meeting Date: 5-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 13-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR HIROMITSU OGAWA FOR FOR MANAGEMENT WILLIAM W. LIEBECK FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 APPROVAL OF THE ADVISORY RESOLUTION TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. FOR FOR MANAGEMENT 4 APPROVAL OF THE AMENDED CAI INTERNATIONAL, INC. 2 FOR FOR MANAGEMENT QAD INC Ticker: QADA Security ID: 74727D-306 Meeting Date: 9-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 13-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: KARL F. LOPKER FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: PAMELA M. LOPKER FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: SCOTT J. ADELSON FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: LEE D. ROBERTS FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: LESLIE J. STRETCH FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: PETER R. VAN CUYLENBURG FOR FOR MANAGEMENT 2 ADVISORY VOTE TO APPROVE THE COMPENSATION PAID TO OUR NAMED EXECUTIVES. FOR FOR MANAGEMENT RUCKUS WIRELESS INC Ticker: RKUS Security ID: 781220-108 Meeting Date: 10-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 13-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR SELINA Y. LO FOR FOR MANAGEMENT STEWART GRIERSON FOR FOR MANAGEMENT 2 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE RUCKUS WIRELESS, INC. NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 3 TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF RUCKUS WIRELESS, INC. FOR THE YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT MERCADOLIBRE INC Ticker: MELI Security ID: 58733R-102 Meeting Date: 12-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 13-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR NICOLAS GALPERIN* FOR FOR MANAGEMENT MEYER MALKA* FOR FOR MANAGEMENT JAVIER OLIVAN* FOR FOR MANAGEMENT ROBERTO BALLS SALLOUTI# FOR FOR MANAGEMENT 2 ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS FOR FOR MANAGEMENT 3 RATIFICATION OF THE APPOINTMENT OF DELOITTE & CO. S.A. AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015 FOR FOR MANAGEMENT CAVIUM INC Ticker: CAVM Security ID: 14964U-108 Meeting Date: 18-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 13-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR SANJAY MEHROTRA FOR FOR MANAGEMENT MADHAV V. RAJAN FOR FOR MANAGEMENT 2 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT AUDITORS OF CAVIUM, INC. FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF CAVIUM, INC.'S NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT PREMIERE GLOBAL SERVICES Ticker: PGI Security ID: 740585-104 Meeting Date: 17-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 13-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR BOLAND T. JONES FOR FOR MANAGEMENT JOHN F. CASSIDY FOR FOR MANAGEMENT K. ROBERT DRAUGHON FOR FOR MANAGEMENT JOHN R. HARRIS FOR FOR MANAGEMENT W. STEVEN JONES FOR FOR MANAGEMENT RAYMOND H. PIRTLE, JR. FOR FOR MANAGEMENT J. WALKER SMITH, JR. FOR FOR MANAGEMENT 2 ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 3 RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT UNITED THERAPEUTICS CORP Ticker: UTHR Security ID: 91307C-102 Meeting Date: 26-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 13-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR KATHERINE KLEIN FOR FOR MAMAGEMENT RAYMOND KURZWEIL FOR FOR MAMAGEMENT MARTINE ROTHBLATT FOR FOR MAMAGEMENT LOUIS SULLIVAN FOR FOR MAMAGEMENT 2 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. FOR FOR MAMAGEMENT 3 APPROVAL OF THE UNITED THERAPEUTICS CORPORATION 2 FOR FOR MAMAGEMENT 4 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS UNITED THERAPEUTICS CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. FOR FOR MAMAGEMENT OSIRIS THERAPEUTICS INC Ticker: OSIR Security ID: 68827R-108 Meeting Date: 10-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 13-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1 PROPOSAL TO APPROVE THE AMENDMENT TO OUR CHARTER TO DECLASSIFY OUR BOARD OF DIRECTORS AND ADOPT CONCURRENT ANNUAL TERMS FOR ALL THE MEMBERS OF THE BOARD OF DIRECTORS. FOR FOR MANAGEMENT DIRECTOR FOR FOR MANAGEMENT PETER FRIEDLI FOR FOR MANAGEMENT LODE DEBRABANDERE, PH.D FOR FOR MANAGEMENT JAY M. MOYES FOR FOR MANAGEMENT HANS G KLINGEMANN MD,BA FOR FOR MANAGEMENT YVES HUWYLER FOR FOR MANAGEMENT 3 PROPOSAL TO RATIFY THE APPOINTMENT OF BDO USA, LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT INTRA-CELLULAR THERAPIES Ticker: ITCI Security ID: 46116X-101 Meeting Date: 16-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 13-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR CHRISTOPHER ALAFI, PH.D FOR FOR MANAGEMENT JOEL S. MARCUS FOR FOR MANAGEMENT 2 TO APPROVE AMENDMENTS TO THE INTRA-CELLULAR THERAPIES, INC. 2(THE "PLAN") TO INCREASE THE NUMBER OF SHARES OF OUR COMMON STOCK RESERVED FOR ISSUANCE UNDER THE PLAN AND TO INCREASE THE MAXIMUM NUMBER OF SHARES AVAILABLE FOR ISSUANCE OF OPTIONS, STOCK APPRECIATION RIGHTS AND OTHER SIMILAR (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) FOR FOR MANAGEMENT 3 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT INSPERITY INC Ticker: NSP Security ID: 45778Q-107 Meeting Date: 10-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 13-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR ELECTION OF CLASS II DIRECTOR: CAROL R. KAUFMAN FOR FOR MANAGEMENT ELECTION OF CLASS II DIRECTOR: PAUL J. SARVADI FOR FOR MANAGEMENT ELECTION OF CLASS II DIRECTOR: NORMAN R. SORENSEN FOR FOR MANAGEMENT ELECTION OF CLASS I DIRECTOR: AUSTIN P. YOUNG FOR FOR MANAGEMENT 2 ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION ("SAY ON PAY") FOR FOR MANAGEMENT 3 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015 FOR FOR MANAGEMENT ARATANA THERAPEUTICS INC Ticker: PETX Security ID: 03874P-101 Meeting Date: 18-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 13-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR IRVINE O. HOCKADAY ESQ. FOR FOR MANAGEMENT JAY LICHTER, PH.D. FOR FOR MANAGEMENT MERILEE RAINES FOR FOR MANAGEMENT JOHN VANDER VORT, ESQ. FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT LHC GROUP INC Ticker: LHCG Security ID: 50187A-107 Meeting Date: 11-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 13-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR MONICA F. AZARE FOR FOR MANAGEMENT JOHN B. BREAUX FOR FOR MANAGEMENT DAN S. WILFORD FOR FOR MANAGEMENT 2 TO ADOPT, ON AN ADVISORY BASIS, A RESOLUTION APPROVING THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 3 THE RATIFICATION OF THE SELECTION OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT ENTRAVISION COMMUNICATIONS Ticker: EVC Security ID: 29382R-107 Meeting Date: 28-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 26-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR WALTER F. ULLOA FOR FOR MANAGEMENT PAUL A. ZEVNIK FOR FOR MANAGEMENT ESTEBAN E. TORRES FOR FOR MANAGEMENT GILBERT R. VASQUEZ FOR FOR MANAGEMENT JULES G. BUENABENTA FOR FOR MANAGEMENT PATRICIA DIAZ DENNIS FOR FOR MANAGEMENT JUAN S. VON WUTHENAU FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF GRANT THORNTON LLP AS INDEPENDENT AUDITOR OF THE COMPANY FOR THE 2 FOR FOR MANAGEMENT VEEVA SYSTEMS INC Ticker: EVC Security ID: 922475-108 Meeting Date: 17-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 26-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR MARK ARMENANTE FOR FOR MANAGEMENT GORDON RITTER FOR FOR MANAGEMENT 2 TO RATIFY THE SELECTION OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR ITS FISCAL YEAR ENDING JANUARY 31, 2016. FOR FOR MANAGEMENT 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. FOR FOR MANAGEMENT 4 ADVISORY VOTE ON THE FREQUENCY OF FUTURE STOCKHOLDER ADVISORY VOTES TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. 3 YEARS 3 YEARS MANAGEMENT NEXSTAR BROADCASTING GROUP Ticker: NXST Security ID: 65336K-103 Meeting Date: 17-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 26-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR PERRY A. SOOK FOR FOR MANAGEMENT GEOFF ARMSTRONG FOR FOR MANAGEMENT JAY M. GROSSMAN FOR FOR MANAGEMENT 2 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 APPROVAL, BY NON-BINDING VOTE, OF EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 4 TO APPROVE THE 2015 LONG-TERM EQUITY INCENTIVE PLAN. FOR FOR MANAGEMENT MASIMO CORP Ticker: MASI Security ID: 574795-100 Meeting Date: 2-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 26-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1 ELECTION OF CLASS II DIRECTOR: MR. JOE KIANI FOR FOR MANAGEMENT 2 TO RATIFY THE SELECTION OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2015. FOR FOR MANAGEMENT 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. FOR FOR MANAGEMENT HERCULES TECHNOLOGY GROWTH CAP Ticker: HTGC Security ID: 427096-508 Meeting Date: 7-Jul-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 26-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR ALLYN C. WOODWARD, JR. FOR FOR MANAGEMENT THOMAS J. FALLON FOR FOR MANAGEMENT JOSEPH F. HOFFMAN FOR FOR MANAGEMENT SUSANNE D. LYONS FOR FOR MANAGEMENT 2 ADVISORY VOTE TO APPROVE THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION. FOR FOR MANAGEMENT 3 TO APPROVE AN AMENDMENT TO THE COMPANY'S 2 FOR FOR MANAGEMENT 4 TO AUTHORIZE THE COMPANY TO SELL OR OTHERWISE ISSUE UP TO 20% OF ITS COMMON STOCK AT A NET PRICE BELOW ITS THEN-CURRENT NET ASSET VALUE. FOR FOR MANAGEMENT URBAN OUTFITTERS INC Ticker: UA Security ID: 917047-102 Meeting Date: 2-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 26-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: EDWARD N. ANTOIAN FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: SCOTT A. BELAIR FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: HARRY S. CHERKEN, JR. FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: MARGARET A. HAYNE FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: RICHARD A. HAYNE FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: ELIZABETH ANN LAMBERT FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: JOEL S. LAWSON III FOR FOR MANAGEMENT 1H ELECTION OF DIRECTOR: ROBERT H. STROUSE FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2016. FOR FOR MANAGEMENT 3 TO RE-APPROVE THE URBAN OUTFITTERS EXECUTIVE INCENTIVE PLAN. FOR FOR MANAGEMENT 4 SHAREHOLDER PROPOSAL REGARDING HUMAN RIGHTS REPORT. AGAINST AGAINST STAKEHOLDER 5 SHAREHOLDER PROPOSAL REGARDING PROXY ACCESS. AGAINST AGAINST STAKEHOLDER SAGENT PHARMACEUTICALS Ticker: SGNT Security ID: 786692-103 Meeting Date: 9-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 26-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR MICHAEL FEKETE* FOR FOR MANAGEMENT SHLOMO YANAI* FOR FOR MANAGEMENT ROBERT FLANAGAN# FOR FOR MANAGEMENT 2 TO RATIFY THE RETENTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 AN ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT SANGAMO BIOSCIENCES INC Ticker: SGMO Security ID: 800677-106 Meeting Date: 22-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 26-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR ELECTION OF DIRECTOR: EDWARD O. LANPHIER II FOR FOR MANAGEMENT ELECTION OF DIRECTOR: PAUL B. CLEVELAND FOR FOR MANAGEMENT ELECTION OF DIRECTOR: STEPHEN G. DILLY, M.B.B.S., PH.D. FOR FOR MANAGEMENT ELECTION OF DIRECTOR: JOHN W. LARSON FOR FOR MANAGEMENT ELECTION OF DIRECTOR: STEVEN J. MENTO, PH.D. FOR FOR MANAGEMENT ELECTION OF DIRECTOR: H. STEWART PARKER FOR FOR MANAGEMENT ELECTION OF DIRECTOR: SAIRA RAMASASTRY FOR FOR MANAGEMENT ELECTION OF DIRECTOR: WILLIAM R. RINGO FOR FOR MANAGEMENT 2 TO APPROVE AN AMENDMENT TO THE COMPANY'S 2(THE "2013 PLAN") TO, AMONG OTHER THINGS, INCREASE THE NUMBER OF SHARES OF OUR COMMON STOCK RESERVED FOR ISSUANCE UNDER THE 2013 PLAN. FOR FOR MANAGEMENT 3 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT NETSCOUT SYSTEMS INC Ticker: NTCT Security ID: 64115T-104 Meeting Date: 25-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 26-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1 TO APPROVE THE ISSUANCE OF SHARES OF NETSCOUT COMMON STOCK IN CONNECTION WITH THE FIRST MERGER CONTEMPLATED BY THE AGREEMENT AND PLAN OF MERGER AND REORGANIZATION DATED AS OF OCTOBER 12, 2014, BY AND AMONG DANAHER, NEWCO, NETSCOUT, MERGER SUB AND MERGER SUB II (AS THE SAME MAY BE AMENDED FROM TIME TO TIME) FOR FOR MANAGEMENT 2 TO APPROVE THE ADJOURNMENT OR POSTPONEMENT OF THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE THE ISSUANCE OF SHARES OF NETSCOUT COMMON STOCK IN THE MERGER LISTED IN PROPOSAL 1 ABOVE. FOR FOR MANAGEMENT TECHTARGET INC Ticker: TTGT Security ID: 87874R-100 Meeting Date: 19-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 26-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR ROBERT D. BURKE FOR FOR MANAGEMENT BRUCE LEVENSON FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF BDO USA, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT IAC/INTERACTIVECORP Ticker: IACI Security ID: 44919P-508 Meeting Date: 24-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 26-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR EDGAR BRONFMAN, JR. FOR FOR MANAGEMENT CHELSEA CLINTON FOR FOR MANAGEMENT SONALI DE RYCKER FOR FOR MANAGEMENT BARRY DILLER FOR FOR MANAGEMENT MICHAEL D. EISNER FOR FOR MANAGEMENT BONNIE HAMMER FOR FOR MANAGEMENT VICTOR A. KAUFMAN FOR FOR MANAGEMENT BRYAN LOURD FOR FOR MANAGEMENT DAVID ROSENBLATT FOR FOR MANAGEMENT ALAN G. SPOON FOR FOR MANAGEMENT A. VON FURSTENBERG FOR FOR MANAGEMENT RICHARD F. ZANNINO FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS IAC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. FOR FOR MANAGEMENT DOLLARTREE INC Ticker: DLTR Security ID: 256746-108 Meeting Date: 18-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 26-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: ARNOLD S. BARRON FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: MACON F. BROCK, JR. FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: MARY ANNE CITRINO FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: H. RAY COMPTON FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: CONRAD M. HALL FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: LEMUEL E. LEWIS FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: J. DOULGAS PERRY FOR FOR MANAGEMENT 1H ELECTION OF DIRECTOR: BOB SASSER FOR FOR MANAGEMENT 1I ELECTION OF DIRECTOR: THOMAS A. SAUNDERS III FOR FOR MANAGEMENT 1J ELECTION OF DIRECTOR: THOMAS E. WHIDDON FOR FOR MANAGEMENT 1K ELECTION OF DIRECTOR: CARL P. ZEITHAML FOR FOR MANAGEMENT 2 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS FOR FOR MANAGEMENT 3 TO RATIFY THE SELECTION OF KPMG AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FOR MANAGEMENT 4 TO APPROVE THE COMPANY'S 2 FOR FOR MANAGEMENT PERRY ELLIS INTERNATIONAL INC Ticker: PERY Security ID: 288853-104 Meeting Date: 17-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 26-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR OSCAR FELDENKREIS FOR FOR MANAGEMENT BRUCE J. KLATSKY FOR FOR MANAGEMENT MICHAEL W. RAYDEN FOR FOR MANAGEMENT 2 ADVISORY RESOLUTION TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS FOR THE FISCAL YEAR ENDED JANUARY 31, 2'S ANNUAL MEETING PROXY STATEMENT. FOR FOR MANAGEMENT 3 APPROVAL OF THE ADOPTION AND RESTATEMENT OF THE COMPANY'S 2015 LONG-TERM INCENTIVE COMPENSATION PLAN. FOR FOR MANAGEMENT 4 RATIFICATION OF THE AUDIT COMMITTEE'S APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 30, 2016. FOR FOR MANAGEMENT 5 NON-BINDING SHAREHOLDER PROPOSAL REGARDING THE CLASSIFICATION OF DIRECTORS (IF PROPERLY PRESENTED AT THE 2). NONE ABSTAIN STAKEHOLDER Entrepreneur U.S. All Cap Fund AMREIT INC Ticker: AMRE Security ID: 03216B-208 Meeting Date: 29-Jan-15 Meeting Type: SPECIAL SHAREHOLDER MEETING Record Date: 19-Jan-14 # PROPOSAL MGT REC VOTE CAST SPONSOR 1 APPROVAL OF THE MERGER OF AMREIT, INC., A MARYLAND CORPORATION ("AMREIT"), WITH AND INTO SATURN SUBSIDIARY, LLC, A DELAWARE LIMITED LIABILITY COMPANY ("MERGER SUB"), PURSUANT TO THE AGREEMENT AND PLAN OF MERGER, DATED AS OF OCTOBER 31, 2014, AND THE OTHER TRANSACTIONS CONTEMPLATED THEREBY (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) FOR FOR SHAREHOLDER 2 APPROVAL, BY ADVISORY (NON-BINDING) VOTE, OF THE "GOLDEN PARACHUTE" COMPENSATION THAT OUR NAMED EXECUTIVE OFFICERS WILL OR MAY RECEIVE IN CONNECTION WITH THE MERGER, AS DISCLOSED IN THE PROXY STATEMENT. FOR FOR SHAREHOLDER 3 APPROVAL OF ANY ADJOURNMENTS, IF NECESSARY OR APPROPRIATE, OF THE SPECIAL MEETING FOR THE PURPOSE OF SOLICITING ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE THE MERGER AND THE OTHER TRANSACTIONS CONTEMPLATED BY THE MERGER AGREEMENT. FOR FOR SHAREHOLDER J&J SNACK FOODS Ticker: JJSF Security ID: 466032-109 Meeting Date: 17-Feb-15 Meeting Type: ANNUAL MEETING Record Date: 19-Jan-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR 1 GERALD B. SHREIBER FOR FOR MANAGEMENT 2 ADVISORY VOTE ON APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION PROGRAMS. FOR FOR MANAGEMENT MODEL N INC Ticker: MODN Security ID: 607525-102 Meeting Date: 20-Feb-15 Meeting Type: ANNUAL MEETING Record Date: 19-Jan-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR DIRECTOR MARK GARRETT FOR FOR MANAGEMENT SARAH FRIAR FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2015. FOR FOR MANAGEMENT CTI BIOPHARMA CORP Ticker: CTIC Security ID: 12648L-106 Meeting Date: 27-Feb-15 Meeting Type: SPECIAL MEETING OF SHAREHOLDERS Record Date: 23-Jan-14 # PROPOSAL MGT REC VOTE CAST SPONSOR 1 APPROVAL OF AN AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED ARTICLES OF INCORPORATION TO INCREASE THE TOTAL NUMBER OF AUTHORIZED SHARES FROM 215,333,,333,,000,,000,000 SHARES. FOR FOR STAKEHOLDER 2 APPROVAL OF THE ADJOURNMENT OF THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO ADOPT PROPOSAL 1. FOR FOR STAKEHOLDER SUPER MICRO COMPUTER Ticker: SMCI Security ID: 86800U-104 Meeting Date: 11-Feb-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 23-Jan-14 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR YIH-SHYAN (WALLY) LIAW FOR FOR MANAGEMENT LAURA BLACK FOR FOR MANAGEMENT MICHAEL S. MCANDREWS FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS SUPER MICRO COMPUTER, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2015. FOR FOR MANAGEMENT QUALCOMM INCORPORATED Ticker: QCOM Security ID: 747525-103 Meeting Date: 9-Mar-15 Meeting Type: ANNUAL SHAREHOLDER MEETING Record Date: 23-Jan-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: BARBARA T. ALEXANDER FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: DONALD G. CRUICKSHANK FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: RAYMOND V. DITTAMORE FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: SUSAN HOCKFIELD FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: THOMAS W. HORTON FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: PAUL E. JACOBS FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: SHERRY LANSING FOR FOR MANAGEMENT 1H ELECTION OF DIRECTOR: HARISH MANWANI FOR FOR MANAGEMENT 1I ELECTION OF DIRECTOR: STEVEN M. MOLLENKOPF FOR FOR MANAGEMENT 1J ELECTION OF DIRECTOR: DUANE A. NELLES FOR FOR MANAGEMENT 1K ELECTION OF DIRECTOR: CLARK T. RANDT, JR. FOR FOR MANAGEMENT 1L ELECTION OF DIRECTOR: FRANCISCO ROS FOR FOR MANAGEMENT 1M ELECTION OF DIRECTOR: JONATHAN J. RUBINSTEIN FOR FOR MANAGEMENT 1N ELECTION OF DIRECTOR: BRENT SCOWCROFT FOR FOR MANAGEMENT 1O ELECTION OF DIRECTOR: MARC I. STERN FOR FOR MANAGEMENT 2 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 27, 2015. FOR FOR MANAGEMENT 3 TO APPROVE AN AMENDMENT TO THE 2,000,000 SHARES. FOR FOR MANAGEMENT 4 TO HOLD AN ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT CABOT MICROELECTRONICS CORP Ticker: CCMP Security ID: 12709P-103 Meeting Date: 3-Mar-15 Meeting Type: ANNUAL SHAREHOLDER MEETING Record Date: 28-Jan-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR BARBARA A. KLEIN FOR FOR MANAGEMENT DAVID H. LI FOR FOR MANAGEMENT WILLIAM P. NOGLOWS FOR FOR MANAGEMENT 2 TO APPROVE, BY NON-BINDING ADVISORY VOTE, EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 3 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR FISCAL YEAR 2015. FOR FOR MANAGEMENT LIQUIDITY SERVICES INC Ticker: LQDT Security ID: 53635B-107 Meeting Date: 26-Feb-15 Meeting Type: ANNUAL SHAREHOLDER MEETING Record Date: 28-Jan-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR PATRICK W. GROSS FOR FOR MANAGEMENT BEATRIZ V. INFANTE FOR FOR MANAGEMENT 2 RATIFICATION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2015. FOR FOR MANAGEMENT 3 APPROVAL OF AN ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 4 APPROVAL OF AN AMENDMENT AND RESTATEMENT OF THE 2-TERM INCENTIVE PLAN TO INCREASE THE AUTHORIZED NUMBER OF SHARES AND TO MAKE CERTAIN OTHER CHANGES. FOR FOR MANAGEMENT STARBUCKS Ticker: SBUX Security ID: 855244-109 Meeting Date: 8-Mar-15 Meeting Type: ANNUAL SHAREHOLDER MEETING Record Date: 5-Feb-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: HOWARD SCHULTZ FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: WILLIAM W. BRADLEY FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: ROBERT M. GATES FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: MELLODY HOBSON FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: KEVIN R. JOHNSON FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: OLDEN LEE FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: JOSHUA COOPER RAMO FOR FOR MANAGEMENT 1H ELECTION OF DIRECTOR: JAMES G. SHENNAN, JR. FOR FOR MANAGEMENT 1I ELECTION OF DIRECTOR: CLARA SHIH FOR FOR MANAGEMENT 1J ELECTION OF DIRECTOR: JAVIER G. TERUEL FOR FOR MANAGEMENT 1K ELECTION OF DIRECTOR: MYRON E. ULLMAN, III FOR FOR MANAGEMENT 1L ELECTION OF DIRECTOR: CRAIG E. WEATHERUP FOR FOR MANAGEMENT 2 ADVISORY RESOLUTION TO APPROVE OUR EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 3 RATIFICATION OF SELECTION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2015. FOR FOR MANAGEMENT 4 ESTABLISH A BOARD COMMITTEE ON SUSTAINABILITY. AGAINST AGAINST STAKEHOLDER 5 REQUIRE AN INDEPENDENT BOARD CHAIRMAN. AGAINST AGAINST STAKEHOLDER CYPRESS SEMICONDUCTORS Ticker: CY Security ID: 232806-109 Meeting Date: 12-Mar-15 Meeting Type: SPECIAL MEETING OF SHAREHOLDERS Record Date: 20-Feb-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1 THE ISSUANCE OF SHARES OF CYPRESS SEMICONDUCTOR CORPORATION ("CYPRESS") COMMON STOCK IN CONNECTION WITH THE MERGER OF MUSTANG ACQUISITION CORPORATION ("MERGER SUB") WITH AND INTO SPANSION INC. ("SPANSION") AS CONTEMPLATED BY THE AGREEMENT AND PLAN OF MERGER AND REORGANIZATION, DATED AS OF DECEMBER 1, 2014, BY AND AMONG SPANSION, CYPRESS AND MERGER SUB. FOR FOR STAKEHOLDER 2 THE AMENDMENT AND RESTATEMENT OF CYPRESS' 2 FOR FOR STAKEHOLDER FOUNDATION MEDICINE INC Ticker: FMI Security ID: 350465-100 Meeting Date: 2-Apr-15 Meeting Type: SPECIAL MEETING OF SHAREHOLDERS Record Date: 12-Mar-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1 TO APPROVE THE TRANSACTION AGREEMENT, DATED AS OF JANUARY 11, 2015, AS AMENDED FROM TIME TO TIME, BY AND BETWEEN FOUNDATION MEDICINE, INC. ("FOUNDATION") AND ROCHE HOLDINGS, INC. ("ROCHE"), AND THE TRANSACTIONS CONTEMPLATED THEREBY. FOR FOR STAKEHOLDER 2 TO APPROVE THE ANTI-DILUTION PROTECTIONS GRANTED TO ROCHE IN THE INVESTOR RIGHTS AGREEMENT, DATED AS OF JANUARY 11, 2015, AS AMENDED FROM TIME TO TIME, BY AND BETWEEN FOUNDATION AND ROCHE. FOR FOR STAKEHOLDER 3 TO APPROVE THE PROPOSED AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO DECLASSIFY OUR BOARD OF DIRECTORS, PROVIDE FOR THE ANNUAL ELECTION OF DIRECTORS AND PERMIT REMOVAL OF DIRECTORS WITH OR WITHOUT CAUSE. FOR FOR STAKEHOLDER 4 TO APPROVE THE PROPOSED AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO RENOUNCE FOUNDATION'S EXPECTANCY REGARDING CERTAIN CORPORATE OPPORTUNITIES. FOR FOR STAKEHOLDER 5 TO APPROVE ONE OR MORE ADJOURNMENTS OF THE MEETING FROM TIME TO TIME IF NECESSARY OR APPROPRIATE (AS DETERMINED BY FOUNDATION) TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES TO APPROVE ANY OF THE PROPOSALS 1 THROUGH 4. FOR FOR STAKEHOLDER ADVENT SOFTWARE INC Ticker: ADVS Security ID: 007974-108 Meeting Date: 14-Apr-15 Meeting Type: SPECIAL MEETING OF SHAREHOLDERS Record Date: 12-Mar-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1 TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF FEBRUARY 2, 2015, BY AND AMONG SS&C TECHNOLOGIES HOLDINGS, INC., ARBOR ACQUISITION COMPANY, INC. AND ADVENT SOFTWARE, INC., AS IT MAY BE AMENDED FROM TIME TO TIME. FOR FOR STAKEHOLDER 2 TO APPROVE THE ADOPTION OF ANY PROPOSAL TO ADJOURN THE SPECIAL MEETING TO A LATER DATE OR DATES IF NECESSARY OR APPROPRIATE TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES TO ADOPT THE MERGER AGREEMENT AT THE TIME OF THE SPECIAL MEETING. FOR FOR STAKEHOLDER 3 TO APPROVE, ON A NON-BINDING, ADVISORY BASIS, THE COMPENSATION THAT WILL OR MAY BECOME PAYABLE BY ADVENT SOFTWARE, INC. TO ITS NAMED EXECUTIVE OFFICERS IN CONNECTION WITH THE MERGER. FOR FOR STAKEHOLDER VCA INC Ticker: WOOF Security ID: 918194-101 Meeting Date: 16-Apr-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 12-Mar-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR JOHN M. BAUMER FOR FOR STAKEHOLDER FRANK REDDICK FOR FOR STAKEHOLDER 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. FOR FOR STAKEHOLDER 3 VOTE TO APPROVE THE VCA INC. 2 FOR FOR STAKEHOLDER 4 VOTE TO APPROVE THE VCA INC. 2 FOR FOR STAKEHOLDER 5 ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. FOR FOR STAKEHOLDER 6 VOTE ON STOCKHOLDER PROPOSAL REGARDING PROXY ACCESS. AGAINST AGAINST STAKEHOLDER HOME BANCSHARES INC Ticker: HOMB Security ID: 436893-200 Meeting Date: 16-Apr-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 12-Mar-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR JOHN W. ALLISON FOR FOR MANAGEMENT C. RANDALL SIMS FOR FOR MANAGEMENT RANDY E. MAYOR FOR FOR MANAGEMENT MILBURN ADAMS FOR FOR MANAGEMENT ROBERT H. ADCOCK, JR. FOR FOR MANAGEMENT RICHARD H. ASHLEY FOR FOR MANAGEMENT DALE A. BRUNS FOR FOR MANAGEMENT RICHARD A. BUCKHEIM FOR FOR MANAGEMENT JACK E. ENGELKES FOR FOR MANAGEMENT TRACY M. FRENCH FOR FOR MANAGEMENT JAMES G. HINKLE FOR FOR MANAGEMENT ALEX R. LIEBLONG FOR FOR MANAGEMENT THOMAS J. LONGE FOR FOR MANAGEMENT ADVISORY (NON-BINDING) VOTE APPROVING THE COMPANY'S EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT RATIFICATION OF APPOINTMENT OF BKD, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE NEXT FISCAL YEAR. FOR FOR MANAGEMENT C&J ENERGY SERVICES INC Ticker: CJES Security ID: 12467B-304 Meeting Date: 20-Mar-15 Meeting Type: SPECIAL MEETING OF SHAREHOLDERS Record Date: 12-Mar-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1 APPROVAL OF THE AGREEMENT AND PLAN OF MERGER, DATED AS OF JUNE 25, 2014, AMONG C&J ENERGY SERVICES, INC., NABORS INDUSTRIES LTD. AND NABORS RED LION LIMITED (AS AMENDED FROM TIME TO TIME, THE "MERGER AGREEMENT"). FOR FOR STAKEHOLDER 1A APPROVAL OF A PROVISION IN THE AMENDED AND RESTATED BYE-LAWS OF NABORS RED LION LIMITED THAT CLASSIFIES THE RED LION BOARD OF DIRECTORS INTO THREE SEPARATE CLASSES WITH STAGGERED TERMS. APPROVAL OF THIS PROPOSAL IS A CONDITION TO THE COMPLETION OF THE MERGER CONTEMPLATED BY THE MERGER AGREEMENT. FOR FOR STAKEHOLDER 2 APPROVAL, ON A NON-BINDING, ADVISORY BASIS, OF THE COMPENSATION PAYABLE TO C&J ENERGY SERVICES, INC.'S NAMED EXECUTIVE OFFICERS IN CONNECTION WITH THE MERGER CONTEMPLATED BY THE MERGER AGREEMENT. FOR FOR STAKEHOLDER 3 APPROVAL OF THE ADJOURNMENT OF THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IN THE EVENT THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE THE MERGER AGREEMENT. FOR FOR STAKEHOLDER SELECT MEDICAL HOLDINGS CORP Ticker: SEM Security ID: 81619Q-105 Meeting Date: 27-Apr-15 Meeting Type: SPECIAL MEETING OF SHAREHOLDERS Record Date: 16-Mar-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR JAMES E. DALTON, JR. FOR FOR MANAGEMENT ROCCO A. ORTENZIO FOR FOR MANAGEMENT THOMAS A. SCULLY FOR FOR MANAGEMENT 2 ADVISORY VOTE ON EXECUTIVE COMPENSATION FOR FOR MANAGEMENT 3 VOTE TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLC AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015 FOR FOR MANAGEMENT SS&C TECHNOLOGIES HOLDINGS Ticker: SSNC Security ID: 78467J-100 Meeting Date: 27-Mar-15 Meeting Type: SPECIAL MEETING OF SHAREHOLDERS Record Date: 16-Mar-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1 THE APPROVAL OF AN AMENDMENT TO SS&C'S RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE AUTHORIZED SHARES OF SS&C'S COMMON STOCK TO 200,000,000 SHARES. FOR FOR STAKEHOLDER FIDELITY SOUTHERN CORP Ticker: LION Security ID: 316394-105 Meeting Date: 2-Mar-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 23-Mar-15 # PROPOSAL MGT REC VOTE CAST SPONSOR ELECTION OF DIRECTOR: JAMES B. MILLER, JR. FOR FOR MANAGEMENT ELECTION OF DIRECTOR: MAJOR GENERAL (RET) DAVID R. BOCKEL FOR FOR MANAGEMENT ELECTION OF DIRECTOR: WM. MILLARD CHOATE FOR FOR MANAGEMENT ELECTION OF DIRECTOR: DONALD A. HARP, JR. FOR FOR MANAGEMENT ELECTION OF DIRECTOR: KEVIN S. KING FOR FOR MANAGEMENT ELECTION OF DIRECTOR: WILLIAM C. LANKFORD, JR. FOR FOR MANAGEMENT ELECTION OF DIRECTOR: H. PALMER PROCTOR, JR. FOR FOR MANAGEMENT ELECTION OF DIRECTOR: W. CLYDE SHEPHERD III FOR FOR MANAGEMENT ELECTION OF DIRECTOR: RANKIN M. SMITH, JR. FOR FOR MANAGEMENT 2 THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 ADVISORY (NON-BINDING) VOTE ON EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT NIC INC Ticker: EGOV Security ID: 62914B-100 Meeting Date: 5-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 25-Mar-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR HARRY H. HERINGTON FOR FOR MANAGEMENT ART N. BURTSCHER FOR FOR MANAGEMENT VENMAL (RAJI) ARASU FOR FOR MANAGEMENT KAREN S. EVANS FOR FOR MANAGEMENT ROSS C. HARTLEY FOR FOR MANAGEMENT C. BRAD HENRY FOR FOR MANAGEMENT ALEXANDER C. KEMPER FOR FOR MANAGEMENT WILLIAM M. LYONS FOR FOR MANAGEMENT PETE WILSON FOR FOR MANAGEMENT 2 APPROVAL ON AN ADVISORY BASIS OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY MATERIALS. FOR FOR MANAGEMENT 3 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT NEWLINK GENETICS CORP Ticker: NLNK Security ID: 651511-107 Meeting Date: 30-Apr-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 25-Mar-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR ERNEST J. TALARICO, III FOR FOR MANAGEMENT LOTA S. ZOTH FOR FOR MANAGEMENT 2 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE PROXY STATEMENT. FOR FOR MANAGEMENT 3 TO RATIFY THE SELECTION, BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS, OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT ENTERCOM COMMUNICATIONS Ticker: ETM Security ID: 293639-100 Meeting Date: 5-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 25-Mar-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR DAVID J. BERKMAN* FOR FOR MANAGEMENT JOEL HOLLANDER* FOR FOR MANAGEMENT JOSEPH M. FIELD# FOR FOR MANAGEMENT DAVID J. FIELD# FOR FOR MANAGEMENT MARK R. LANEVE# FOR FOR MANAGEMENT 2 RATIFICATION OF THE SELECTION OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT MARCUS & MILLICHAP INC Ticker: MMI Security ID: 566324-109 Meeting Date: 5-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 25-Mar-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR WILLIAM A. MILLICHAP FOR FOR MANAGEMENT NICOLAS F. MCCLANAHAN FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT CEPHEID Ticker: CPHD Security ID: 62914B-100 Meeting Date: 28-Apr-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 25-Mar-15 # PROPOSAL MGT REC VOTE CAST SPONSOR ELECTION OF DIRECTOR: JOHN L. BISHOP FOR FOR MANAGEMENT ELECTION OF DIRECTOR: THOMAS D. BROWN FOR FOR MANAGEMENT ELECTION OF DIRECTOR: WAYNE G. PATERSON FOR FOR MANAGEMENT 2 TO APPROVE THE CEPHEID 2 FOR FOR MANAGEMENT 3 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF CEPHEID FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 4 TO APPROVE A NON-BINDING ADVISORY RESOLUTION ON CEPHEID'S EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT UNDER ARMOUR INC Ticker: UA Security ID: 904311-107 Meeting Date: 29-Apr-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 25-Mar-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR KEVIN A. PLANK FOR FOR MANAGEMENT BYRON K. ADAMS, JR. FOR FOR MANAGEMENT GEORGE W. BODENHEIMER FOR FOR MANAGEMENT DOUGLAS E. COLTHARP FOR FOR MANAGEMENT ANTHONY W. DEERING FOR FOR MANAGEMENT KAREN W. KATZ FOR FOR MANAGEMENT A.B. KRONGARD FOR FOR MANAGEMENT WILLIAM R. MCDERMOTT FOR FOR MANAGEMENT ERIC T. OLSON FOR FOR MANAGEMENT HARVEY L. SANDERS FOR FOR MANAGEMENT 2 TO APPROVE, BY A NON-BINDING ADVISORY VOTE, THE COMPENSATION OF EXECUTIVES AS DISCLOSED IN THE "EXECUTIVE COMPENSATION" SECTION OF THE PROXY STATEMENT, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS AND TABLES. FOR FOR MANAGEMENT 3 TO APPROVE THE SECOND AMENDED AND RESTATED 2-TERM INCENTIVE PLAN. FOR FOR MANAGEMENT 4 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. FOR FOR MANAGEMENT TRI POINTE HOMES INC Ticker: TPH Security ID: 87265H-109 Meeting Date: 8-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 31-Mar-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR DOUGLAS F. BAUER FOR FOR MANAGEMENT LAWRENCE B. BURROWS FOR FOR MANAGEMENT DANIEL S. FULTON FOR FOR MANAGEMENT KRISTIN F. GANNON FOR FOR MANAGEMENT STEVEN J. GILBERT FOR FOR MANAGEMENT CHRISTOPHER D. GRAHAM FOR FOR MANAGEMENT CONSTANCE B. MOORE FOR FOR MANAGEMENT THOMAS B. ROGERS FOR FOR MANAGEMENT BARRY S. STERNLICHT FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS TRI POINTE HOMES, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT PAPA JOHN'S INTERNATIONAL Ticker: PZZA Security ID: 698813-102 Meeting Date: 29-Apr-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 31-Mar-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: OLIVIA F. KIRTLEY FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: LAURETTE T. KOELLNER FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: W. KENT TAYLOR FOR FOR MANAGEMENT 2 RATIFICATION OF THE SELECTION OF INDEPENDENT AUDITORS: TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE 2 FOR FOR MANAGEMENT 3 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT LIONBRIDGE TECHNOLOGIES INC Ticker: LIOX Security ID: 536252-109 Meeting Date: 4-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 31-Mar-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR STEVEN FISHER FOR FOR MANAGEMENT JACK NOONAN FOR FOR MANAGEMENT CLAUDE SHEER FOR FOR MANAGEMENT 2 TO ADOPT AND APPROVE THE 2, AS AMENDED AND RESTATED (THE "PLAN"), TO INCREASE THE NUMBER OF SHARES AVAILABLE UNDER THE PLAN FROM 8,500,,000,000, AN INCREASE OF 3,500,000 SHARES. FOR FOR MANAGEMENT 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. FOR FOR MANAGEMENT 4 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT USANA HEALTH SERVICES INC Ticker: USNA Security ID: 90328M-107 Meeting Date: 6-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 31-Mar-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR ROBERT ANCIAUX FOR FOR MANAGEMENT GILBERT A. FULLER FOR FOR MANAGEMENT JERRY G. MCCLAIN FOR FOR MANAGEMENT RONALD S. POELMAN FOR FOR MANAGEMENT MYRON W. WENTZ, PH.D. FOR FOR MANAGEMENT 2 TO APPROVE THE COMPANY'S 2 FOR FOR MANAGEMENT 3 TO RATIFY THE SELECTION OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR 2015. FOR FOR MANAGEMENT W&T OFFSHORE INC Ticker: WTI Security ID: 92922P-106 Meeting Date: 6-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 31-Mar-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: MS. VIRGINIA BOULET FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: MR. ROBERT I. ISRAEL FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: MR. STUART B. KATZ FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: MR. TRACY W. KROHN FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: MR. S. JAMES NELSON, JR. FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: MR. B. FRANK STANLEY FOR FOR MANAGEMENT 2 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. FOR FOR MANAGEMENT KINDER MORGAN Ticker: KMI Security ID: 49456B-101 Meeting Date: 7-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 31-Mar-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR RICHARD D. KINDER FOR FOR MANAGEMENT STEVEN J. KEAN FOR FOR MANAGEMENT TED A. GARDNER FOR FOR MANAGEMENT ANTHONY W. HALL, JR. FOR FOR MANAGEMENT GARY L. HULTQUIST FOR FOR MANAGEMENT RONALD L. KUEHN, JR. FOR FOR MANAGEMENT DEBORAH A. MACDONALD FOR FOR MANAGEMENT MICHAEL J. MILLER FOR FOR MANAGEMENT MICHAEL C. MORGAN FOR FOR MANAGEMENT ARTHUR C. REICHSTETTER FOR FOR MANAGEMENT FAYEZ SAROFIM FOR FOR MANAGEMENT C. PARK SHAPER FOR FOR MANAGEMENT WILLIAM A. SMITH FOR FOR MANAGEMENT JOEL V. STAFF FOR FOR MANAGEMENT ROBERT F. VAGT FOR FOR MANAGEMENT PERRY M. WAUGHTAL FOR FOR MANAGEMENT 2 APPROVAL OF THE KINDER MORGAN, INC. 2 FOR FOR MANAGEMENT 3 APPROVAL OF THE AMENDED AND RESTATED ANNUAL INCENTIVE PLAN OF KINDER MORGAN, INC. FOR FOR MANAGEMENT 4 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 5 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. FOR FOR MANAGEMENT 6 APPROVAL OF THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF KINDER MORGAN, INC. FOR FOR MANAGEMENT 7 STOCKHOLDER PROPOSAL RELATING TO A REPORT ON OUR COMPANY'S RESPONSE TO CLIMATE CHANGE AGAINST AGAINST STAKEHOLDER 8 STOCKHOLDER PROPOSAL RELATING TO A REPORT ON METHANE EMISSIONS. AGAINST AGAINST STAKEHOLDER 9 STOCKHOLDER PROPOSAL RELATING TO AN ANNUAL SUSTAINABILITY REPORT. AGAINST AGAINST STAKEHOLDER BROADCOM CORP Ticker: BRCOM Security ID: 111320-107 Meeting Date: 12-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 2-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: ROBERT J. FINOCCHIO, JR. FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: NANCY H. HANDEL FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: EDDY W. HARTENSTEIN FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: MARIA M. KLAWE, PH.D. FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: JOHN E. MAJOR FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: SCOTT A. MCGREGOR FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: WILLIAM T. MORROW FOR FOR MANAGEMENT 1H ELECTION OF DIRECTOR: HENRY SAMUELI, PH.D. FOR FOR MANAGEMENT 1I ELECTION OF DIRECTOR: ROBERT E. SWITZ FOR FOR MANAGEMENT 2 ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS DESCRIBED IN THE PROXY STATEMENT. FOR FOR MANAGEMENT 3 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT HEALTHCARE REALTY TRUST Ticker: HR Security ID: 421946-104 Meeting Date: 12-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 2-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1 APPROVAL OF THE CHARTER AMENDMENT TO DECLASSIFY THE COMPANY'S BOARD OF DIRECTORS FOR FOR MANAGEMENT DIRECTOR FOR FOR MANAGEMENT DAVID R. EMERY FOR FOR MANAGEMENT ERROL L. BIGGS, PH.D. FOR FOR MANAGEMENT C.R. FERNANDEZ, M.D. FOR FOR MANAGEMENT EDWIN B. MORRIS III FOR FOR MANAGEMENT JOHN KNOX SINGLETON FOR FOR MANAGEMENT BRUCE D. SULLIVAN FOR FOR MANAGEMENT ROGER O. WEST FOR FOR MANAGEMENT DAN S. WILFORD FOR FOR MANAGEMENT ERROL L. BIGGS, PH.D. FOR FOR MANAGEMENT C.R. FERNANDEZ, M.D. FOR FOR MANAGEMENT BRUCE D. SULLIVAN FOR FOR MANAGEMENT 3 RATIFY THE APPOINTMENT OF BDO USA, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FOR MANAGEMENT 4 TO APPROVE THE FOLLOWING RESOLUTION: RESOLVED, THAT THE SHAREHOLDERS OF HEALTHCARE REALTY TRUST INCORPORATED APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED PURSUANT TO ITEM -K IN THE COMPANY'S PROXY STATEMENT FOR THE 2 FOR FOR MANAGEMENT 5 APPROVAL OF THE HEALTHCARE REALTY TRUST INCORPORATED 2 FOR FOR MANAGEMENT MANTECH INTERNATIONAL Ticker: MANT Security ID: 564563-104 Meeting Date: 7-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 2-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR GEORGE J. PEDERSEN FOR FOR MANAGEMENT RICHARD L. ARMITAGE FOR FOR MANAGEMENT MARY K. BUSH FOR FOR MANAGEMENT BARRY G. CAMPBELL FOR FOR MANAGEMENT WALTER R. FATZINGER, JR FOR FOR MANAGEMENT RICHARD J. KERR FOR FOR MANAGEMENT KENNETH A. MINIHAN FOR FOR MANAGEMENT STEPHEN W. PORTER FOR FOR MANAGEMENT 2 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP TO SERVE AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT LOEWS CORPORATION Ticker: L Security ID: 540424-108 Meeting Date: 12-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 2-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: LAWRENCE S. BACOW FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: ANN E. BERMAN FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: JOSEPH L. BOWER FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: CHARLES D. DAVIDSON FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: CHARLES M. DIKER FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: JACOB A. FRENKEL FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: PAUL J. FRIBOURG FOR FOR MANAGEMENT 1H ELECTION OF DIRECTOR: WALTER L. HARRIS FOR FOR MANAGEMENT 1I ELECTION OF DIRECTOR: PHILIP A. LASKAWY FOR FOR MANAGEMENT 1J ELECTION OF DIRECTOR: KEN MILLER FOR FOR MANAGEMENT 1K ELECTION OF DIRECTOR: ANDREW H. TISCH FOR FOR MANAGEMENT 1L ELECTION OF DIRECTOR: JAMES S. TISCH FOR FOR MANAGEMENT 1M ELECTION OF DIRECTOR: JONATHAN M. TISCH FOR FOR MANAGEMENT 1N ELECTION OF DIRECTOR: ANTHONY WELTERS FOR FOR MANAGEMENT 2 APPROVE, ON AN ADVISORY BASIS, EXECUTIVE COMPENSATION FOR FOR MANAGEMENT 3 RATIFY DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITORS FOR FOR MANAGEMENT RLJ LODGING TR Ticker: RLJ Security ID: 74965L-101 Meeting Date: 1-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 2-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR ELECTION OF TRUSTEE: ROBERT L. JOHNSON FOR FOR MANAGEMENT ELECTION OF TRUSTEE: THOMAS J. BALTIMORE, JR. FOR FOR MANAGEMENT ELECTION OF TRUSTEE: EVAN BAYH FOR FOR MANAGEMENT ELECTION OF TRUSTEE: NATHANIEL A. DAVIS FOR FOR MANAGEMENT ELECTION OF TRUSTEE: ROBERT M. LA FORGIA FOR FOR MANAGEMENT ELECTION OF TRUSTEE: GLENDA G. MCNEAL FOR FOR MANAGEMENT ELECTION OF TRUSTEE: JOSEPH RYAN FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 TO APPROVE (ON A NON-BINDING BASIS) THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 4 TO APPROVE THE RLJ LODGING TRUST 2, WHICH CONSTITUTES AN AMENDMENT AND RESTATEMENT OF THE RLJ LODGING TRUST 2 FOR FOR MANAGEMENT 5 TO AMEND OUR ARTICLES OF AMENDMENT AND RESTATEMENT OF DECLARATION OF TRUST TO OPT OUT OF SECTION 3-804(C) OF THE MARYLAND GENERAL CORPORATION LAW. FOR FOR MANAGEMENT 6 TO CONSIDER AND VOTE ON A NON-BINDING SHAREHOLDER PROPOSAL BY UNITE HERE. AGAINST AGAINST STAKEHOLDER J2 GLOBAL INC Ticker: JCOM Security ID: 48123V-102 Meeting Date: 1-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 2-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: DOUGLAS Y. BECH FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: ROBERT J. CRESCI FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: W. BRIAN KRETZMER FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: JONATHAN F. MILLER FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: RICHARD S. RESSLER FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: STEPHEN ROSS FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF BDO USA, LLP TO SERVE AS J2 GLOBAL'S INDEPENDENT AUDITORS FOR FISCAL 2015. FOR FOR MANAGEMENT 3 TO APPROVE, IN AN ADVISORY VOTE, THE COMPENSATION OF J2 GLOBAL'S NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 4 TO APPROVE J2 GLOBAL'S 2 FOR FOR MANAGEMENT 5 TO AUTHORIZE AN AMENDMENT OF THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF J2 CLOUD SERVICES, INC., OUR WHOLLY OWNED SUBSIDIARY, TO REMOVE A VOTING PROVISION THAT REQUIRES THE VOTE OF THE STOCKHOLDERS OF J2 GLOBAL IN ORDER FOR J2 CLOUD SERVICES, INC. TO TAKE CERTAIN ACTIONS. FOR FOR MANAGEMENT VASCULAR SOLUTIONS INC Ticker: VASC Security ID: 92231M-109 Meeting Date: 1-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 2-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR MARTIN EMERSON FOR FOR MANAGEMENT JOHN ERB FOR FOR MANAGEMENT RICHARD KRAMP FOR FOR MANAGEMENT RICHARD NIGON FOR FOR MANAGEMENT PAUL O'CONNELL FOR FOR MANAGEMENT HOWARD ROOT FOR FOR MANAGEMENT JORGE SAUCEDO FOR FOR MANAGEMENT 2 TO APPROVE AN AMENDMENT TO THE VASCULAR SOLUTIONS, INC. STOCK OPTION AND STOCK AWARD PLAN. FOR FOR MANAGEMENT 3 TO RATIFY THE SELECTION OF BAKER TILLY VIRCHOW KRAUSE, LLP AS INDEPENDENT AUDITOR OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT COHEN & STEERS INC Ticker: CNS Security ID: 19247A-100 Meeting Date: 7-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 2-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: MARTIN COHEN FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: ROBERT H. STEERS FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: PETER L. RHEIN FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: RICHARD P. SIMON FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: EDMOND D. VILLANI FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: FRANK T. CONNOR FOR FOR MANAGEMENT 2 RATIFICATION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. FOR FOR MANAGEMENT 3 APPROVAL, BY NON-BINDING VOTE, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT GILEAD SCIENCES INC Ticker: GILD Security ID: 375558-103 Meeting Date: 6-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 2-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: JOHN F. COGAN FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: ETIENNE F. DAVIGNON FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: CARLA A. HILLS FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: KEVIN E. LOFTON FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: JOHN W. MADIGAN FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: JOHN C. MARTIN FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: NICHOLAS G. MOORE FOR FOR MANAGEMENT 1H ELECTION OF DIRECTOR: RICHARD J. WHITLEY FOR FOR MANAGEMENT 1I ELECTION OF DIRECTOR: GAYLE E. WILSON FOR FOR MANAGEMENT 1J ELECTION OF DIRECTOR: PER WOLD-OLSEN FOR FOR MANAGEMENT 2 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF GILEAD FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 TO APPROVE AN AMENDMENT AND RESTATEMENT TO GILEAD'S EMPLOYEE STOCK PURCHASE PLAN AND INTERNATIONAL EMPLOYEE STOCK PURCHASE PLAN. FOR FOR MANAGEMENT 4 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS PRESENTED IN THE PROXY STATEMENT. FOR FOR MANAGEMENT 5 TO VOTE ON A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, REQUESTING THAT THE BOARD TAKE STEPS TO PERMIT STOCKHOLDER ACTION BY WRITTEN CONSENT. AGAINST AGAINST STAKEHOLDER 6 TO VOTE ON A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, REQUESTING THAT THE BOARD ADOPT A POLICY THAT THE CHAIRMAN OF THE BOARD OF DIRECTORS BE AN INDEPENDENT DIRECTOR. AGAINST AGAINST STAKEHOLDER 7 TO VOTE ON A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, REQUESTING THAT GILEAD ISSUE AN ANNUAL SUSTAINABILITY REPORT. AGAINST AGAINST STAKEHOLDER 8 TO VOTE ON A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, REQUESTING THAT THE BOARD REPORT ON CERTAIN RISKS TO GILEAD FROM RISING PRESSURE TO CONTAIN U.S. SPECIALTY DRUG PRICES. AGAINST AGAINST STAKEHOLDER LDR HOLDING CORP Ticker: LDRH Security ID: 50185U-105 Meeting Date: 7-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 2-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR KEVIN M. LALANDE FOR FOR MANAGEMENT STEFAN WIDENSOHLER FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT MONMOUTH REAL ESTATE INVESTMENT CORP Ticker: MNR Security ID: 609720-107 Meeting Date: 11-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 9-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR CATHERINE B. ELFLEIN FOR FOR MANAGEMENT EUGENE W. LANDY FOR FOR MANAGEMENT MICHAEL P. LANDY FOR FOR MANAGEMENT SAMUEL A. LANDY FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF PKF O'CONNOR DAVIES AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2015. FOR FOR MANAGEMENT 3 NON-BINDING SHAREHOLDER PROPOSAL REGARDING THE VOTING STANDARD FOR THE ELECTION OF THE COMPANY'S DIRECTORS, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. AGAINST AGAINST STAKEHOLDER TABLEAU SOFTWARE INC Ticker: DATA Security ID: 50185U-105 Meeting Date: 11-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 9-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR FOREST BASKETT FOR FOR MANAGEMENT BILLY BOSWORTH FOR FOR MANAGEMENT PATRICK HANRAHAN FOR FOR MANAGEMENT 2 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE ACCOMPANYING PROXY STATEMENT. FOR FOR MANAGEMENT 3 TO INDICATE, ON AN ADVISORY BASIS, THE PREFERRED FREQUENCY OF STOCKHOLDER ADVISORY VOTES ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. 1 YEAR 1 YEAR MANAGEMENT 4 TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT INTERCONTINENTAL EXCHANGE INC Ticker: ICE Security ID: 45866F-104 Meeting Date: 15-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 9-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: CHARLES R. CRISP FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: JEAN-MARC FORNERI FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: FRED W. HATFIELD FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: TERRENCE F. MARTELL FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: SIR CALLUM MCCARTHY FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: SIR ROBERT REID FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: FREDERIC V. SALERNO FOR FOR MANAGEMENT 1H ELECTION OF DIRECTOR: JEFFREY C. SPRECHER FOR FOR MANAGEMENT 1I ELECTION OF DIRECTOR: JUDITH A. SPRIESER FOR FOR MANAGEMENT 1J ELECTION OF DIRECTOR: VINCENT TESE FOR FOR MANAGEMENT 2 TO APPROVE, BY NON-BINDING VOTE, THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION FOR NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 3 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. FOR FOR MANAGEMENT 4 TO APPROVE THE ADOPTION OF OUR SECOND AMENDED AND RESTATED CERTIFICATE OF INCORPORATION, WHICH DELETES PROVISIONS NO LONGER APPLICABLE TO US FOLLOWING OUR SALE OF EURONEXT. FOR FOR MANAGEMENT FIRST REPUBLIC BANK Ticker: FRC Security ID: 33616C-100 Meeting Date: 12-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 9-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR JAMES H. HERBERT, II FOR FOR MANAGEMENT K. AUGUST-DEWILDE FOR FOR MANAGEMENT THOMAS J. BARRACK, JR. FOR FOR MANAGEMENT FRANK J. FAHRENKOPF, JR FOR FOR MANAGEMENT L. MARTIN GIBBS FOR FOR MANAGEMENT BORIS GROYSBERG FOR FOR MANAGEMENT SANDRA R. HERNANDEZ FOR FOR MANAGEMENT PAMELA J. JOYNER FOR FOR MANAGEMENT REYNOLD LEVY FOR FOR MANAGEMENT JODY S. LINDELL FOR FOR MANAGEMENT DUNCAN L. NIEDERAUER FOR FOR MANAGEMENT GEORGE G.C. PARKER FOR FOR MANAGEMENT 2 TO APPROVE AMENDMENTS TO FIRST REPUBLIC'S 2 FOR FOR MANAGEMENT 3 TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 4 TO APPROVE, BY ADVISORY (NON-BINDING) VOTE, THE COMPENSATION OF OUR EXECUTIVE OFFICERS (A "SAY ON PAY" VOTE). FOR FOR MANAGEMENT MERITAGE HOMES CORP Ticker: MTH Security ID: 59001A-102 Meeting Date: 13-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 9-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR ELECTION OF DIRECTOR: PETER L. AX FOR FOR MANAGEMENT ELECTION OF DIRECTOR: ROBERT G. SARVER FOR FOR MANAGEMENT ELECTION OF DIRECTOR: GERALD HADDOCK FOR FOR MANAGEMENT ELECTION OF DIRECTOR: MICHAEL R. ODELL FOR FOR MANAGEMENT 2 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 FOR FOR MANAGEMENT 3 ADVISORY VOTE TO APPROVE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT CREDIT ACCEPTANCE CORP Ticker: CACC Security ID: 225310-101 Meeting Date: 14-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 9-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR DONALD A. FOSS FOR FOR MANAGEMENT GLENDA J. FLANAGAN FOR FOR MANAGEMENT BRETT A. ROBERTS FOR FOR MANAGEMENT THOMAS N. TRYFOROS FOR FOR MANAGEMENT SCOTT J. VASSALLUZZO FOR FOR MANAGEMENT 2 ADVISORY VOTE ON EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 3 RATIFICATION OF THE SELECTION OF GRANT THORNTON LLP AS CREDIT ACCEPTANCE CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. FOR FOR MANAGEMENT NATIONAL RESEARCH CORP Ticker: NRCI Security ID: 637372-202 Meeting Date: 7-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 9-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR MICHAEL D. HAYS FOR FOR MANAGEMENT JOHN N. NUNNELLY FOR FOR MANAGEMENT 2 VOTE ON THE AMENDMENT TO THE NATIONAL RESEARCH CORPORATION 2004 NON-EMPLOYEE DIRECTOR STOCK PLAN, AS AMENDED. FOR FOR MANAGEMENT 3 VOTE ON THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. FOR FOR MANAGEMENT 4 ADVISORY VOTE ON THE APPROVAL OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE ACCOMPANYING PROXY STATEMENT. FOR FOR MANAGEMENT FORRESTER RESEARCH INC Ticker: FORR Security ID: 346563-109 Meeting Date: 12-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 9-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR ROBERT M. GALFORD FOR FOR MANAGEMENT G.G. TEICHGRAEBER FOR FOR MANAGEMENT 2 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2015. FOR FOR MANAGEMENT 3 TO APPROVE, BY NON-BINDING VOTE, FORRESTER RESEARCH, INC. EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT AIR LEASE Ticker: AL Security ID: 00912X-302 Meeting Date: 6-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 9-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: MATTHEW J. HART FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: CHERYL GORDON KRONGARD FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: MARSHALL O. LARSEN FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: ROBERT A. MILTON FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: JOHN L. PLUEGER FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: IAN M. SAINES FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: DR. RONALD D. SUGAR FOR FOR MANAGEMENT 1H ELECTION OF DIRECTOR: STEVEN F. UDVAR-HAZY FOR FOR MANAGEMENT 2 RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. FOR FOR MANAGEMENT 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. FOR FOR MANAGEMENT SERVICE CORP INTERNATIONAL Ticker: SCI Security ID: 817565-104 Meeting Date: 13-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 9-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR ELLEN OCHOA FOR FOR MANAGEMENT R.L. WALTRIP FOR FOR MANAGEMENT ANTHONY L. COELHO FOR FOR MANAGEMENT MARCUS A. WATTS FOR FOR MANAGEMENT EDWARD E. WILLIAMS FOR FOR MANAGEMENT 2 TO APPROVE THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2015. FOR FOR MANAGEMENT 3 TO APPROVE, BY ADVISORY VOTE, NAMED EXECUTIVE OFFICER COMPENSATION. FOR FOR MANAGEMENT 4 TO APPROVE THE PROPOSAL TO DECLASSIFY THE BOARD OF DIRECTORS. FOR FOR MANAGEMENT 5 TO APPROVE THE SHAREHOLDER PROPOSAL REGARDING A SENIOR EXECUTIVE STOCK RETENTION REQUIREMENT. AGAINST AGAINST STAKEHOLDER AMERICAN FINANCIAL GROUP Ticker: AFG Security ID: 025932-104 Meeting Date: 12-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 9-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR CARL H. LINDNER III FOR FOR MANAGEMENT S. CRAIG LINDNER FOR FOR MANAGEMENT KENNETH C. AMBRECHT FOR FOR MANAGEMENT JOHN B. BERDING FOR FOR MANAGEMENT JOSEPH E. CONSOLINO FOR FOR MANAGEMENT VIRGINIA C. DROSOS FOR FOR MANAGEMENT JAMES E. EVANS FOR FOR MANAGEMENT TERRY S. JACOBS FOR FOR MANAGEMENT GREGORY G. JOSEPH FOR FOR MANAGEMENT 2 WILLIAM W. VERITY FOR FOR MANAGEMENT JOHN I. VON LEHMAN FOR FOR MANAGEMENT 2 PROPOSAL TO RATIFY THE AUDIT COMMITTEE'S APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. FOR FOR MANAGEMENT 3 ADVISORY VOTE ON COMPENSATION OF NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 4 APPROVAL OF 2 FOR FOR MANAGEMENT MORNINGSTAR Ticker: MORN Security ID: 617700-109 Meeting Date: 12-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 9-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: JOE MANSUETO FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: DON PHILLIPS FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: CHERYL FRANCIS FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: STEVE KAPLAN FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: GAIL LANDIS FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: BILL LYONS FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: JACK NOONAN FOR FOR MANAGEMENT 1H ELECTION OF DIRECTOR: PAUL STURM FOR FOR MANAGEMENT 1I ELECTION OF DIRECTOR: HUGH ZENTMYER FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS MORNINGSTAR'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. FOR FOR MANAGEMENT TASER INTERNTAIONAL INC Ticker: TASR Security ID: 87651B-104 Meeting Date: 18-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 9-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR RICHARD CARMONA FOR FOR MANAGEMENT BRET TAYLOR FOR FOR MANAGEMENT 2 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 3 TO RATIFY APPOINTMENT OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANT FOR FISCAL YEAR 2015. FOR FOR MANAGEMENT AKAMAI TECHNOLOGIES INC Ticker: AKAM Security ID: 00971T-101 Meeting Date: 13-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 9-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR ELECTION OF CLASS I DIRECTOR: GEORGE CONRADES FOR FOR MANAGEMENT ELECTION OF CLASS I DIRECTOR: JILL GREENTHAL FOR FOR MANAGEMENT ELECTION OF CLASS I DIRECTOR: F. THOMSON LEIGHTON FOR FOR MANAGEMENT 2 TO APPROVE AN AMENDMENT TO THE AKAMAI TECHNOLOGIES, INC. 2 FOR FOR MANAGEMENT 3 TO APPROVE, ON AN ADVISORY BASIS, OUR EXECUTIVE OFFICER COMPENSATION. FOR FOR MANAGEMENT 4 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT FIRST INDUSTRIAL REALTY TRUST Ticker: FR Security ID: 32054K-103 Meeting Date: 7-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 9-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR ELECTION OF DIRECTOR: MATTHEW S. DOMINSKI (IF ELECTED, TERM EXPIRES IN 2016) FOR FOR MANAGEMENT ELECTION OF DIRECTOR: BRUCE W. DUNCAN (IF ELECTED, TERM EXPIRES IN 2016) FOR FOR MANAGEMENT ELECTION OF DIRECTOR: H. PATRICK HACKETT, JR. (IF ELECTED, TERM EXPIRES IN 2016) FOR FOR MANAGEMENT ELECTION OF DIRECTOR: JOHN RAU (IF ELECTED, TERM EXPIRES IN 2016) FOR FOR MANAGEMENT ELECTION OF DIRECTOR: L. PETER SHARPE (IF ELECTED, TERM EXPIRES IN 2016) FOR FOR MANAGEMENT ELECTION OF DIRECTOR: W. ED TYLER (IF ELECTED, TERM EXPIRES IN 2016) FOR FOR MANAGEMENT 2 TO APPROVE, ON AN ADVISORY (I.E. NON-BINDING) BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT FOR THE 2 FOR FOR MANAGEMENT 3 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. FOR FOR MANAGEMENT RACKSPACE HOSTING INC Ticker: RAX Security ID: 750086-100 Meeting Date: 6-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 9-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR ELECTION OF DIRECTOR: FRED REICHHELD FOR FOR MANAGEMENT ELECTION OF DIRECTOR: KEVIN COSTELLO FOR FOR MANAGEMENT ELECTION OF DIRECTOR: JOHN HARPER FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT LOGMEIN Ticker: LOGM Security ID: 54142L-109 Meeting Date: 21-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 9-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR ELECTION OF DIRECTOR: MICHAEL K. SIMON FOR FOR MANAGEMENT ELECTION OF DIRECTOR: STEVEN G. CHAMBERS FOR FOR MANAGEMENT ELECTION OF DIRECTOR: EDWIN J. GILLIS FOR FOR MANAGEMENT 2 RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 APPROVAL OF THE AMENDMENT AND RESTATEMENT OF LOGMEIN'S 2,300,000 SHARES. FOR FOR MANAGEMENT 4 ADVISORY VOTE FOR THE APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT THE CHEF'S WAREHOUSE INC Ticker: CHEF Security ID: Meeting Date: 15-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 9-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR DOMINICK CERBONE FOR FOR MANAGEMENT JOHN A. COURI FOR FOR MANAGEMENT JOSEPH CUGINE FOR FOR MANAGEMENT ALAN GUARINO FOR FOR MANAGEMENT STEPHEN HANSON FOR FOR MANAGEMENT CHRISTOPHER PAPPAS FOR FOR MANAGEMENT JOHN PAPPAS FOR FOR MANAGEMENT 2 TO RATIFY THE SELECTION OF BDO USA, LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 25, 2015. FOR FOR MANAGEMENT 3 TO APPROVE, ON A NON-BINDING, ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. FOR FOR MANAGEMENT MOLINA HEALTHCARE INC Ticker: MOH Security ID: 60855R-100 Meeting Date: 6-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 9-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: GARREY E. CARRUTHERS FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: DANIEL COOPERMAN FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: FRANK E. MURRAY FOR FOR MANAGEMENT 2 RE-APPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE GOALS FOR SECTION 162(M)(1) AWARDS UNDER MOLINA HEALTHCARE, INC. INCENTIVE COMPENSATION PLAN. FOR FOR MANAGEMENT 3 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015 FOR FOR MANAGEMENT URBAN OUTFITTERS INC Ticker: UA Security ID: 917047-102 Meeting Date: 2-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 9-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: EDWARD N. ANTOIAN FOR FOR MANAGAMENT 1B ELECTION OF DIRECTOR: SCOTT A. BELAIR FOR FOR MANAGAMENT 1C ELECTION OF DIRECTOR: HARRY S. CHERKEN, JR FOR FOR MANAGAMENT 1D ELECTION OF DIRECTOR: MARGARET A. HAYNE FOR FOR MANAGAMENT 1E ELECTION OF DIRECTOR: RICHARD A. HAYNE FOR FOR MANAGAMENT 1F ELECTION OF DIRECTOR: ELIZABETH ANN LAMBERT FOR FOR MANAGAMENT 1G ELECTION OF DIRECTOR: JOEL S. LAWSON III FOR FOR MANAGAMENT 1H ELECTION OF DIRECTOR: ROBERT H. STROUSE FOR FOR MANAGAMENT 2 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2016. FOR FOR MANAGAMENT 3 TO RE-APPROVE THE URBAN OUTFITTERS EXECUTIVE INCENTIVE PLAN. FOR FOR MANAGAMENT 4 SHAREHOLDER PROPOSAL REGARDING HUMAN RIGHTS REPORT. AGAINST AGAINST STAKEHOLDER 5 SHAREHOLDER PROPOSAL REGARDING PROXY ACCESS. AGAINST AGAINST STAKEHOLDER JUNIPER NETWORKS INC Ticker: JNPR Security ID: 48203R-104 Meeting Date: 19-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 17-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: ROBERT M. CALDERONI FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: GARY DAICHENDT FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: KEVIN DENUCCIO FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: JAMES DOLCE FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: MERCEDES JOHNSON FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: SCOTT KRIENS FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: RAHUL MERCHANT FOR FOR MANAGEMENT 1H ELECTION OF DIRECTOR: RAMI RAHIM FOR FOR MANAGEMENT 1I ELECTION OF DIRECTOR: PRADEEP SINDHU FOR FOR MANAGEMENT 1J ELECTION OF DIRECTOR: WILLIAM STENSRUD FOR FOR MANAGEMENT 2 RATIFICATION OF ERNST & YOUNG LLP, AN INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS AUDITORS. FOR FOR MANAGEMENT 3 APPROVAL OF THE 2(DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) FOR FOR MANAGEMENT 4 APPROVAL OF AN AMENDMENT AND RESTATEMENT TO THE JUNIPER NETWORKS, INC. 2,000,000 SHARES. FOR FOR MANAGEMENT 5 APPROVAL OF A NON-BINDING ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT SYNCHRONOSS TECHNOLOGIES INC Ticker: SNCR Security ID: 87157B-103 Meeting Date: 11-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 17-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR WILLIAM J. CADOGAN FOR FOR MANAGEMENT STEPHEN G. WALDIS FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 TO APPROVE THE COMPANY'S 2 FOR FOR MANAGEMENT 4 TO APPROVE ON A NON-BINDING ADVISORY BASIS THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT PAYCOM SOFTWARE Ticker: PAYC Security ID: 70432V-102 Meeting Date: 5-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 17-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR ROBERT J. LEVENSON FOR FOR MANAGEMENT FREDERICK C. PETERS II FOR FOR MANAGEMENT 2 TO APPROVE THE PAYCOM SOFTWARE, INC. EMPLOYEE STOCK PURCHASE PLAN. FOR FOR MANAGEMENT 3 TO APPROVE THE PAYCOM SOFTWARE, INC. ANNUAL INCENTIVE PLAN. FOR FOR MANAGEMENT 4 TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT BOULDER BRANDS INC Ticker: PAYC Security ID: 101405-108 Meeting Date: 19-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 17-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: R. DEAN HOLLIS FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: THOMAS K. MCINERNEY FOR FOR MANAGEMENT 2 PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, OUR NAMED EXECUTIVE OFFICER COMPENSATION. FOR FOR MANAGEMENT 3 PROPOSAL TO APPROVE THE BOULDER BRANDS, INC. THIRD AMENDED AND RESTATED STOCK AND AWARDS PLAN. FOR FOR MANAGEMENT 4 PROPOSAL TO APPROVE THE SECOND AMENDED AND RESTATED BOULDER BRANDS, INC. FINANCIAL INCENTIVE PLAN. FOR FOR MANAGEMENT 5 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. FOR FOR MANAGEMENT KARYOPHARM THERAPEUTICS INC Ticker: KPTI Security ID: 48576U-106 Meeting Date: 22-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 17-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR D.R. PAKIANATHAN, PH.D. FOR FOR MANAGEMENT KENNETH E. WEG FOR FOR MANAGEMENT 2 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT UNIVERSAL HEALTH SERVICES INC Ticker: UHS Security ID: 913903-100 Meeting Date: 20-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 17-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 2 PROPOSAL TO APPROVE THE UNIVERSAL HEALTH SERVICES, INC. THIRD AMENDED AND RESTATED 2 FOR FOR MANAGEMENT 3 PROPOSAL TO APPROVE THE UNIVERSAL HEALTH SERVICES, INC. AMENDED AND RESTATED 2010 EMPLOYEES' RESTRICTED STOCK PURCHASE PLAN. FOR FOR MANAGEMENT 4 PROPOSAL TO RE-APPROVE THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE UNIVERSAL HEALTH SERVICES, INC. 2 FOR FOR MANAGEMENT 5 PROPOSAL TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP, AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 6 STOCKHOLDER PROPOSAL TO CONSIDER A RECAPITALIZATION PLAN TO PROVIDE THAT ALL OF THE COMPANY'S OUTSTANDING STOCK HAVE ONE VOTE PER SHARE. AGAINST AGAINST STAKEHOLDER ARUBA NETWORKS INC Ticker: ARUN Security ID: 48576U-106 Meeting Date: 1-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 17-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1 TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF MARCH 2, 2015, BY AND AMONG HEWLETT-PACKARD COMPANY, ASPEN ACQUISITION SUB, INC., AND ARUBA NETWORKS, INC., AS IT MAY BE AMENDED FROM TIME TO TIME (THE "MERGER AGREEMENT") AND THE TRANSACTIONS CONTEMPLATED THEREBY. FOR FOR MANAGEMENT 2 TO APPROVE THE ADOPTION OF ANY PROPOSAL TO ADJOURN THE SPECIAL MEETING TO A LATER DATE OR DATES IF NECESSARY OR APPROPRIATE TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES TO ADOPT THE MERGER AGREEMENT AND THE TRANSACTIONS CONTEMPLATED THEREBY AT THE TIME OF THE SPECIAL MEETING. FOR FOR MANAGEMENT 3 TO APPROVE, BY NON-BINDING, ADVISORY VOTE, COMPENSATION THAT WILL OR MAY BECOME PAYABLE BY ARUBA NETWORKS, INC. TO ITS NAMED EXECUTIVE OFFICERS IN CONNECTION WITH THE MERGER. FOR FOR MANAGEMENT VERISIGN INC Ticker: VRSN Security ID: 92 Meeting Date: 21-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 17-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: D. JAMES BIDZOS FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: WILLIAM L. CHENEVICH FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: KATHLEEN A. COTE FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: JAMIE S. GORELICK FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: ROGER H. MOORE FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: LOUIS A. SIMPSON FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: TIMOTHY TOMLINSON FOR FOR MANAGEMENT 2 TO APPROVE VERISIGN, INC.'S ANNUAL INCENTIVE COMPENSATION PLAN. FOR FOR MANAGEMENT 3 TO APPROVE, ON A NON-BINDING, ADVISORY BASIS, VERISIGN, INC.'S EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 4 TO RATIFY THE SELECTION OF KPMG LLP AS VERISIGN, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 5 TO VOTE, ON AN ADVISORY BASIS, ON A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, REQUESTING THAT THE BOARD TAKE STEPS TO PERMIT STOCKHOLDER ACTION BY WRITTEN CONSENT. AGAINST AGAINST STAKEHOLDER AMKOR TECHNOLOGY Ticker: AMKR Security ID: 031652-100 Meeting Date: 5-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 17-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR JAMES J. KIM FOR FOR MANAGEMENT STEPHEN D. KELLEY FOR FOR MANAGEMENT ROGER A. CAROLIN FOR FOR MANAGEMENT WINSTON J. CHURCHILL FOR FOR MANAGEMENT JOHN T. KIM FOR FOR MANAGEMENT SUSAN Y. KIM FOR FOR MANAGEMENT ROBERT R. MORSE FOR FOR MANAGEMENT JOHN F. OSBORNE FOR FOR MANAGEMENT DAVID N. WATSON FOR FOR MANAGEMENT JAMES W. ZUG FOR FOR MANAGEMENT 2 ADVISORY (NON-BINDING) VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 3 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT MACROGENICS INC Ticker: MGNX Security ID: 556099-109 Meeting Date: 20-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 17-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR KENNETH GALBRAITH FOR FOR MANAGEMENT DAVID STUMP, M.D. FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT PEGASYSTEMS INC Ticker: PEGA Security ID: 705573-103 Meeting Date: 21-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 17-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: PETER GYENES FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: RICHARD H. JONES FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: STEVEN F. KAPLAN FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: JAMES P. O'HALLORAN FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: ALAN TREFLER FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: LARRY WEBER FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: WILLIAM W. WYMAN FOR FOR MANAGEMENT 2 TO APPROVE, BY A NON-BINDING ADVISORY VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 3 TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF OUR BOARD OF DIRECTORS OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT GENTEX CORPORATION Ticker: GNTX Security ID: 371901-109 Meeting Date: 21-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 17-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR FRED BAUER FOR FOR MANAGEMENT GARY GOODE FOR FOR MANAGEMENT PETE HOEKSTRA FOR FOR MANAGEMENT JAMES HOLLARS FOR FOR MANAGEMENT JOHN MULDER FOR FOR MANAGEMENT MARK NEWTON FOR FOR MANAGEMENT RICHARD SCHAUM FOR FOR MANAGEMENT FREDERICK SOTOK FOR FOR MANAGEMENT JAMES WALLACE FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S AUDITORS FOR THE FISCAL YEAR ENDED DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 TO APPROVE, ON AN ADVISORY BASIS, COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 4 TO APPROVE THE SECOND AMENDMENT TO THE COMPANY'S SECOND RESTRICTED STOCK PLAN. FOR FOR MANAGEMENT 5 TO APPROVE THE AMENDMENT TO THE COMPANY'S 2 FOR FOR MANAGEMENT SWIFT TRANSPORTATION CO Ticker: SWFT Security ID: 87074U-101 Meeting Date: 8-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 17-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR JERRY MOYES FOR FOR MANAGEMENT RICHARD H. DOZER FOR FOR MANAGEMENT DAVID VANDER PLOEG FOR FOR MANAGEMENT GLENN BROWN FOR FOR MANAGEMENT JOSE A. CARDENAS FOR FOR MANAGEMENT WILLIAM F. RILEY III FOR FOR MANAGEMENT 2 ADVISORY VOTE TO APPROVE THE COMPENSATION OF SWIFT'S NAMED EXECUTIVE OFFICERS FOR FOR MANAGEMENT 3 ADVISORY VOTE TO RATIFY THE APPOINTMENT OF KPMG LLP AS SWIFT'S INDEPENDENT PUBLIC ACCOUNTANTS FOR FISCAL 2015. FOR FOR MANAGEMENT 4 STOCKHOLDER PROPOSAL TO DEVELOP A RECAPITALIZATION PLAN. AGAINST AGAINST STAKEHOLDER ITC HOLDINGS CORP Ticker: ITC Security ID: 465685-105 Meeting Date: 20-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 17-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR ALBERT ERNST FOR FOR MANAGEMENT CHRISTOPHER H. FRANKLIN FOR FOR MANAGEMENT EDWARD G. JEPSEN FOR FOR MANAGEMENT DAVID R. LOPEZ FOR FOR MANAGEMENT HAZEL R. O'LEARY FOR FOR MANAGEMENT THOMAS G. STEPHENS FOR FOR MANAGEMENT G. BENNETT STEWART, III FOR FOR MANAGEMENT LEE C. STEWART FOR FOR MANAGEMENT JOSEPH L. WELCH FOR FOR MANAGEMENT 2 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 3 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2015. FOR FOR MANAGEMENT 4 APPROVAL OF OUR 2 FOR FOR MANAGEMENT 5 APPROVAL OF OUR 2 FOR FOR MANAGEMENT 6 SHAREHOLDER PROPOSAL TO REQUEST THE BOARD TO MODIFY THE BYLAWS WITH RESPECT TO CALLING SPECIAL MEETINGS OF SHAREHOLDERS. AGAINST AGAINST STAKEHOLDER CYPRESS SEMICONDUCTOR CORP Ticker: CY Security ID: 232806-109 Meeting Date: 15-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 17-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR T.J. RODGERS FOR FOR MANAGEMENT W. STEVE ALBRECHT FOR FOR MANAGEMENT ERIC A. BENHAMOU FOR FOR MANAGEMENT WILBERT VAN DEN HOEK FOR FOR MANAGEMENT JOHN H. KISPERT FOR FOR MANAGEMENT H. RAYMOND BINGHAM FOR FOR MANAGEMENT O.C. KWON FOR FOR MANAGEMENT MICHAEL S. WISHART FOR FOR MANAGEMENT 2 THE RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2015. FOR FOR MANAGEMENT 3 ANNUAL ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT FMSA HOLDINGS INC Ticker: FMSA Security ID: 30255X-106 Meeting Date: 6-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 17-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR JENNIFFER D. DECKARD FOR FOR MANAGEMENT WILLIAM P. KELLY FOR FOR MANAGEMENT MICHAEL C. KEARNEY FOR FOR MANAGEMENT 2 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. FOR FOR MANAGEMENT PRA GROUP INC Ticker: PRAA Security ID: 69354N-106 Meeting Date: 29-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 20-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR STEVEN D. FREDRICKSON FOR FOR MANAGEMENT PENELOPE W. KYLE FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 APPROVAL, ON A NON-BINDING ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT ENVESTNET INC Ticker: ENV Security ID: 29404K-106 Meeting Date: 13-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 20-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR JAMES FOX FOR FOR MANAGEMENT JAMES JOHNSON FOR FOR MANAGEMENT CHARLES ROAME FOR FOR MANAGEMENT GREGORY SMITH FOR FOR MANAGEMENT 2 THE APPROVAL OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 3 THE RATIFICATION OF KPMG LLP AS THE INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 4 THE APPROVAL OF AN AMENDMENT TO ENVESTNET'S 2010 LONG-TERM INCENTIVE PLAN. FOR FOR MANAGEMENT MEDIDATA Ticker: MDSO Security ID: 58471A-105 Meeting Date: 27-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 20-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR TAREK A. SHERIF FOR FOR MANAGEMENT GLEN M. DE VRIES FOR FOR MANAGEMENT CARLOS DOMINGUEZ FOR FOR MANAGEMENT NEIL M. KURTZ FOR FOR MANAGEMENT GEORGE W. MCCULLOCH FOR FOR MANAGEMENT LEE A. SHAPIRO FOR FOR MANAGEMENT ROBERT B. TAYLOR FOR FOR MANAGEMENT 2 TO APPROVE, ON AN ADVISORY BASIS, EXECUTIVE COMPENSATION (THE "SAY ON PAY VOTE"). FOR FOR MANAGEMENT 3 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT MEDIDATA Ticker: MDSO Security ID: 116794-108 Meeting Date: 20-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 20-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR MARC A. KASTNER* FOR FOR MANAGEMENT GILLES J. MARTIN* FOR FOR MANAGEMENT RICHARD D. KNISS# FOR FOR MANAGEMENT JOERG C. LAUKIEN# FOR FOR MANAGEMENT WILLIAM A. LINTON# FOR FOR MANAGEMENT CHRIS VAN INGEN# FOR FOR MANAGEMENT 2 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2015. FOR FOR MANAGEMENT CERNER CORPORATION Ticker: CERN Security ID: 156782-104 Meeting Date: 22-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 20-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: MITCHELL E. DANIELS, JR. FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: CLIFFORD W. ILLIG FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: WILLIAM B. NEAVES FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF CERNER CORPORATION FOR 2015. FOR FOR MANAGEMENT 3 APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 4 APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE CERNER CORPORATION PERFORMANCE-BASED COMPENSATION PLAN. FOR FOR MANAGEMENT 5 APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE CERNER CORPORATION 2 FOR FOR MANAGEMENT STEEL DYNAMICS Ticker: STLD Security ID: 858119-100 Meeting Date: 23-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 20-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR MARK D. MILLETT FOR FOR MANAGEMENT RICHARD P. TEETS, JR. FOR FOR MANAGEMENT JOHN C. BATES FOR FOR MANAGEMENT KEITH E. BUSSE FOR FOR MANAGEMENT FRANK D. BYRNE, M.D. FOR FOR MANAGEMENT TRACI M. DOLAN FOR FOR MANAGEMENT PAUL B. EDGERLEY FOR FOR MANAGEMENT DR. JURGEN KOLB FOR FOR MANAGEMENT JAMES C. MARCUCCILLI FOR FOR MANAGEMENT BRADLEY S. SEAMAN FOR FOR MANAGEMENT GABRIEL L. SHAHEEN FOR FOR MANAGEMENT 2 TO APPROVE THE APPOINTMENT OF ERNST & YOUNG LLP AS STEEL DYNAMICS INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2015. FOR FOR MANAGEMENT 3 TO APPROVE THE STEEL DYNAMICS, INC. 2 FOR FOR MANAGEMENT 4 TO APPROVE, BY AN ADVISORY VOTE, NAMED EXECUTIVE OFFICER COMPENSATION. FOR FOR MANAGEMENT TESARO INC Ticker: TSRO Security ID: 881569-107 Meeting Date: 14-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 20-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR LEON O. MOULDER, JR. FOR FOR MANAGEMENT MARY LYNNE HEDLEY, PHD FOR FOR MANAGEMENT DAVID M. MOTT FOR FOR MANAGEMENT LAWRENCE M. ALLEVA FOR FOR MANAGEMENT JAMES O. ARMITAGE, M.D. FOR FOR MANAGEMENT EARL M. COLLIER, JR. FOR FOR MANAGEMENT GARRY A. NICHOLSON FOR FOR MANAGEMENT ARNOLD L. ORONSKY, PHD FOR FOR MANAGEMENT BETH SEIDENBERG, M.D. FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015 FOR FOR MANAGEMENT 3 APPROVAL OF THE AMENDMENT TO THE TESARO, INC. 2 FOR FOR MANAGEMENT 4 APPROVAL OF THE TESARO, INC. 2015 NON-EMPLOYEE DIRECTOR STOCK INCENTIVE PLAN FOR FOR MANAGEMENT TEXAS ROADHOUSE INC Ticker: TXRH Security ID: 882681-109 Meeting Date: 21-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 20-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR W. KENT TAYLOR FOR FOR MANAGEMENT 2 PROPOSAL TO RATIFY INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2015. FOR FOR MANAGEMENT 3 SAY ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 4 AN ADVISORY VOTE ON A SHAREHOLDER PROPOSAL TO ELIMINATE THE CLASSIFICATION OF THE BOARD OF DIRECTORS. AGAINST AGAINST STAKEHOLDER EURONET WORLDWIDE Ticker: EEFT Security ID: 298736-109 Meeting Date: 21-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 20-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR PAUL S. ALTHASEN FOR FOR MANAGEMENT THOMAS A. MCDONNELL FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS EURONET'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT EMERGENT BIOSOLUTIONS INC Ticker: EBS Security ID: 29089Q-105 Meeting Date: 21-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 20-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR DANIEL J. ABDUN-NABI FOR FOR MANAGEMENT DR. SUE BAILEY FOR FOR MANAGEMENT DR. JEROME HAUER FOR FOR MANAGEMENT DR. JOHN E. NIEDERHUBER FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT BY THE AUDIT COMMITTEE OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2015. FOR FOR MANAGEMENT 3 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT MANNKIND CORPORATION Ticker: MNKD Security ID: 56400P-201 Meeting Date: 21-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 20-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR ALFRED E. MANN FOR FOR MANAGEMENT HAKAN S. EDSTROM FOR FOR MANAGEMENT RONALD J. CONSIGLIO FOR FOR MANAGEMENT MICHAEL A. FRIEDMAN, MD FOR FOR MANAGEMENT KENT KRESA FOR FOR MANAGEMENT DAVID H. MACCALLUM FOR FOR MANAGEMENT HENRY L. NORDHOFF FOR FOR MANAGEMENT 2 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF MANNKIND, AS DISCLOSED IN MANNKIND'S PROXY STATEMENT FOR THE ANNUAL MEETING. FOR FOR MANAGEMENT 3 TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF MANNKIND FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT THE BOSTON BEER COMPANY INC Ticker: SAM Security ID: 100557-107 Meeting Date: 27-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 20-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR DAVID A. BURWICK FOR FOR MANAGEMENT PEARSON C. CUMMIN III FOR FOR MANAGEMENT JEAN-MICHEL VALETTE FOR FOR MANAGEMENT 2 TO APPROVE, BY NON-BINDING ADVISORY VOTE, OUR EXECUTIVE OFFICERS' COMPENSATION. FOR FOR MANAGEMENT THE NAVIGATORS GROUP INC Ticker: NAVG Security ID: 638904-102 Meeting Date: 21-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 20-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR SAUL L. BASCH FOR FOR MANAGEMENT H.J. MERVYN BLAKENEY FOR FOR MANAGEMENT TERENCE N. DEEKS FOR FOR MANAGEMENT STANLEY A. GALANSKI FOR FOR MANAGEMENT GEOFFREY E. JOHNSON FOR FOR MANAGEMENT ROBERT V. MENDELSOHN FOR FOR MANAGEMENT DAVID M. PLATTER FOR FOR MANAGEMENT PATRICIA H. ROBERTS FOR FOR MANAGEMENT JANICE C. TOMLINSON FOR FOR MANAGEMENT MARC M. TRACT FOR FOR MANAGEMENT 2 AN ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 3 RATIFICATION OF KPMG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR 2015. FOR FOR MANAGEMENT CVENT INC Ticker: CVT Security ID: 23247G-109 Meeting Date: 3-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 20-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR SANJEEV K. BANSAL FOR FOR MANAGEMENT 2 RATIFICATION OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. FOR FOR MANAGEMENT SS&C TECHNOLOGIES HOLDINGS INC Ticker: SSNC Security ID: 78467J-100 Meeting Date: 3-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 20-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR WILLIAM A. ETHERINGTON FOR FOR MANAGEMENT JONATHAN E. MICHAEL FOR FOR MANAGEMENT 2 THE RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT DIAMOND RESORTS INTERNATIONAL INC Ticker: DRII Security ID: 25272T-104 Meeting Date: 27-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 20-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR DAVID F. PALMER FOR FOR MANAGEMENT ZACHARY D. WARREN FOR FOR MANAGEMENT RICHARD M. DALEY FOR FOR MANAGEMENT 2 PROPOSAL TO APPROVE THE DIAMOND RESORTS INTERNATIONAL, INC. 2 FOR FOR MANAGEMENT 3 PROPOSAL TO APPROVE THE DIAMOND RESORTS INTERNATIONAL, INC. BONUS COMPENSATION PLAN. FOR FOR MANAGEMENT 4 PROPOSAL TO RECOMMEND, BY ADVISORY VOTE, THE FREQUENCY OF FUTURE ADVISORY VOTES REGARDING EXECUTIVE COMPENSATION. 1 YEAR 1 YEAR MANAGEMENT 5 PROPOSAL TO RATIFY THE APPOINTMENT BY THE BOARD OF DIRECTORS OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM BDO USA, LLP AS THE INDEPENDENT AUDITORS OF THE COMPANY'S FINANCIAL STATEMENTS FOR THE YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT HEALTHSTREAM INC Ticker: HSTM Security ID: 42222N-103 Meeting Date: 28-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 20-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR ROBERT A. FRIST, JR.* FOR FOR MANAGEMENT FRANK GORDON* FOR FOR MANAGEMENT C. MARTIN HARRIS, M.D.* FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT NVIDIA Ticker: NVDA Security ID: 67066G-104 Meeting Date: 20-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 20-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR ELECTION OF DIRECTOR: ROBERT K. BURGESS 1A ELECTION OF DIRECTOR: TENCH COXE FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: PERSIS S. DRELL FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: JAMES C. GAITHER FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: JEN-HSUN HUANG FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: DAWN HUDSON FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: HARVEY C. JONES FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: MICHAEL G. MCCAFFERY FOR FOR MANAGEMENT 1H ELECTION OF DIRECTOR: WILLIAM J. MILLER FOR FOR MANAGEMENT 1I ELECTION OF DIRECTOR: MARK L. PERRY FOR FOR MANAGEMENT 1K ELECTION OF DIRECTOR: A. BROOKE SEAWELL FOR FOR MANAGEMENT 1L ELECTION OF DIRECTOR: MARK A. STEVENS FOR FOR MANAGEMENT 2 TO APPROVE OUR EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 3 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR FISCAL YEAR ENDING JANUARY 31, 2016. FOR FOR MANAGEMENT ALEXION PHARMACEUTICALS INC Ticker: ALXN Security ID: 015351-109 Meeting Date: 6-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 20-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: LEONARD BELL FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: DAVID R. BRENNAN FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: M. MICHELE BURNS FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: CHRISTOPHER J. COUGHLIN FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: DAVID L. HALLAL FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: JOHN T. MOLLEN FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: R. DOUGLAS NORBY FOR FOR MANAGEMENT 1H ELECTION OF DIRECTOR: ALVIN S. PARVEN FOR FOR MANAGEMENT 1I ELECTION OF DIRECTOR: ANDREAS RUMMELT FOR FOR MANAGEMENT 1J ELECTION OF DIRECTOR: ANN M. VENEMAN FOR FOR MANAGEMENT 2 APPROVAL OF A NON-BINDING ADVISORY VOTE OF THE 2'S NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 3 RATIFICATION OF APPOINTMENT BY THE BOARD OF DIRECTORS OF PRICEWATERHOUSECOOPERS LLP AS ALEXION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. FOR FOR MANAGEMENT 4 TO APPROVE ALEXION'S 2 FOR FOR MANAGEMENT 5 TO REQUEST THE BOARD TO AMEND ALEXION'S GOVERNING DOCUMENTS TO ALLOW PROXY ACCESS. AGAINST AGAINST STAKEHOLDER 6 TO REQUEST THE BOARD TO AMEND ALEXION'S GOVERNING DOCUMENTS TO GIVE SHAREHOLDERS OWNING 10% OF ALEXION STOCK THE POWER TO CALL A SPECIAL MEETING. AGAINST AGAINST STAKEHOLDER L BRANDS INC Ticker: L Security ID: 501797-104 Meeting Date: 21-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 20-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR ELECTION OF DIRECTOR: E. GORDON GEE FOR FOR MANAGEMENT ELECTION OF DIRECTOR: STEPHEN D. STEINOUR FOR FOR MANAGEMENT ELECTION OF DIRECTOR: ALLAN R. TESSLER FOR FOR MANAGEMENT ELECTION OF DIRECTOR: ABIGAIL S. WEXNER FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FOR MANAGEMENT 3 THE APPROVAL OF THE 2 FOR FOR MANAGEMENT 4 THE APPROVAL OF THE 2 FOR FOR MANAGEMENT 5 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION FOR FOR MANAGEMENT 6 STOCKHOLDER PROPOSAL TO CHANGE CERTAIN VOTING REQUIREMENTS AGAINST AGAINST STAKEHOLDER ALEXION PHARMACEUTICALS INC Ticker: RCPT Security ID: 756207-106 Meeting Date: 28-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 24-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR RICHARD A. HEYMAN, PH.D FOR FOR MANAGEMENT WILLIAM H RASTETTER PHD FOR FOR MANAGEMENT MARY SZELA FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 TO APPROVE AN AMENDMENT TO OUR EMPLOYEE STOCK PURCHASE PLAN. FOR FOR MANAGEMENT PC CONNECTION, INC Ticker: PCCC Security ID: 69318J-100 Meeting Date: 20-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR PATRICIA GALLUP FOR FOR MANAGEMENT DAVID HALL FOR FOR MANAGEMENT JOSEPH BAUTE FOR FOR MANAGEMENT DAVID BEFFA-NEGRINI FOR FOR MANAGEMENT BARBARA DUCKETT FOR FOR MANAGEMENT DONALD WEATHERSON FOR FOR MANAGEMENT 2 TO APPROVE AN AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED 1, AS AMENDED, TO, AMONG OTHER THINGS, INCREASE THE NUMBER OF SHARES OF COMMON STOCK THAT MAY BE ISSUED THEREUNDER FROM 1,037,,137,500 SHARES, REPRESENTING AN INCREASE OF 100,000 SHARES. FOR FOR MANAGEMENT 3 TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT NEWSTAR FINANCIAL Ticker: NEWS Security ID: 65251F-105 Meeting Date: 12-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR CHARLES N. BRALVER FOR FOR MANAGEMENT TIMOTHY J. CONWAY FOR FOR MANAGEMENT BRADLEY E. COOPER FOR FOR MANAGEMENT BRIAN L.P. FALLON FOR FOR MANAGEMENT FRANK R. NOONAN FOR FOR MANAGEMENT MAUREEN P. O'HARA FOR FOR MANAGEMENT PETER A SCHMIDT-FELLNER FOR FOR MANAGEMENT RICHARD E. THORNBURGH FOR FOR MANAGEMENT 2 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 3 TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 FOR FOR MANAGEMENT IRONWOOD PHARMACEUTICALS Ticker: IRWD Security ID: 46333X-108 Meeting Date: 3-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR ELECTION OF DIRECTORS GEORGE H. CONRADES FOR FOR MANAGEMENT LAWRENCE S. OLANOFF, M.D., PHD FOR FOR MANAGEMENT DOUGLAS E WILLIAMS, PHD FOR FOR MANAGEMENT 2 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015 FOR FOR MANAGEMENT ZUMIEZ Ticker: ZUMZ Security ID: 989817-101 Meeting Date: 28-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: RICHARD M. BROOKS FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: JAMES M. WEBER FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: MATTHEW L. HYDE FOR FOR MANAGEMENT 2 RATIFICATION OF THE SELECTION OF MOSS ADAMS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 30, 2016(FISCAL 2015). FOR FOR MANAGEMENT SAGE THERAPEUTICS INC Ticker: SAGE Security ID: 78667J-108 Meeting Date: 28-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR STEVEN PAUL, M.D. FOR FOR MANAGEMENT ROBERT T. NELSEN FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015 FOR FOR MANAGEMENT 3 TO RATIFY THE 2 FOR FOR MANAGEMENT MATTRESS FIRM HOLDING CORP Ticker: MFRM Security ID: 57722W-106 Meeting Date: 27-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR ROBERT E. CREAGER FOR FOR MANAGEMENT R. STEPHEN STAGNER FOR FOR MANAGEMENT WILLIAM E. WATTS FOR FOR MANAGEMENT 2 TO APPROVE, IN A NON-BINDING ADVISORY VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 3 TO RECOMMEND, IN A NON-BINDING ADVISORY VOTE, THE FREQUENCY OF FUTURE EXECUTIVE COMPENSATION ADVISORY VOTES. 1 YEAR 1 YEAR MANAGEMENT 4 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2015. FOR FOR MANAGEMENT CARRIAGE SERVICES INC Ticker: CSV Security ID: 143905-107 Meeting Date: 19-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR MELVIN C. PAYNE FOR FOR MANAGEMENT RICHARD W. SCOTT FOR FOR MANAGEMENT 2 APPROVE, BY ADVISORY VOTE, NAMED EXECUTIVE OFFICER COMPENSATION. FOR FOR MANAGEMENT 3 RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS CARRIAGE SERVICES, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT GREEN DOT CORPORATION Ticker: GDOT Security ID: 39304D-102 Meeting Date: 28-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR KENNETH C. ALDRICH* FOR FOR MANAGEMENT G. BRIDGFORTH-HODGES* FOR FOR MANAGEMENT GEORGE T. SHAHEEN* FOR FOR MANAGEMENT 2 THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF GREEN DOT CORPORATION FOR THE YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT AMERICAN ASSETS TRUST INC Ticker: AAT Security ID: 024013-104 Meeting Date: 16-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR JOHN W. CHAMBERLAIN FOR FOR MANAGEMENT LARRY E. FINGER FOR FOR MANAGEMENT DUANE A. NELLES FOR FOR MANAGEMENT THOMAS S. OLINGER FOR FOR MANAGEMENT ERNEST S. RADY FOR FOR MANAGEMENT DR. ROBERT S. SULLIVAN FOR FOR MANAGEMENT 2 THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 AN ADVISORY RESOLUTION ON THE COMPANY'S EXECUTIVE COMPENSATION FOR THE FISCAL YEAR ENDED DECEMBER 31, 2014, AS DESCRIBED IN THE ACCOMPANYING PROXY STATEMENT. FOR FOR MANAGEMENT DEVON ENERGY CORPORATION Ticker: DVN Security ID: 25179M-103 Meeting Date: 3-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR BARBARA M. BAUMANN FOR FOR MANAGEMENT JOHN E. BETHANCOURT FOR FOR MANAGEMENT ROBERT H. HENRY FOR FOR MANAGEMENT MICHAEL M. KANOVSKY FOR FOR MANAGEMENT ROBERT A. MOSBACHER, JR FOR FOR MANAGEMENT J. LARRY NICHOLS FOR FOR MANAGEMENT DUANE C. RADTKE FOR FOR MANAGEMENT MARY P. RICCIARDELLO FOR FOR MANAGEMENT JOHN RICHELS FOR FOR MANAGEMENT 2 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 3 RATIFY THE APPOINTMENT OF THE COMPANY'S INDEPENDENT AUDITORS FOR 2015. FOR FOR MANAGEMENT 4 ADOPTION OF THE DEVON ENERGY CORPORATION 2015 LONG-TERM INCENTIVE PLAN. FOR FOR MANAGEMENT 5 ADOPTION OF PROXY ACCESS BYLAW. AGAINST AGAINST STAKEHOLDER 6 REPORT ON LOBBYING ACTIVITIES RELATED TO ENERGY POLICY AND CLIMATE CHANGE. AGAINST AGAINST STAKEHOLDER 7 REPORT DISCLOSING LOBBYING POLICY AND ACTIVITY. AGAINST AGAINST STAKEHOLDER 8 REPORT ON PLANS TO ADDRESS CLIMATE CHANGE. AGAINST AGAINST STAKEHOLDER PDF SOLUTIONS INC Ticker: PDFS Security ID: 693282-105 Meeting Date: 26-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR LUCIO LANZA FOR FOR MANAGEMENT KIMON W. MICHAELS FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT BY THE COMPANY'S AUDIT AND CORPORATE GOVERNANCE COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 TO APPROVE, BY NON-BINDING VOTE, THE 2 FOR FOR MANAGEMENT AMBARELLA INC Ticker: AMBA Security ID: G037AX-101 Meeting Date: 4-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR CHRISTOPHER B. PAISLEY FOR FOR MANAGEMENT ANDREW W. VERHALEN FOR FOR MANAGEMENT 2 PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AMBARELLA'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING ON JANUARY 31, 2016. FOR FOR MANAGEMENT 3 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF AMBARELLA, INC.'S NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 4 TO APPROVE, ON AN ADVISORY BASIS, THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. 1 YEAR 1 YEAR MANAGEMENT OVASCIENCE INC Ticker: OVAS Security ID: 69014Q-101 Meeting Date: 4-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR MICHELLE DIPP, MD, PHD FOR FOR MANAGEMENT JEFFREY CAPELLO FOR FOR MANAGEMENT THOMAS MALLEY FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP, AN INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS THE INDEPENDENT AUDITORS OF OVASCIENCE FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT COSTAR GROUP INC Ticker: CSGP Security ID: 22160N-109 Meeting Date: 3-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR ELECTION OF DIRECTOR: MICHAEL R. KLEIN FOR FOR MANAGEMENT ELECTION OF DIRECTOR: ANDREW C. FLORANCE FOR FOR MANAGEMENT ELECTION OF DIRECTOR: MICHAEL J. GLOSSERMAN FOR FOR MANAGEMENT ELECTION OF DIRECTOR: WARREN H. HABER FOR FOR MANAGEMENT ELECTION OF DIRECTOR: JOHN W. HILL FOR FOR MANAGEMENT ELECTION OF DIRECTOR: CHRISTOPHER J. NASSETTA FOR FOR MANAGEMENT ELECTION OF DIRECTOR: DAVID J. STEINBERG FOR FOR MANAGEMENT 2 PROPOSAL TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE COMPANY'S EMPLOYEE STOCK PURCHASE PLAN TO INCREASE THE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE THEREUNDER. FOR FOR MANAGEMENT 3 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. FOR FOR MANAGEMENT 4 PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT EXTENDED STAY AMERICA INC Ticker: STAY Security ID: 30224P-200 Meeting Date: 21-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR DOUGLAS G. GEOGA FOR FOR MANAGEMENT MICHAEL A. BARR FOR FOR MANAGEMENT JAMES L. DONALD FOR FOR MANAGEMENT WILLIAM A. KUSSELL FOR FOR MANAGEMENT WILLIAM D. RAHM FOR FOR MANAGEMENT WILLIAM J. STEIN FOR FOR MANAGEMENT RICHARD F. WALLMAN FOR FOR MANAGEMENT 2 PROPOSAL FOR THE RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015 FOR FOR MANAGEMENT 3 PROPOSAL FOR THE APPROVAL OF THE AMENDED AND RESTATED EXTENDED STAY AMERICA, INC. LONG-TERM INCENTIVE PLAN FOR FOR MANAGEMENT 4 PROPOSAL FOR THE APPROVAL OF THE EXTENDED STAY AMERICA, INC. ANNUAL INCENTIVE PLAN FOR FOR MANAGEMENT ESH HOSPITALITY INC Ticker: STAY Security ID: 30224P-211 Meeting Date: 21-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR DOUGLAS G. GEOGA FOR FOR MANAGEMENT MICHAEL A. BARR FOR FOR MANAGEMENT JAMES L. DONALD FOR FOR MANAGEMENT WILLIAM A. KUSSELL FOR FOR MANAGEMENT WILLIAM D. RAHM FOR FOR MANAGEMENT WILLIAM J. STEIN FOR FOR MANAGEMENT RICHARD F. WALLMAN FOR FOR MANAGEMENT 2 PROPOSAL FOR THE RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015 FOR FOR MANAGEMENT 3 PROPOSAL FOR THE APPROVAL OF THE AMENDED AND RESTATED EXTENDED STAY AMERICA, INC. LONG-TERM INCENTIVE PLAN FOR FOR MANAGEMENT 4 PROPOSAL FOR THE APPROVAL OF THE EXTENDED STAY AMERICA, INC. ANNUAL INCENTIVE PLAN FOR FOR MANAGEMENT IPGP PHOTONICS CORP Ticker: IPGP Security ID: 44980X-109 Meeting Date: 2-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR VALENTIN P. GAPONTSEV FOR FOR MANAGEMENT EUGENE SCHERBAKOV, PH.D FOR FOR MANAGEMENT IGOR SAMARTSEV FOR FOR MANAGEMENT MICHAEL C. CHILD FOR FOR MANAGEMENT HENRY E. GAUTHIER FOR FOR MANAGEMENT WILLIAM S. HURLEY FOR FOR MANAGEMENT ERIC MEURICE FOR FOR MANAGEMENT JOHN R. PEELER FOR FOR MANAGEMENT THOMAS J. SEIFERT FOR FOR MANAGEMENT 2 TO AMEND OUR 2 FOR FOR MANAGEMENT 3 ADVISORY VOTE TO RATIFY INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. FOR FOR MANAGEMENT SALESFORCE.COM INC Ticker: CRM Security ID: 79466L-302 Meeting Date: 4-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: MARC R. BENIOFF FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: KEITH G. BLOCK FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: CRAIG A. CONWAY FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: ALAN G. HASSENFELD FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: COLIN L. POWELL FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: SANFORD R. ROBERTSON FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: JOHN V. ROOS FOR FOR MANAGEMENT 1H ELECTION OF DIRECTOR: LAWRENCE J. TOMLINSON FOR FOR MANAGEMENT 1I ELECTION OF DIRECTOR: ROBIN L. WASHINGTON FOR FOR MANAGEMENT 1J ELECTION OF DIRECTOR: MAYNARD G. WEBB FOR FOR MANAGEMENT 1K ELECTION OF DIRECTOR: SUSAN D. WOJCICKI FOR FOR MANAGEMENT 2 APPROVAL OF AN AMENDMENT TO INCREASE THE SHARES AVAILABLE FOR GRANT UNDER THE COMPANY'S 2 FOR FOR MANAGEMENT 3 APPROVAL OF AN AMENDMENT TO INCREASE THE SHARES AVAILABLE FOR PURCHASE UNDER THE COMPANY'S EMPLOYEE STOCK PURCHASE PLAN FOR FOR MANAGEMENT 4 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR FOR MANAGEMENT 5 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION FOR FOR MANAGEMENT PANERA BREAD COMPANY Ticker: PNRA Security ID: 69840W-108 Meeting Date: 21-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR DOMENIC COLASACCO FOR FOR MANAGEMENT THOMAS E. LYNCH FOR FOR MANAGEMENT 2 TO APPROVE, IN AN ADVISORY "SAY-ON-PAY" VOTE, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF PANERA BREAD COMPANY. FOR FOR MANAGEMENT 3 TO APPROVE THE PANERA BREAD COMPANY 2 FOR FOR MANAGEMENT 4 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS PANERA BREAD COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 29, 2015. FOR FOR MANAGEMENT SYNTEL INC Ticker: SYNT Security ID: 87162H-103 Meeting Date: 2-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR PARITOSH K. CHOKSI FOR FOR MANAGEMENT BHARAT DESAI FOR FOR MANAGEMENT THOMAS DOKE FOR FOR MANAGEMENT RAJESH MASHRUWALA FOR FOR MANAGEMENT GEORGE R. MRKONIC, JR. FOR FOR MANAGEMENT NITIN RAKESH FOR FOR MANAGEMENT PRASHANT RANADE FOR FOR MANAGEMENT VINOD K. SAHNEY FOR FOR MANAGEMENT NEERJA SETHI FOR FOR MANAGEMENT 2 APPROVE AN AMENDMENT TO SYNTEL'S RESTATED ARTICLES OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK FROM 100,000,,000,000. FOR FOR MANAGEMENT 3 A NON-BINDING RESOLUTION TO RATIFY THE APPOINTMENT OF CROWE HORWATH LLP AS SYNTEL'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT FISCAL YEAR. FOR FOR MANAGEMENT W R BERKLEY CORP Ticker: WRB Security ID: 084423-102 Meeting Date: 2-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR ELECTION OF DIRECTOR: WILLIAM R. BERKLEY FOR FOR MANAGEMENT ELECTION OF DIRECTOR: CHRISTOPHER L AUGOSTINI FOR FOR MANAGEMENT ELECTION OF DIRECTOR: GEORGE G. DALY FOR FOR MANAGEMENT ELECTION OF DIRECTOR: JACK H. NUSBAUM FOR FOR MANAGEMENT 2 TO APPROVE AN INCREASE IN THE NUMBER OF SHARES RESERVED UNDER THE W. R. BERKLEY CORPORATION 2, AS AMENDED AND RESTATED, AND TO RE-APPROVE THE MATERIAL TERMS OF THE PERFORMANCE GOALS SET FORTH IN THE 2(M) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED. FOR FOR MANAGEMENT 3 TO APPROVE AN INCREASE IN THE NUMBER OF SHARES RESERVED UNDER THE W. R. BERKLEY CORPORATION 2, AS AMENDED AND RESTATED. FOR FOR MANAGEMENT 4 TO CONSIDER AND CAST A NON-BINDING ADVISORY VOTE ON A RESOLUTION APPROVING THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SECURITIES AND EXCHANGE COMMISSION, OR "SAY-ON-PAY" VOTE. FOR FOR MANAGEMENT 5 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FOR MANAGEMENT CITIZENS INC Ticker: CIA Security ID: 174740-100 Meeting Date: 2-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR ELECTION OF CLASS A DIRECTOR: DR. E. DEAN GAGE FOR FOR MANAGEMENT ELECTION OF CLASS A DIRECTOR: STEVEN F. SHELTON FOR FOR MANAGEMENT ELECTION OF CLASS A DIRECTOR: TIMOTHY T. TIMMERMAN FOR FOR MANAGEMENT ELECTION OF CLASS A DIRECTOR: DR. ROBERT B. SLOAN, JR. FOR FOR MANAGEMENT 2 SAY ON PAY - TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. FOR FOR MANAGEMENT 3 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2015. FOR FOR MANAGEMENT AMERICAN EQUITY INVESTMENT LIFE HLDG Ticker: AEL Security ID: 025676-206 Meeting Date: 4-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR DAVID S. MULCAHY FOR FOR MANAGEMENT DAVID J. NOBLE FOR FOR MANAGEMENT A.J. STRICKLAND, III FOR FOR MANAGEMENT HARLEY A. WHITFIELD, SR FOR FOR MANAGEMENT 2 TO APPROVE THE AMENDED AND RESTATED AMERICAN EQUITY INVESTMENT LIFE HOLDING COMPANY 2 FOR FOR MANAGEMENT 3 TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. FOR FOR MANAGEMENT 4 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT GOOGLE INC Ticker: GOOG Security ID: 38259P-508 Meeting Date: 3-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR LARRY PAGE FOR FOR MANAGEMENT SERGEY BRIN FOR FOR MANAGEMENT ERIC E. SCHMIDT FOR FOR MANAGEMENT L. JOHN DOERR FOR FOR MANAGEMENT DIANE B. GREENE FOR FOR MANAGEMENT JOHN L. HENNESSY FOR FOR MANAGEMENT ANN MATHER FOR FOR MANAGEMENT ALAN R. MULALLY FOR FOR MANAGEMENT PAUL S. OTELLINI FOR FOR MANAGEMENT K. RAM SHRIRAM FOR FOR MANAGEMENT SHIRLEY M. TILGHMAN FOR FOR MANAGEMENT 2 THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 THE APPROVAL OF AN AMENDMENT TO GOOGLE'S 2,000, FOR FOR MANAGEMENT 4 A STOCKHOLDER PROPOSAL REGARDING EQUAL SHAREHOLDER VOTING, IF PROPERLY PRESENTED AT THE MEETING. AGAINST AGAINST STAKEHOLDER 5 A STOCKHOLDER PROPOSAL REGARDING A LOBBYING REPORT, IF PROPERLY PRESENTED AT THE MEETING. AGAINST AGAINST STAKEHOLDER 6 A STOCKHOLDER PROPOSAL REGARDING THE ADOPTION OF A MAJORITY VOTE STANDARD FOR THE ELECTION OF DIRECTORS, IF PROPERLY PRESENTED AT THE MEETING. AGAINST AGAINST STAKEHOLDER 7 A STOCKHOLDER PROPOSAL REGARDING A REPORT ON RENEWABLE ENERGY COST, IF PROPERLY PRESENTED AT THE MEETING. AGAINST AGAINST STAKEHOLDER 8 A STOCKHOLDER PROPOSAL REGARDING A REPORT ON BUSINESS RISK RELATED TO CLIMATE CHANGE REGULATIONS, IF PROPERLY PRESENTED AT THE MEETING. AGAINST AGAINST STAKEHOLDER SILGAN HOLDINGS INC Ticker: SLGN Security ID: 827048-109 Meeting Date: 26-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR ANTHONY J. ALLOTT FOR FOR MANAGEMENT JOSEPH M. JORDAN FOR FOR MANAGEMENT EDWARD A. LAPEKAS FOR FOR MANAGEMENT 2 TO APPROVE THE AMENDED AND RESTATED SILGAN HOLDINGS INC. 2 FOR FOR MANAGEMENT 3 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 4 ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT RENT A CENTER Ticker: RCII Security ID: 76009N-100 Meeting Date: 4-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR ELECTION OF CLASS III DIRECTOR: MICHAEL J. GADE FOR FOR MANAGEMENT ELECTION OF CLASS III DIRECTOR: J.V. LENTELL FOR FOR MANAGEMENT 2 TO RATIFY THE AUDIT COMMITTEE'S APPOINTMENT OF KPMG LLP, REGISTERED INDEPENDENT ACCOUNTANTS, AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. FOR FOR MANAGEMENT 3 PROPOSAL TO ADOPT THE ADVISORY (NON-BINDING) RESOLUTION APPROVING EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT AMAZON.COM INC Ticker: AMZN Security ID: 023135-106 Meeting Date: 10-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: JEFFREY P. BEZOS FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: TOM A. ALBERG FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: JOHN SEELY BROWN FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: WILLIAM B. GORDON FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: JAMIE S. GORELICK FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: JUDITH A. MCGRATH FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: ALAIN MONIE FOR FOR MANAGEMENT 1H ELECTION OF DIRECTOR: JONATHAN J. RUBINSTEIN FOR FOR MANAGEMENT 1I ELECTION OF DIRECTOR: THOMAS O. RYDER FOR FOR MANAGEMENT 1J ELECTION OF DIRECTOR: PATRICIA Q. STONESIFER FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR FOR MANAGEMENT 3 SHAREHOLDER PROPOSAL REGARDING PROXY ACCESS FOR SHAREHOLDERS AGAINST AGAINST STAKEHOLDERS 4 SHAREHOLDER PROPOSAL REGARDING A REPORT CONCERNING CORPORATE POLITICAL CONTRIBUTIONS AGAINST AGAINST STAKEHOLDERS 5 SHAREHOLDER PROPOSAL REGARDING SUSTAINABILITY REPORTING AGAINST AGAINST STAKEHOLDERS 6 SHAREHOLDER PROPOSAL REGARDING A REPORT CONCERNING HUMAN RIGHTS RISKS AGAINST AGAINST STAKEHOLDERS UNIVERSAL DISPLAY CORPORATION Ticker: OLED Security ID: 91347P-105 Meeting Date: 18-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: STEVEN V. ABRAMSON FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: LEONARD BECKER FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: RICHARD C. ELIAS FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: ELIZABETH H. GEMMILL FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: ROSEMARIE B. GRECO FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: C. KEITH HARTLEY FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: LAWRENCE LACERTE FOR FOR MANAGEMENT 1H ELECTION OF DIRECTOR: SIDNEY D. ROSENBLATT FOR FOR MANAGEMENT 1I ELECTION OF DIRECTOR: SHERWIN I. SELIGSOHN FOR FOR MANAGEMENT 2 ADVISORY RESOLUTION APPROVAL OF THE COMPANY'S EXECUTIVE OFFICER COMPENSATION FOR FOR MANAGEMENT 3 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015 FOR FOR MANAGEMENT NORTHERN OIL AND GAS Ticker: NOG Security ID: 665531-109 Meeting Date: 28-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR MICHAEL REGER FOR FOR MANAGEMENT LISA BROMILEY FOR FOR MANAGEMENT ROBERT GRABB FOR FOR MANAGEMENT DELOS CY JAMISON FOR FOR MANAGEMENT JACK KING FOR FOR MANAGEMENT RICHARD WEBER FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 TO APPROVE AN AMENDMENT TO THE 2 FOR FOR MANAGEMENT 4 TO APPROVE, BY A NON-BINDING ADVISORY VOTE, THE COMPENSATION PAID TO OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN OUR PROXY STATEMENT. FOR FOR MANAGEMENT KYTHERA BIOPHARMACEUTICALS INC Ticker: KYTH Security ID: 501570-105 Meeting Date: 2-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR KEITH R. LEONARD, JR. FOR FOR MANAGEMENT HOLLINGS C. RENTON III FOR FOR MANAGEMENT CAMILLE SAMUELS FOR FOR MANAGEMENT 2 APPROVAL OF THE KYTHERA BIOPHARMACEUTICALS, INC. 2 FOR FOR MANAGEMENT 3 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015 FOR FOR MANAGEMENT SHUTTERSTOCK INC Ticker: SSTK Security ID: 825690-100 Meeting Date: 11-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR STEVEN BERNS FOR FOR MANAGEMENT THOMAS R. EVANS FOR FOR MANAGEMENT PAUL J. HENNESSY FOR FOR MANAGEMENT 2 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE ACCOMPANYING PROXY STATEMENT. FOR FOR MANAGEMENT 3 TO INDICATE, ON AN ADVISORY BASIS, THE PREFERRED FREQUENCY OF FUTURE STOCKHOLDER ADVISORY VOTES ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. 1 YEAR 1 YEAR MANAGEMENT 4 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT FIBROGEN INC Ticker: FGEN Security ID: 31572Q-808 Meeting Date: 3-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: THOMAS B. NEFF FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: MIGUEL MADERO FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: JAMES A. SCHOENECK FOR FOR MANAGEMENT 2 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF FIBROGEN FOR THE YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT SANCHEZ ENERGY CORP Ticker: SN Security ID: 79970Y-105 Meeting Date: 21-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR A.R. SANCHEZ, JR. FOR FOR MANAGEMENT ANTONIO R. SANCHEZ, III FOR FOR MANAGEMENT 2 PROPOSAL TO AMEND THE COMPANY'S AMENDED AND RESTATED 2(THE "PLAN") TO INCREASE THE NUMBER OF SHARES AVAILABLE FOR INCENTIVE AWARDS UNDER THE PLAN BY 4,000, FOR FOR MANAGEMENT 3 ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION FOR FOR MANAGEMENT 4 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON OUR EXECUTIVE COMPENSATION 3 YEARS 3 YEARS MANAGEMENT 5 PROPOSAL TO RATIFY THE APPOINTMENT OF BDO USA, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 FOR FOR MANAGEMENT DIPLOMAT PHARMACY INC Ticker: DPLO Security ID: 25456K-101 Meeting Date: 5-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR PHILIP HAGERMAN FOR FOR MANAGEMENT DAVID DREYER FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF BDO USA, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 ADVISORY APPROVAL OF NAMED EXECUTIVE OFFICER COMPENSATION. FOR FOR MANAGEMENT 4 ADVISORY APPROVAL ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON NAMED EXECUTIVE OFFICER COMPENSATION. 1 YEAR 1 YEAR MANAGEMENT WILLIAM LYON HOMES Ticker: WLH Security ID: 552074-700 Meeting Date: 5-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR DOUGLAS K. AMMERMAN FOR FOR MANAGEMENT MICHAEL BARR FOR FOR MANAGEMENT GARY H. HUNT FOR FOR MANAGEMENT GENERAL WILLIAM LYON FOR FOR MANAGEMENT WILLIAM H. LYON FOR FOR MANAGEMENT MATTHEW R. NIEMANN FOR FOR MANAGEMENT NATHANIEL REDLEAF FOR FOR MANAGEMENT LYNN CARLSON SCHELL FOR FOR MANAGEMENT 2 RATIFICATION OF THE SELECTION OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS OF WILLIAM LYON HOMES FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 ADVISORY (NON-BINDING) VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS, AS DESCRIBED IN THE PROXY MATERIALS. FOR FOR MANAGEMENT VONAGE HOLDINGS CORP Ticker: VG Security ID: 92886T-201 Meeting Date: 3-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR JEFFREY A. CITRON FOR FOR MANAGEMENT NAVEEN CHOPRA FOR FOR MANAGEMENT STEPHEN FISHER FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF BDO USA, LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 TO APPROVE OUR 2015 LONG-TERM INCENTIVE PLAN. FOR FOR MANAGEMENT 4 TO RATIFY THE EXTENSION OF OUR TAX BENEFITS PRESERVATION PLAN. FOR FOR MANAGEMENT ELLIE MAE Ticker: ELLI Security ID: 28849P-100 Meeting Date: 17-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR SIGMUND ANDERMAN FOR FOR MANAGEMENT CRAIG DAVIS FOR FOR MANAGEMENT FRANK SCHULTZ FOR FOR MANAGEMENT 2 TO RATIFY THE SELECTION, BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS, OF GRANT THORNTON LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 TO APPROVE, ON AN ADVISORY BASIS, THE NAMED EXECUTIVE OFFICER COMPENSATION FOR THE FISCAL YEAR ENDED DECEMBER 31, 2 FOR FOR MANAGEMENT 4 TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE COMPANY'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE ANY SUPERMAJORITY VOTING REQUIREMENTS CONTAINED THEREIN. FOR FOR MANAGEMENT CLAYTON WILLIAMS ENERGY INC Ticker: CWEI Security ID: 969490-101 Meeting Date: 3-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR MEL G. RIGGS FOR FOR MANAGEMENT TED GRAY, JR. FOR FOR MANAGEMENT 2 ADVISORY VOTE ON THE SELECTION OF KPMG LLP AS INDEPENDENT AUDITORS FOR 2015. FOR FOR MANAGEMENT REGENERON PHARMACEUTICALS INC Ticker: REGN Security ID: 75886F-107 Meeting Date: 12-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR CHARLES A. BAKER FOR FOR MANAGEMENT ARTHUR F. RYAN FOR FOR MANAGEMENT GEORGE L. SING FOR FOR MANAGEMENT MARC TESSIER-LAVIGNE FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 APPROVAL OF THE REGENERON PHARMACEUTICALS, INC. CASH INCENTIVE BONUS PLAN. FOR FOR MANAGEMENT 4 APPROVAL OF AN AMENDMENT TO THE COMPANY'S CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF CAPITAL STOCK AND COMMON STOCK. FOR FOR MANAGEMENT 5 NONBINDING SHAREHOLDER PROPOSAL RELATING TO PROXY ACCESS, IF PROPERLY PRESENTED. AGAINST AGAINST STAKEHOLDER MEDICAL PROPERTIES TRUST INC Ticker: MPW Security ID: 58463J-304 Meeting Date: 11-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR EDWARD K. ALDAG, JR. FOR FOR MANAGEMENT G. STEVEN DAWSON FOR FOR MANAGEMENT R. STEVEN HAMNER FOR FOR MANAGEMENT ROBERT E. HOLMES, PH.D. FOR FOR MANAGEMENT SHERRY A. KELLETT FOR FOR MANAGEMENT WILLIAM G. MCKENZIE FOR FOR MANAGEMENT L. GLENN ORR, JR. FOR FOR MANAGEMENT D. PAUL SPARKS, JR. FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 4 AMENDMENT TO COMPANY'S CHARTER TO REMOVE PLURALITY VOTING STANDARD IN UNCONTESTED DIRECTOR ELECTIONS. FOR FOR MANAGEMENT OCULAR THERAPEUTIX INC Ticker: OCUL Security ID: 67576A-100 Meeting Date: 11-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR JAMES GARVEY FOR FOR MANAGEMENT CHARLES WARDEN FOR FOR MANAGEMENT 2 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OCULAR THERAPEUTIX'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT PGT INC Ticker: PGTI Security ID: 69336V-101 Meeting Date: 21-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR FLOYD F. SHERMAN FOR FOR MANAGEMENT RODNEY HERSHBERGER FOR FOR MANAGEMENT 2 RATIFY THE SELECTION OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. FOR FOR MANAGEMENT 3 APPROVAL OF THE PGT, INC. 2 FOR FOR MANAGEMENT ECHO GOBAL LOGISTICS INC Ticker: ECHO Security ID: 27875T-101 Meeting Date: 12-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR ELECTION OF DIRECTOR: SAMUEL K. SKINNER FOR FOR MANAGEMENT ELECTION OF DIRECTOR: DOUGLAS R. WAGGONER FOR FOR MANAGEMENT ELECTION OF DIRECTOR: BRADLEY A. KEYWELL FOR FOR MANAGEMENT ELECTION OF DIRECTOR: MATTHEW FERGUSON FOR FOR MANAGEMENT ELECTION OF DIRECTOR: DAVID HABIGER FOR FOR MANAGEMENT ELECTION OF DIRECTOR: NELDA CONNORS FOR FOR MANAGEMENT 2 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. FOR FOR MANAGEMENT KITE PHARMA INC Ticker: KITE Security ID: 49803L-109 Meeting Date: 8-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR DR. ARIE BELLDEGRUN FOR FOR MANAGEMENT MR. DAVID BONDERMAN FOR FOR MANAGEMENT MR. JONATHAN M. PEACOCK FOR FOR MANAGEMENT 2 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT RPX CORPORATION Ticker: RPXC Security ID: 74972G-103 Meeting Date: 9-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR FRANK E. DANGEARD FOR FOR MANAGEMENT 2 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 TO VOTE ON AN ADVISORY NON-BINDING RESOLUTION REGARDING EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT MOELIS & COMPANY Ticker: MC Security ID: 60786M-105 Meeting Date: 12-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR KENNETH MOELIS FOR FOR MANAGEMENT ERIC CANTOR FOR FOR MANAGEMENT J. RICHARD LEAMAN III FOR FOR MANAGEMENT NAVID MAHMOODZADEGAN FOR FOR MANAGEMENT JEFFREY RAICH FOR FOR MANAGEMENT STEPHEN F. BOLLENBACH FOR FOR MANAGEMENT DR. YVONNE GREENSTREET FOR FOR MANAGEMENT KENNETH L. SHROPSHIRE FOR FOR MANAGEMENT 2 PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT FACEBOOK INC Ticker: FB Security ID: 30303M-102 Meeting Date: 11-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR MARC L. ANDREESSEN FOR FOR MANAGEMENT ERSKINE B. BOWLES FOR FOR MANAGEMENT S.D. DESMOND-HELLMANN FOR FOR MANAGEMENT REED HASTINGS FOR FOR MANAGEMENT JAN KOUM FOR FOR MANAGEMENT SHERYL K. SANDBERG FOR FOR MANAGEMENT PETER A. THIEL FOR FOR MANAGEMENT MARK ZUCKERBERG FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS FACEBOOK, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015 FOR FOR MANAGEMENT 3 TO RE-APPROVE THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, SECTION 162(M) LIMITS OF OUR 2(M) FOR FOR MANAGEMENT 4 A STOCKHOLDER PROPOSAL REGARDING CHANGE IN STOCKHOLDER VOTING AGAINST AGAINST STAKEHOLDER 5 A STOCKHOLDER PROPOSAL REGARDING AN ANNUAL SUSTAINABILITY REPORT AGAINST AGAINST STAKEHOLDER 6 A STOCKHOLDER PROPOSAL REGARDING A HUMAN RIGHTS RISK ASSESSMENT AGAINST AGAINST STAKEHOLDER EPAM SYSTEMS INC Ticker: EPAM Security ID: 29414B-104 Meeting Date: 11-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR ARKADIY DOBKIN FOR FOR MANAGEMENT ROBERT E. SEGERT FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 TO APPROVE, ON AN ADVISORY AND NON-BINDING BASIS, THE COMPENSATION FOR OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THIS PROXY STATEMENT. FOR FOR MANAGEMENT 4 TO APPROVE, ON AN ADVISORY AND NON-BINDING BASIS, THE FREQUENCY WITH WHICH STOCKHOLDERS ARE PROVIDED AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. 1 YEAR 1 YEAR MANAGEMENT 5 TO APPROVE THE EPAM SYSTEMS, INC. 2 FOR FOR MANAGEMENT AMERESCO INC Ticker: AMRC Security ID: 02 Meeting Date: 21-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR DAVID J. CORRSIN FOR FOR MANAGEMENT GEORGE P. SAKELLARIS FOR FOR MANAGEMENT JOSEPH W. SUTTON FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF MCGLADREY LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT VERA BRADLEY Ticker: VRA Security ID: 92335C-106 Meeting Date: 28-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR ROBERT HALL FOR FOR MANAGEMENT P. MICHAEL MILLER FOR FOR MANAGEMENT EDWARD M. SCHMULTS FOR FOR MANAGEMENT 2 TO RATIFY THE AUDIT COMMITTEE'S APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2016. FOR FOR MANAGEMENT 3 TO REAPPROVE THE PERFORMANCE GOALS SET FORTH IN THE VERA BRADLEY, INC. 2 FOR FOR MANAGEMENT AGIOS PHARMACEUTICALS INC Ticker: AGIO Security ID: 00847X-104 Meeting Date: 23-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR DOUGLAS G. COLE, MD FOR FOR MANAGEMENT KAYE FOSTER-CHEEK FOR FOR MANAGEMENT JOHN M. MARAGANORE PHD FOR FOR MANAGEMENT 2 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT NETFLIX INC Ticker: NFLX Security ID: 64110L-106 Meeting Date: 9-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR RICHARD N. BARTON FOR FOR MANAGEMENT BRADFORD L. SMITH FOR FOR MANAGEMENT ANNE SWEENEY FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE OFFICER COMPENSATION. FOR FOR MANAGEMENT 4 TO APPROVE THE AMENDMENT OF THE COMPANY'S CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK. FOR FOR MANAGEMENT 5 STOCKHOLDER PROPOSAL TO ADOPT A PROXY ACCESS BYLAW, IF PROPERLY PRESENTED AT THE MEETING. AGAINST AGAINST STAKEHOLDER 6 STOCKHOLDER PROPOSAL TO AMEND THE VOTING REQUIREMENTS IN THE COMPANY'S CHARTER AND BYLAWS, IF PROPERLY PRESENTED AT THE MEETING. AGAINST AGAINST STAKEHOLDER 7 STOCKHOLDER PROPOSAL TO REORGANIZE THE BOARD OF DIRECTORS INTO A SINGLE CLASS SUBJECT TO ELECTION EACH YEAR. AGAINST AGAINST STAKEHOLDER PUMA BIOTECHNOLOGY Ticker: PBYI Security ID: 74587V-107 Meeting Date: 9-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 13-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR ALAN H. AUERBACH FOR FOR MANAGEMENT THOMAS R. MALLEY FOR FOR MANAGEMENT JAY M. MOYES FOR FOR MANAGEMENT TROY E. WILSON FOR FOR MANAGEMENT 2 ADVISORY (NON-BINDING) VOTE TO APPROVE THE COMPENSATION OF PUMA BIOTECHNOLOGY, INC.'S NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 3 RATIFICATION OF THE SELECTION OF PKF CERTIFIED PUBLIC ACCOUNTANTS, A PROFESSIONAL CORPORATION, AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF PUMA BIOTECHNOLOGY, INC. FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 4 APPROVAL OF AN AMENDMENT TO THE PUMA BIOTECHNOLOGY, INC. 2 FOR FOR MANAGEMENT EVERCORE PARTNERS INC Ticker: EVR Security ID: 29977A-105 Meeting Date: 8-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 13-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR ROGER C. ALTMAN FOR FOR MANAGEMENT RICHARD I. BEATTIE FOR FOR MANAGEMENT FRANCOIS DE ST. PHALLE FOR FOR MANAGEMENT GAIL B. HARRIS FOR FOR MANAGEMENT CURT HESSLER FOR FOR MANAGEMENT ROBERT B. MILLARD FOR FOR MANAGEMENT WILLARD J. OVERLOCK, JR FOR FOR MANAGEMENT RALPH L. SCHLOSSTEIN FOR FOR MANAGEMENT WILLIAM J. WHEELER FOR FOR MANAGEMENT 2 TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. FOR FOR MANAGEMENT NATUS MEDICAL INC Ticker: BABY Security ID: 639050-103 Meeting Date: 4-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 13-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: DORIS E. ENGIBOUS FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: WILLIAM M. MOORE FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 ADVISORY APPROVAL OF THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION. FOR FOR MANAGEMENT 4 TO APPROVE THE NATUS MEDICAL INCORPORATED CASH INCENTIVE PLAN. FOR FOR MANAGEMENT CLEAN HARBORS INC Ticker: CLH Security ID: 184496-107 Meeting Date: 10-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 13-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR ALAN S. MCKIM FOR FOR MANAGEMENT ROD MARLIN FOR FOR MANAGEMENT JOHN T. PRESTON FOR FOR MANAGEMENT 2 TO APPROVE AN ADVISORY VOTE ON THE COMPANY'S EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 3 TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF THE COMPANY'S BOARD OF DIRECTORS OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT FISCAL YEAR. FOR FOR MANAGEMENT MONOLITHIC POWER SYSTEMS Ticker: MPWR Security ID: 609839-105 Meeting Date: 11-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 13-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR KAREN A. SMITH BOGART FOR FOR MANAGEMENT JEFF ZHOU FOR FOR MANAGEMENT 2 VOTE TO RATIFY DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 PROPOSAL TO APPROVE THE ADVISORY (NON-BINDING) RESOLUTION RELATING TO EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT GLOBUS MEDICAL INC Ticker: GMED Security ID: 379577-208 Meeting Date: 17-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 13-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: DAVID D. DAVIDAR FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: ROBERT W. LIPTAK FOR FOR MANAGEMENT 2 TO APPROVE, IN AN ADVISORY VOTE, THE COMPANY'S EXECUTIVE COMPENSATION (THE SAY-ON-PAY VOTE). FOR FOR MANAGEMENT EXLSERVICE HOLDINGS Ticker: EXLS Security ID: 302081-104 Meeting Date: 19-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 13-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR DEBORAH KERR FOR FOR MANAGEMENT DR. MOHANBIR SAWHNEY FOR FOR MANAGEMENT GAREN K. STAGLIN FOR FOR MANAGEMENT 2 THE RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR FISCAL YEAR 2015 FOR FOR MANAGEMENT 3 THE APPROVAL OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF THE COMPANY FOR FOR MANAGEMENT 4 THE APPROVAL OF THE 2 FOR FOR MANAGEMENT INTREXON CORP Ticker: XON Security ID: 46122T-102 Meeting Date: 11-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 13-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: RANDAL J. KIRK FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: CESAR L. ALVAREZ FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: STEVEN FRANK FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: LARRY D. HORNER FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: JEFFREY B. KINDLER FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: DEAN J. MITCHELL FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: ROBERT B. SHAPIRO FOR FOR MANAGEMENT 1H ELECTION OF DIRECTOR: JAMES S. TURLEY FOR FOR MANAGEMENT 2 TO APPROVE A NON-BINDING ADVISORY RESOLUTION APPROVING THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS FOR FOR MANAGEMENT 3 TO PROVIDE A NON-BINDING ADVISORY VOTE AS TO THE FREQUENCY (EVERY ONE, TWO OR THREE YEARS) OF THE NON-BINDING SHAREHOLDER VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS 1 YEAR 1 YEAR MANAGEMENT 4 TO RATIFY THE APPOINTMENT BY THE AUDIT COMMITTEE OF (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) FOR FOR MANAGEMENT 5 TO APPROVE THE AMENDMENT TO THE AMENDED AND RESTATED INTREXON CORPORATION 2, WHICH PROVIDES FOR THE ISSUANCE OF AN ADDITIONAL THREE MILLION SHARES OF COMMON STOCK UNDER THE PLAN. FOR FOR MANAGEMENT 6 TO APPROVE THE INTREXON CORPORATION ANNUAL EXECUTIVE INCENTIVE PLAN FOR FOR MANAGEMENT AMAZON.COM Ticker: AMZN Security ID: 023135-106 Meeting Date: 10-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 13-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: JEFFREY P. BEZOS FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: TOM A. ALBERG FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: JOHN SEELY BROWN FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: WILLIAM B. GORDON FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: JAMIE S. GORELICK FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: JUDITH A. MCGRATH FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: ALAIN MONIE FOR FOR MANAGEMENT 1H ELECTION OF DIRECTOR: JONATHAN J. RUBINSTEIN FOR FOR MANAGEMENT 1I ELECTION OF DIRECTOR: THOMAS O. RYDER FOR FOR MANAGEMENT 1J ELECTION OF DIRECTOR: PATRICIA Q. STONESIFER FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR FOR MANAGEMENT 3 SHAREHOLDER PROPOSAL REGARDING PROXY ACCESS FOR SHAREHOLDERS AGAINST AGAINST STAKEHOLDER 4 SHAREHOLDER PROPOSAL REGARDING A REPORT CONCERNING CORPORATE POLITICAL CONTRIBUTIONS AGAINST AGAINST STAKEHOLDER 5 SHAREHOLDER PROPOSAL REGARDING SUSTAINABILITY REPORTING AGAINST AGAINST STAKEHOLDER 6 SHAREHOLDER PROPOSAL REGARDING A REPORT CONCERNING HUMAN RIGHTS RISKS AGAINST AGAINST STAKEHOLDER HCI GROUP INC Ticker: HCI Security ID: 40416E 103 Meeting Date: 27-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 13-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR JAMES MACCHIAROLA FOR FOR MANAGEMENT HARISH M. PATEL FOR FOR MANAGEMENT MARTIN A. TRABER FOR FOR MANAGEMENT 2 RATIFICATION OF APPOINTMENT OF DIXON HUGHES GOODMAN LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2015. FOR FOR MANAGEMENT ALBANY MOLECULAR RESEARCH Ticker: AMRI Security ID: 012423-109 Meeting Date: 3-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 13-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR WILLIAM MARTH FOR FOR MANAGEMENT KEVIN O'CONNOR FOR FOR MANAGEMENT 2 A RATIFICATION OF THE COMPANY'S SELECTION OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 FOR FOR MANAGEMENT 3 PROPOSAL TO APPROVE THE THIRD AMENDED 2 FOR FOR MANAGEMENT 4 PROPOSAL TO APPROVE THE THIRD AMENDED 1 FOR FOR MANAGEMENT 5 PROPOSAL TO APPROVE AN AMENDMENT TO THE RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE AUTHORIZED SHARES OF COMMON STOCK. FOR FOR MANAGEMENT 6 ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS FOR FOR MANAGEMENT FOUNDATION MEDICINE Ticker: FMI Security ID: 350465-100 Meeting Date: 18-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 13-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR ELECTION OF DIRECTOR: ALEXIS BORISY FOR FOR MANAGEMENT ELECTION OF DIRECTOR: SANDRA HORNING, M.D. FOR FOR MANAGEMENT ELECTION OF DIRECTOR: EVAN JONES FOR FOR MANAGEMENT ELECTION OF DIRECTOR: DANIEL O'DAY FOR FOR MANAGEMENT ELECTION OF DIRECTOR: MICHAEL PELLINI, M.D. FOR FOR MANAGEMENT ELECTION OF DIRECTOR: DAVID SCHENKEIN, M.D. FOR FOR MANAGEMENT ELECTION OF DIRECTOR: MICHAEL VARNEY, PH.D. FOR FOR MANAGEMENT ELECTION OF DIRECTOR: KRISHNA YESHWANT, M.D. FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT LSB INDUSTRIES Ticker: LXU Security ID: 502160-104 Meeting Date: 25-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 13-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR LOUIS S. MASSIMO* FOR FOR MANAGEMENT ANDREW K. MITTAG* FOR FOR MANAGEMENT BARRY H. GOLSEN# FOR FOR MANAGEMENT MARRAN H. OGILVIE# FOR FOR MANAGEMENT RICHARD W. ROEDEL# FOR FOR MANAGEMENT RICHARD S. SANDERS, JR# FOR FOR MANAGEMENT LYNN F. WHITE# FOR FOR MANAGEMENT 2 PROPOSAL TO RATIFY ERNST & YOUNG, LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. FOR FOR MANAGEMENT 3 SAY ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF NAMED EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT CLOVIS ONCOLOGY INC Ticker: CLVS Security ID: 189464-100 Meeting Date: 11-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 13-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR M. JAMES BARRETT FOR FOR MANAGEMENT PATRICK J. MAHAFFY FOR FOR MANAGEMENT THORLEF SPICKSCHEN FOR FOR MANAGEMENT 2 APPROVAL OF AN ADVISORY PROPOSAL ON COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE ATTACHED PROXY STATEMENT. FOR FOR MANAGEMENT 3 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT VASCO DATA SECURITY Ticker: VDSI Security ID: 92230Y-104 Meeting Date: 17-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 13-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR T. KENDALL HUNT FOR FOR MANAGEMENT MICHAEL P. CULLINANE FOR FOR MANAGEMENT JOHN N. FOX, JR. FOR FOR MANAGEMENT JEAN K. HOLLEY FOR FOR MANAGEMENT MATTHEW MOOG FOR FOR MANAGEMENT 2 RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT CAI INTERNATIONAL Ticker: CAP Security ID: 12477X-106 Meeting Date: 5-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 13-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR HIROMITSU OGAWA FOR FOR MANAGEMENT WILLIAM W. LIEBECK FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 APPROVAL OF THE ADVISORY RESOLUTION TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. FOR FOR MANAGEMENT 4 APPROVAL OF THE AMENDED CAI INTERNATIONAL, INC. 2 FOR FOR MANAGEMENT RUCKUS WIRELESS INC Ticker: RKUS Security ID: 781220-108 Meeting Date: 10-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 13-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR SELINA Y. LO FOR FOR MANAGEMENT STEWART GRIERSON FOR FOR MANAGEMENT 2 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE RUCKUS WIRELESS, INC. NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 3 TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF RUCKUS WIRELESS, INC. FOR THE YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT CAVIUM INC Ticker: CAVM Security ID: 14964U-108 Meeting Date: 18-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 13-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR SANJAY MEHROTRA FOR FOR MANAGEMENT MADHAV V. RAJAN FOR FOR MANAGEMENT 2 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT AUDITORS OF CAVIUM, INC. FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF CAVIUM, INC.'S NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT PREMIERE GLOBAL SERVICES Ticker: PGI Security ID: 740585-104 Meeting Date: 17-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 13-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR BOLAND T. JONES FOR FOR MANAGEMENT JOHN F. CASSIDY FOR FOR MANAGEMENT K. ROBERT DRAUGHON FOR FOR MANAGEMENT JOHN R. HARRIS FOR FOR MANAGEMENT W. STEVEN JONES FOR FOR MANAGEMENT RAYMOND H. PIRTLE, JR. FOR FOR MANAGEMENT J. WALKER SMITH, JR. FOR FOR MANAGEMENT 2 ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 3 RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT UNITED THERAPEUTICS CORP Ticker: UTHR Security ID: 91307C-102 Meeting Date: 26-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 13-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR KATHERINE KLEIN FOR FOR MAMAGEMENT RAYMOND KURZWEIL FOR FOR MAMAGEMENT MARTINE ROTHBLATT FOR FOR MAMAGEMENT LOUIS SULLIVAN FOR FOR MAMAGEMENT 2 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. FOR FOR MAMAGEMENT 3 APPROVAL OF THE UNITED THERAPEUTICS CORPORATION 2 FOR FOR MAMAGEMENT 4 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS UNITED THERAPEUTICS CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. FOR FOR MAMAGEMENT INTRA-CELLULAR THERAPIES Ticker: ITCI Security ID: 46116X-101 Meeting Date: 16-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 13-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR CHRISTOPHER ALAFI, PH.D FOR FOR MANAGEMENT JOEL S. MARCUS FOR FOR MANAGEMENT 2 TO APPROVE AMENDMENTS TO THE INTRA-CELLULAR THERAPIES, INC. 2(THE "PLAN") TO INCREASE THE NUMBER OF SHARES OF OUR COMMON STOCK RESERVED FOR ISSUANCE UNDER THE PLAN AND TO INCREASE THE MAXIMUM NUMBER OF SHARES AVAILABLE FOR ISSUANCE OF OPTIONS, STOCK APPRECIATION RIGHTS AND OTHER SIMILAR (DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) FOR FOR MANAGEMENT 3 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT INSPERITY INC Ticker: NSP Security ID: 45778Q-107 Meeting Date: 10-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 13-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR ELECTION OF CLASS II DIRECTOR: CAROL R. KAUFMAN FOR FOR MANAGEMENT ELECTION OF CLASS II DIRECTOR: PAUL J. SARVADI FOR FOR MANAGEMENT ELECTION OF CLASS II DIRECTOR: NORMAN R. SORENSEN FOR FOR MANAGEMENT ELECTION OF CLASS I DIRECTOR: AUSTIN P. YOUNG FOR FOR MANAGEMENT 2 ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION ("SAY ON PAY") FOR FOR MANAGEMENT 3 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015 FOR FOR MANAGEMENT NATIONAL INTERSTATE CORP Ticker: NATL Security ID: 63654U-100 Meeting Date: 11-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 13-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF CLASS I DIRECTOR: JOSEPH E. (JEFF) CONSOLINO FOR FOR MANAGEMENT 1B ELECTION OF CLASS I DIRECTOR: GARY J. GRUBER FOR FOR MANAGEMENT 1C ELECTION OF CLASS I DIRECTOR: DONALD D. LARSON FOR FOR MANAGEMENT 1D ELECTION OF CLASS I DIRECTOR: DAVID W. MICHELSON FOR FOR MANAGEMENT 1E ELECTION OF CLASS I DIRECTOR: NORMAN L. ROSENTHAL FOR FOR MANAGEMENT 1F ELECTION OF CLASS I DIRECTOR: DONALD W. SCHWEGMAN FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 SAY ON PAY - ADVISORY APPROVAL OF COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT LHC GROUP INC Ticker: LHCG Security ID: 50187A-107 Meeting Date: 11-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 13-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR MONICA F. AZARE FOR FOR MANAGEMENT JOHN B. BREAUX FOR FOR MANAGEMENT DAN S. WILFORD FOR FOR MANAGEMENT 2 TO ADOPT, ON AN ADVISORY BASIS, A RESOLUTION APPROVING THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 3 THE RATIFICATION OF THE SELECTION OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT ENTRAVISION COMMUNICATIONS Ticker: EVC Security ID: 29382R-107 Meeting Date: 28-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 26-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR WALTER F. ULLOA FOR FOR MANAGEMENT PAUL A. ZEVNIK FOR FOR MANAGEMENT ESTEBAN E. TORRES FOR FOR MANAGEMENT GILBERT R. VASQUEZ FOR FOR MANAGEMENT JULES G. BUENABENTA FOR FOR MANAGEMENT PATRICIA DIAZ DENNIS FOR FOR MANAGEMENT JUAN S. VON WUTHENAU FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF GRANT THORNTON LLP AS INDEPENDENT AUDITOR OF THE COMPANY FOR THE 2 FOR FOR MANAGEMENT VEEVA SYSTEMS INC Ticker: EVC Security ID: 922475-108 Meeting Date: 17-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 26-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR MARK ARMENANTE FOR FOR MANAGEMENT GORDON RITTER FOR FOR MANAGEMENT 2 TO RATIFY THE SELECTION OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR ITS FISCAL YEAR ENDING JANUARY 31, 2016. FOR FOR MANAGEMENT 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. FOR FOR MANAGEMENT 4 ADVISORY VOTE ON THE FREQUENCY OF FUTURE STOCKHOLDER ADVISORY VOTES TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. 3 YEARS 3 YEARS MANAGEMENT TITAN MACHINERY INC Ticker: TITN Security ID: 88830R-101 Meeting Date: 4-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 26-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR THEODORE CROSBIE FOR FOR MANAGEMENT RICHARD MACK FOR FOR MANAGEMENT 2 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 3 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 31, 2016. FOR FOR MANAGEMENT NEXSTAR BROADCASTING GROUP Ticker: NXST Security ID: 65336K-103 Meeting Date: 17-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 26-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR PERRY A. SOOK FOR FOR MANAGEMENT GEOFF ARMSTRONG FOR FOR MANAGEMENT JAY M. GROSSMAN FOR FOR MANAGEMENT 2 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 APPROVAL, BY NON-BINDING VOTE, OF EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 4 TO APPROVE THE 2015 LONG-TERM EQUITY INCENTIVE PLAN. FOR FOR MANAGEMENT MASIMO CORP Ticker: MASI Security ID: 574795-100 Meeting Date: 2-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 26-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1 ELECTION OF CLASS II DIRECTOR: MR. JOE KIANI FOR FOR MANAGEMENT 2 TO RATIFY THE SELECTION OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2015. FOR FOR MANAGEMENT 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. FOR FOR MANAGEMENT DAVITA HEALTHCARE PARTNERS Ticker: DVA Security ID: 23918K-108 Meeting Date: 16-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 13-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: PAMELA M. ARWAY FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: CHARLES G. BERG FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: CAROL ANTHONY DAVIDSON FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: PAUL J. DIAZ FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: PETER T. GRAUER FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: JOHN M. NEHRA FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: WILLIAM L. ROPER FOR FOR MANAGEMENT 1H ELECTION OF DIRECTOR: KENT J. THIRY FOR FOR MANAGEMENT 1I ELECTION OF DIRECTOR: ROGER J. VALINE FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2015. FOR FOR MANAGEMENT 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 4 STOCKHOLDER PROPOSAL REGARDING PROXY ACCESS. AGAINST AGAINST STAKEHOLDER URBAN OUTFITTERS INC Ticker: UA Security ID: 917047-102 Meeting Date: 2-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 26-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: EDWARD N. ANTOIAN FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: SCOTT A. BELAIR FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: HARRY S. CHERKEN, JR. FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: MARGARET A. HAYNE FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: RICHARD A. HAYNE FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: ELIZABETH ANN LAMBERT FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: JOEL S. LAWSON III FOR FOR MANAGEMENT 1H ELECTION OF DIRECTOR: ROBERT H. STROUSE FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2016. FOR FOR MANAGEMENT 3 TO RE-APPROVE THE URBAN OUTFITTERS EXECUTIVE INCENTIVE PLAN. FOR FOR MANAGEMENT 4 SHAREHOLDER PROPOSAL REGARDING HUMAN RIGHTS REPORT. AGAINST AGAINST STAKEHOLDER 5 SHAREHOLDER PROPOSAL REGARDING PROXY ACCESS. AGAINST AGAINST STAKEHOLDER SAGENT PHARMACEUTICALS Ticker: SGNT Security ID: 786692-103 Meeting Date: 9-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 26-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR MICHAEL FEKETE* FOR FOR MANAGEMENT SHLOMO YANAI* FOR FOR MANAGEMENT ROBERT FLANAGAN# FOR FOR MANAGEMENT 2 TO RATIFY THE RETENTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 AN ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT HORNBECK OFFSHORE SERVICES Ticker: HOS Security ID: 440543-106 Meeting Date: 18-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 26-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR LARRY D. HORNBECK FOR FOR MANAGEMENT STEVEN W. KRABLIN FOR FOR MANAGEMENT JOHN T. RYND FOR FOR MANAGEMENT 2 TO APPROVE AN AMENDMENT TO THE SECOND AMENDED AND RESTATED HORNBECK OFFSHORE SERVICES, INC. INCENTIVE COMPENSATION PLAN TO INCREASE THE MAXIMUM NUMBER OF SHARES AVAILABLE UNDER THE PLAN. FOR FOR MANAGEMENT 3 TO APPROVE AMENDMENTS TO THE HORNBECK OFFSHORE SERVICES, INC. 2 FOR FOR MANAGEMENT 4 TO RATIFY THE REAPPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS AND AUDITORS FOR THE FISCAL YEAR 2015. FOR FOR MANAGEMENT 5 TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS SET FORTH IN THE PROXY STATEMENT. FOR FOR MANAGEMENT SANGAMO BIOSCIENCES INC Ticker: SGMO Security ID: 800677-106 Meeting Date: 22-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 26-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR ELECTION OF DIRECTOR: EDWARD O. LANPHIER II FOR FOR MANAGEMENT ELECTION OF DIRECTOR: PAUL B. CLEVELAND FOR FOR MANAGEMENT ELECTION OF DIRECTOR: STEPHEN G. DILLY, M.B.B.S., PH.D. FOR FOR MANAGEMENT ELECTION OF DIRECTOR: JOHN W. LARSON FOR FOR MANAGEMENT ELECTION OF DIRECTOR: STEVEN J. MENTO, PH.D. FOR FOR MANAGEMENT ELECTION OF DIRECTOR: H. STEWART PARKER FOR FOR MANAGEMENT ELECTION OF DIRECTOR: SAIRA RAMASASTRY FOR FOR MANAGEMENT ELECTION OF DIRECTOR: WILLIAM R. RINGO FOR FOR MANAGEMENT 2 TO APPROVE AN AMENDMENT TO THE COMPANY'S 2(THE "2013 PLAN") TO, AMONG OTHER THINGS, INCREASE THE NUMBER OF SHARES OF OUR COMMON STOCK RESERVED FOR ISSUANCE UNDER THE 2013 PLAN. FOR FOR MANAGEMENT 3 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT NETSCOUT SYSTEMS INC Ticker: NTCT Security ID: 64115T-104 Meeting Date: 25-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 26-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1 TO APPROVE THE ISSUANCE OF SHARES OF NETSCOUT COMMON STOCK IN CONNECTION WITH THE FIRST MERGER CONTEMPLATED BY THE AGREEMENT AND PLAN OF MERGER AND REORGANIZATION DATED AS OF OCTOBER 12, 2014, BY AND AMONG DANAHER, NEWCO, NETSCOUT, MERGER SUB AND MERGER SUB II (AS THE SAME MAY BE AMENDED FROM TIME TO TIME) FOR FOR MANAGEMENT 2 TO APPROVE THE ADJOURNMENT OR POSTPONEMENT OF THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE THE ISSUANCE OF SHARES OF NETSCOUT COMMON STOCK IN THE MERGER LISTED IN PROPOSAL 1 ABOVE. FOR FOR MANAGEMENT IAC/INTERACTIVECORP Ticker: IACI Security ID: 44919P-508 Meeting Date: 24-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 26-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR EDGAR BRONFMAN, JR. FOR FOR MANAGEMENT CHELSEA CLINTON FOR FOR MANAGEMENT SONALI DE RYCKER FOR FOR MANAGEMENT BARRY DILLER FOR FOR MANAGEMENT MICHAEL D. EISNER FOR FOR MANAGEMENT BONNIE HAMMER FOR FOR MANAGEMENT VICTOR A. KAUFMAN FOR FOR MANAGEMENT BRYAN LOURD FOR FOR MANAGEMENT DAVID ROSENBLATT FOR FOR MANAGEMENT ALAN G. SPOON FOR FOR MANAGEMENT A. VON FURSTENBERG FOR FOR MANAGEMENT RICHARD F. ZANNINO FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS IAC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. FOR FOR MANAGEMENT AVALANCHE BIOTECH Ticker: AAVL Security ID: 05337G-107 Meeting Date: 26-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 26-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR T.W. CHALBERG, JR. PH.D FOR FOR MANAGEMENT PAUL D. WACHTER FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT ISIS PHARMACEUTICALS Ticker: ISIS Security ID: 464330-109 Meeting Date: 30-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 26-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR BREAUX B. CASTLEMAN FOR FOR MANAGEMENT FREDERICK T. MUTO FOR FOR MANAGEMENT 2 APPROVE AN AMENDMENT TO THE ISIS PHARMACEUTICALS, INC. 2,500,,000,000 SHARES FOR FOR MANAGEMENT 3 APPROVE AN AMENDMENT TO THE ISIS PHARMACEUTICALS, INC. AMENDED AND RESTATED 2002 NON-EMPLOYEE DIRECTORS' STOCK OPTION PLAN TO INCREASE THE AGGREGATE NUMBER OF SHARES OF COMMON STOCK AUTHORIZED FOR ISSUANCE UNDER THE AMENDED AND RESTATED 2002 NON-EMPLOYEE DIRECTORS' STOCK OPTION PLAN BY 800,,000,000 SHARES. FOR FOR MANAGEMENT 4 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 5 RATIFY THE AUDIT COMMITTEE'S SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR THE 2 FOR FOR MANAGEMENT GENERAL COMMUNICATION Ticker: ISIS Security ID: 369385-109 Meeting Date: 29-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 26-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR STEPHEN M. BRETT FOR FOR MANAGEMENT RONALD A. DUNCAN FOR FOR MANAGEMENT STEPHEN R. MOONEY FOR FOR MANAGEMENT ERIC L. ZINTERHOFER FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT TILE SHOP HOLDINGS INC Ticker: TTS Security ID: 88677Q-109 Meeting Date: 14-Jul-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 8-Jun-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR CHRISTOPHER T. COOK FOR FOR MANAGEMENT ROBERT A. RUCKER FOR FOR MANAGEMENT WILLIAM E. WATTS FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 TO APPROVE, ON A NON-BINDING ADVISORY BASIS, NAMED EXECUTIVE OFFICER COMPENSATION. FOR FOR MANAGEMENT GUESS? INC Ticker: GES Security ID: 401617-105 Meeting Date: 22-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 8-Jun-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR MAURICE MARCIANO FOR FOR MANEGEMENT GIANLUCA BOLLA FOR FOR MANEGEMENT 2 APPROVAL OF THE GUESS?, INC. 2 FOR FOR MANEGEMENT 3 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITOR FOR THE FISCAL YEAR ENDING JANUARY 30, 2016. FOR FOR MANEGEMENT 4 SHAREHOLDER PROPOSAL REGARDING FUTURE SEVERANCE ARRANGEMENTS WITH SENIOR EXECUTIVES. AGAINST AGAINST STAKEHOLDER BED BATH & BEYOND INC Ticker: BBBY Security ID: 075896-100 Meeting Date: 2-Jul-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 8-Jun-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: WARREN EISENBERG FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: LEONARD FEINSTEIN FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: STEVEN H. TEMARES FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: DEAN S. ADLER FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: STANLEY F. BARSHAY FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: GERALDINE T. ELLIOTT FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: KLAUS EPPLER FOR FOR MANAGEMENT 1H ELECTION OF DIRECTOR: PATRICK R. GASTON FOR FOR MANAGEMENT 1I ELECTION OF DIRECTOR: JORDAN HELLER FOR FOR MANAGEMENT 1J ELECTION OF DIRECTOR: VICTORIA A. MORRISON FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLP. FOR FOR MANAGEMENT 3 TO APPROVE, BY NON-BINDING VOTE, THE 2'S NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT OMNIVISION TECHNOLOGIES, INC. Ticker: OVTI Security ID: 682128-103 Meeting Date: 23-Jul-15 Meeting Type: SPECIAL MEETING OF SHAREHOLDERS Record Date: 30-Jun-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1 TO ADOPT THE AGREEMENT AND PLAN OF MERGER, DATED AS OF APRIL 30, 2015, BY AND AMONG OMNIVISION TECHNOLOGIES, INC., SEAGULL INTERNATIONAL LIMITED AND SEAGULL ACQUISITION CORPORATION, AS IT MAY BE AMENDED FROM TIME TO TIME (THE "MERGER AGREEMENT"). FOR FOR MANAGEMENT 2 TO APPROVE THE ADOPTION OF ANY PROPOSAL TO ADJOURN THE SPECIAL MEETING TO A LATER DATE OR DATES IF NECESSARY OR APPROPRIATE TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES TO ADOPT THE MERGER AGREEMENT AT THE TIME OF THE SPECIAL MEETING. FOR FOR MANAGEMENT 3 TO APPROVE, BY NON-BINDING, ADVISORY VOTE, COMPENSATION THAT WILL OR MAY BECOME PAYABLE BY OMNIVISION TECHNOLOGIES, INC. TO ITS NAMED EXECUTIVE OFFICERS IN CONNECTION WITH THE MERGER. FOR FOR MANAGEMENT Entrepreneur U.S. Large Cap Fund COSTCO WHOLESALE CORP Ticker: COST Security ID: 22160K-105 Meeting Date: 29-Jan-15 Meeting Type: SPECIAL SHAREHOLDER MEETING Record Date: 29-Dec-14 # PROPOSAL MGT REC VOTE CAST SPONSOR HELMERICH & PAYNE Ticker: HP Security ID: 423452-101 Meeting Date: 4-Mar-15 Meeting Type: ANNUAL SHAREHOLDER MEETING Record Date: 23-Jan-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: WILLIAM L. ARMSTRONG FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: RANDY A. FOUTCH FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: HANS HELMERICH FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: JOHN W. LINDSAY FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: PAULA MARSHALL FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: THOMAS A. PETRIE FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: DONALD F. ROBILLARD, JR. FOR FOR MANAGEMENT 1H ELECTION OF DIRECTOR: FRANCIS ROONEY FOR FOR MANAGEMENT 1I ELECTION OF DIRECTOR: EDWARD B. RUST, JR. FOR FOR MANAGEMENT 1J ELECTION OF DIRECTOR: JOHN D. ZEGLIS FOR FOR MANAGEMENT 2 RATIFICATION OF ERNST & YOUNG LLP AS AUDITORS FOR 2015. FOR FOR MANAGEMENT 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT QUALCOMM INCORPORATED Ticker: QCOM Security ID: 747525-103 Meeting Date: 9-Mar-15 Meeting Type: ANNUAL SHAREHOLDER MEETING Record Date: 23-Jan-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: BARBARA T. ALEXANDER FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: DONALD G. CRUICKSHANK FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: RAYMOND V. DITTAMORE FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: SUSAN HOCKFIELD FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: THOMAS W. HORTON FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: PAUL E. JACOBS FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: SHERRY LANSING FOR FOR MANAGEMENT 1H ELECTION OF DIRECTOR: HARISH MANWANI FOR FOR MANAGEMENT 1I ELECTION OF DIRECTOR: STEVEN M. MOLLENKOPF FOR FOR MANAGEMENT 1J ELECTION OF DIRECTOR: DUANE A. NELLES FOR FOR MANAGEMENT 1K ELECTION OF DIRECTOR: CLARK T. RANDT, JR. FOR FOR MANAGEMENT 1L ELECTION OF DIRECTOR: FRANCISCO ROS FOR FOR MANAGEMENT 1M ELECTION OF DIRECTOR: JONATHAN J. RUBINSTEIN FOR FOR MANAGEMENT 1N ELECTION OF DIRECTOR: BRENT SCOWCROFT FOR FOR MANAGEMENT 1O ELECTION OF DIRECTOR: MARC I. STERN FOR FOR MANAGEMENT 2 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 27, 2015. FOR FOR MANAGEMENT 3 TO APPROVE AN AMENDMENT TO THE 2,000,000 SHARES. FOR FOR MANAGEMENT 4 TO HOLD AN ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT FRANKLIN RESOURCES INC Ticker: BEN Security ID: 354613-101 Meeting Date: 11-Mar-15 Meeting Type: ANNUAL SHAREHOLDER MEETING Record Date: 28-Jan-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: PETER K. BARKER FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: MARIANN BYERWALTER FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: CHARLES E. JOHNSON FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: GREGORY E. JOHNSON FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: RUPERT H. JOHNSON, JR FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: MARK C. PIGOTT FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: CHUTTA RATNATHICAM FOR FOR MANAGEMENT 1H ELECTION OF DIRECTOR: LAURA STEIN FOR FOR MANAGEMENT 1I ELECTION OF DIRECTOR: SETH H. WAUGH FOR FOR MANAGEMENT 1J ELECTION OF DIRECTOR: GEOFFREY Y. YANG FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2015. FOR FOR MANAGEMENT 3 TO SUBMIT FOR RE-APPROVAL THE MATERIAL TERMS OF THE PERFORMANCE GOALS INCLUDED IN THE COMPANY'S 2(M) OF THE INTERNAL REVENUE CODE. FOR FOR MANAGEMENT STARBUCKS Ticker: SBUX Security ID: 855244-109 Meeting Date: 8-Mar-15 Meeting Type: ANNUAL SHAREHOLDER MEETING Record Date: 5-Feb-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: HOWARD SCHULTZ FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: WILLIAM W. BRADLEY FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: ROBERT M. GATES FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: MELLODY HOBSON FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: KEVIN R. JOHNSON FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: OLDEN LEE FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: JOSHUA COOPER RAMO FOR FOR MANAGEMENT 1H ELECTION OF DIRECTOR: JAMES G. SHENNAN, JR. FOR FOR MANAGEMENT 1I ELECTION OF DIRECTOR: CLARA SHIH FOR FOR MANAGEMENT 1J ELECTION OF DIRECTOR: JAVIER G. TERUEL FOR FOR MANAGEMENT 1K ELECTION OF DIRECTOR: MYRON E. ULLMAN, III FOR FOR MANAGEMENT 1L ELECTION OF DIRECTOR: CRAIG E. WEATHERUP FOR FOR MANAGEMENT 2 ADVISORY RESOLUTION TO APPROVE OUR EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 3 RATIFICATION OF SELECTION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2015. FOR FOR MANAGEMENT 4 ESTABLISH A BOARD COMMITTEE ON SUSTAINABILITY. AGAINST AGAINST STAKEHOLDER 5 REQUIRE AN INDEPENDENT BOARD CHAIRMAN. AGAINST AGAINST STAKEHOLDER M&T BANK CORPORATION Ticker: MTB Security ID: 55261F-104 Meeting Date: 21-Apr-15 Meeting Type: ANNUAL SHAREHOLDER MEETING Record Date: 12-Mar-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR 1 BRENT D. BAIRD FOR FOR MANAGEMENT 2 C. ANGELA BONTEMPO FOR FOR MANAGEMENT 3 ROBERT T. BRADY FOR FOR MANAGEMENT 4 T.J. CUNNINGHAM III FOR FOR MANAGEMENT 5 MARK J. CZARNECKI FOR FOR MANAGEMENT 6 GARY N. GEISEL FOR FOR MANAGEMENT 7 JOHN D. HAWKE, JR. FOR FOR MANAGEMENT 8 PATRICK W.E. HODGSON FOR FOR MANAGEMENT 9 RICHARD G. KING FOR FOR MANAGEMENT 10 MELINDA R. RICH FOR FOR MANAGEMENT 11 ROBERT E. SADLER, JR. FOR FOR MANAGEMENT 12 HERBERT L. WASHINGTON FOR FOR MANAGEMENT 13 ROBERT G. WILMERS FOR FOR MANAGEMENT 2 TO APPROVE THE MATERIAL TERMS OF THE M&T BANK CORPORATION 2 FOR FOR MANAGEMENT 3 TO APPROVE THE COMPENSATION OF M&T BANK CORPORATION'S NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 4 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF M&T BANK CORPORATION FOR THE YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT PACCAR INC Ticker: PCAR Security ID: 693718-108 Meeting Date: 21-Apr-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 13-Mar-15 # PROPOSAL MGT REC VOTE CAST SPONSOR ELECTION OF DIRECTOR: MARK C. PIGOTT FOR FOR MANAGEMENT ELECTION OF DIRECTOR: CHARLES R. WILLIAMSON FOR FOR MANAGEMENT ELECTION OF DIRECTOR: RONALD E. ARMSTRONG FOR FOR MANAGEMENT 2 STOCKHOLDER PROPOSAL REGARDING THE ANNUAL ELECTION OF ALL DIRECTORS AGAINST AGAINST MANAGEMENT 3 STOCKHOLDER PROPOSAL REGARDING PROXY ACCESS AGAINST AGAINST MANAGEMENT FASTENAL COMPANY Ticker: FAST Security ID: 311900-104 Meeting Date: 21-Apr-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 13-Mar-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: WILLARD D. OBERTON FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: MICHAEL J. ANCIUS FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: MICHAEL J. DOLAN FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: LELAND J. HEIN FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: RITA J. HEISE FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: DARREN R. JACKSON FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: HUGH L. MILLER FOR FOR MANAGEMENT 1H ELECTION OF DIRECTOR: SCOTT A. SATTERLEE FOR FOR MANAGEMENT 1I ELECTION OF DIRECTOR: REYNE K. WISECUP FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 FOR FOR MANAGEMENT 3 APPROVAL, BY NON-BINDING VOTE, OF EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT CABOT OIL & GAS CORP Ticker: COG Security ID: 127097-103 Meeting Date: 23-Apr-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 17-Mar-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: RHYS J. BEST FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: DAN O. DINGES FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: JAMES R. GIBBS FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: ROBERT L. KEISER FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: ROBERT KELLEY FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: W. MATT RALLS FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF THE FIRM PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR ITS 2 FOR FOR MANAGEMENT 3 TO APPROVE, BY NON-BINDING ADVISORY VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 4 TO CONSIDER A SHAREHOLDER PROPOSAL TO PROVIDE A REPORT ON THE COMPANY'S POLITICAL CONTRIBUTIONS. AGAINST AGAINST STAKEHOLDER 5 TO CONSIDER A SHAREHOLDER PROPOSAL TO ADOPT A "PROXY ACCESS" BYLAW. AGAINST AGAINST STAKEHOLDER BERKSHIRE HATHAWAY Ticker: BRK Security ID: 084670-108 Meeting Date: 2-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 17-Mar-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR WARREN E. BUFFETT FOR FOR MANAGEMENT CHARLES T. MUNGER FOR FOR MANAGEMENT HOWARD G. BUFFETT FOR FOR MANAGEMENT STEPHEN B. BURKE FOR FOR MANAGEMENT SUSAN L. DECKER FOR FOR MANAGEMENT WILLIAM H. GATES III FOR FOR MANAGEMENT DAVID S. GOTTESMAN FOR FOR MANAGEMENT CHARLOTTE GUYMAN FOR FOR MANAGEMENT THOMAS S. MURPHY FOR FOR MANAGEMENT 2 RONALD L. OLSON FOR FOR MANAGEMENT WALTER SCOTT, JR. FOR FOR MANAGEMENT MERYL B. WITMER FOR FOR MANAGEMENT WYNN RESORTS LIMITED Ticker: WYNN Security ID: 983134-107 Meeting Date: 24-Apr-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 23-Mar-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR JOHN J. HAGENBUCH FOR FOR MANAGEMENT J. EDWARD VIRTUE FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. FOR FOR MANAGEMENT 3 TO APPROVE AN AMENDMENT TO THE COMPANY'S SECOND AMENDED AND RESTATED ARTICLES OF INCORPORATION TO PROVIDE THE COMPANY WITH ADDITIONAL FLEXIBILITY IN MAKING DISTRIBUTIONS TO ITS STOCKHOLDERS. FOR FOR MANAGEMENT 4 TO VOTE ON A STOCKHOLDER PROPOSAL REGARDING A POLITICAL CONTRIBUTIONS REPORT, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. AGAINST AGAINST MANAGEMENT PROGLOGIS INC Ticker: PLD Security ID: 74340W-103 Meeting Date: 29-Apr-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 23-Mar-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: HAMID R. MOGHADAM FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: GEORGE L. FOTIADES FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: CHRISTINE N. GARVEY FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: LYDIA H. KENNARD FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: J. MICHAEL LOSH FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: IRVING F. LYONS III FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: DAVID P. O'CONNOR FOR FOR MANAGEMENT 1H ELECTION OF DIRECTOR: JEFFREY L. SKELTON FOR FOR MANAGEMENT 1I ELECTION OF DIRECTOR: CARL B. WEBB FOR FOR MANAGEMENT 1J ELECTION OF DIRECTOR: WILLIAM D. ZOLLARS FOR FOR MANAGEMENT 2 ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION FOR 2014 FOR FOR MANAGEMENT 3 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2015 FOR FOR MANAGEMENT UNDER ARMOUR INC Ticker: UA Security ID: 904311-107 Meeting Date: 29-Apr-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 25-Mar-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR KEVIN A. PLANK FOR FOR MANAGEMENT BYRON K. ADAMS, JR. FOR FOR MANAGEMENT GEORGE W. BODENHEIMER FOR FOR MANAGEMENT DOUGLAS E. COLTHARP FOR FOR MANAGEMENT ANTHONY W. DEERING FOR FOR MANAGEMENT KAREN W. KATZ FOR FOR MANAGEMENT A.B. KRONGARD FOR FOR MANAGEMENT WILLIAM R. MCDERMOTT FOR FOR MANAGEMENT ERIC T. OLSON FOR FOR MANAGEMENT HARVEY L. SANDERS FOR FOR MANAGEMENT 2 TO APPROVE, BY A NON-BINDING ADVISORY VOTE, THE COMPENSATION OF EXECUTIVES AS DISCLOSED IN THE "EXECUTIVE COMPENSATION" SECTION OF THE PROXY STATEMENT, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS AND TABLES. FOR FOR MANAGEMENT 3 TO APPROVE THE SECOND AMENDED AND RESTATED 2-TERM INCENTIVE PLAN. FOR FOR MANAGEMENT 4 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. FOR FOR MANAGEMENT ABBVIE INC Ticker: ABBV Security ID: 00287Y-109 Meeting Date: 8-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 31-Mar-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR ROXANNE S. AUSTIN FOR FOR MANAGEMENT RICHARD A. GONZALEZ FOR FOR MANAGEMENT GLENN F. TILTON FOR FOR MANAGEMENT 2 RATIFICATION OF ERNST & YOUNG LLP AS ABBVIE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. FOR FOR MANAGEMENT 3 SAY ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT O'REILLY AUTOMOTIVE INC Ticker: ORLY Security ID: 67103H-107 Meeting Date: 5-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 31-Mar-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: DAVID O'REILLY FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: CHARLIE O'REILLY FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: ROSALIE O'REILLY WOOTEN FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: JAY D. BURCHFIELD FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: THOMAS T. HENDRICKSON FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: PAUL R. LEDERER FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: JOHN R. MURPHY FOR FOR MANAGEMENT 1H ELECTION OF DIRECTOR: RONALD RASHKOW FOR FOR MANAGEMENT 1I ADVISORY VOTE ON APPROVAL OF COMPENSATION OF EXECUTIVES. FOR FOR MANAGEMENT 2 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP, AS INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 SHAREHOLDER PROPOSAL ENTITLED "RECOVERY OF UNEARNED MANAGEMENT BONUSES." AGAINST AGAINST STAKEHOLDER KINDER MORGAN Ticker: KMI Security ID: 49456B-101 Meeting Date: 7-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 31-Mar-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR RICHARD D. KINDER FOR FOR MANAGEMENT STEVEN J. KEAN FOR FOR MANAGEMENT TED A. GARDNER FOR FOR MANAGEMENT ANTHONY W. HALL, JR. FOR FOR MANAGEMENT GARY L. HULTQUIST FOR FOR MANAGEMENT RONALD L. KUEHN, JR. FOR FOR MANAGEMENT DEBORAH A. MACDONALD FOR FOR MANAGEMENT MICHAEL J. MILLER FOR FOR MANAGEMENT MICHAEL C. MORGAN FOR FOR MANAGEMENT ARTHUR C. REICHSTETTER FOR FOR MANAGEMENT FAYEZ SAROFIM FOR FOR MANAGEMENT C. PARK SHAPER FOR FOR MANAGEMENT WILLIAM A. SMITH FOR FOR MANAGEMENT JOEL V. STAFF FOR FOR MANAGEMENT ROBERT F. VAGT FOR FOR MANAGEMENT PERRY M. WAUGHTAL FOR FOR MANAGEMENT 2 APPROVAL OF THE KINDER MORGAN, INC. 2 FOR FOR MANAGEMENT 3 APPROVAL OF THE AMENDED AND RESTATED ANNUAL INCENTIVE PLAN OF KINDER MORGAN, INC. FOR FOR MANAGEMENT 4 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 5 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. FOR FOR MANAGEMENT 6 APPROVAL OF THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF KINDER MORGAN, INC. FOR FOR MANAGEMENT 7 STOCKHOLDER PROPOSAL RELATING TO A REPORT ON OUR COMPANY'S RESPONSE TO CLIMATE CHANGE AGAINST AGAINST STAKEHOLDER 8 STOCKHOLDER PROPOSAL RELATING TO A REPORT ON METHANE EMISSIONS. AGAINST AGAINST STAKEHOLDER 9 STOCKHOLDER PROPOSAL RELATING TO AN ANNUAL SUSTAINABILITY REPORT. AGAINST AGAINST STAKEHOLDER NORDSTROM INC Ticker: JWN Security ID: 655664-100 Meeting Date: 5-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 31-Mar-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: SHELLYE L. ARCHAMBEAU FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: PHYLLIS J. CAMPBELL FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: MICHELLE M. EBANKS FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: ROBERT G. MILLER FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: BLAKE W. NORDSTROM FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: ERIK B. NORDSTROM FOR FOR MANAGEMENT 1H ELECTION OF DIRECTOR: PETER E. NORDSTROM FOR FOR MANAGEMENT 1I ELECTION OF DIRECTOR: PHILIP G. SATRE FOR FOR MANAGEMENT 1J ELECTION OF DIRECTOR: BRAD D. SMITH FOR FOR MANAGEMENT 1K ELECTION OF DIRECTOR: B. KEVIN TURNER FOR FOR MANAGEMENT 1L ELECTION OF DIRECTOR: ROBERT D. WALTER FOR FOR MANAGEMENT 1M ELECTION OF DIRECTOR: ALISON A. WINTER FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. FOR FOR MANAGEMENT 3 ADVISORY VOTE REGARDING EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT THE CHARLES SCHWAB CORP Ticker: SCHW Security ID: 808513-105 Meeting Date: 13-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 2-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: NANCY H. BECHTLE FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: WALTER W. BETTINGER II FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: C. PRESTON BUTCHER FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: CHRISTOPHER V. DODDS FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: MARK A. GOLDFARB FOR FOR MANAGEMENT 2 RATIFICATION OF INDEPENDENT AUDITORS FOR FOR MANAGEMENT 3 ADVISORY APPROVAL OF NAMED EXECUTIVE OFFICER COMPENSATION FOR FOR MANAGEMENT 4 APPROVAL OF CORPORATE EXECUTIVE BONUS PLAN FOR FOR MANAGEMENT 5 STOCKHOLDER PROPOSAL ON POLITICAL CONTRIBUTIONS AGAINST AGAINST STAKEHOLDER 6 STOCKHOLDER PROPOSAL ON LOBBYING PAYMENTS AGAINST AGAINST STAKEHOLDER 7 STOCKHOLDER PROPOSAL ON ANNUAL DISCLOSURE OF EEO-1 DATA AGAINST AGAINST STAKEHOLDER 8 STOCKHOLDER PROPOSAL ON ACCELERATED VESTING UPON CHANGE IN CONTROL AGAINST AGAINST STAKEHOLDER 9 STOCKHOLDER PROPOSAL ON VOTE TABULATION AGAINST AGAINST STAKEHOLDER LOEWS CORPORATION Ticker: L Security ID: 540424-108 Meeting Date: 12-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 2-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: LAWRENCE S. BACOW FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: ANN E. BERMAN FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: JOSEPH L. BOWER FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: CHARLES D. DAVIDSON FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: CHARLES M. DIKER FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: JACOB A. FRENKEL FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: PAUL J. FRIBOURG FOR FOR MANAGEMENT 1H ELECTION OF DIRECTOR: WALTER L. HARRIS FOR FOR MANAGEMENT 1I ELECTION OF DIRECTOR: PHILIP A. LASKAWY FOR FOR MANAGEMENT 1J ELECTION OF DIRECTOR: KEN MILLER FOR FOR MANAGEMENT 1K ELECTION OF DIRECTOR: ANDREW H. TISCH FOR FOR MANAGEMENT 1L ELECTION OF DIRECTOR: JAMES S. TISCH FOR FOR MANAGEMENT 1M ELECTION OF DIRECTOR: JONATHAN M. TISCH FOR FOR MANAGEMENT 1N ELECTION OF DIRECTOR: ANTHONY WELTERS FOR FOR MANAGEMENT 2 APPROVE, ON AN ADVISORY BASIS, EXECUTIVE COMPENSATION FOR FOR MANAGEMENT 3 RATIFY DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITORS FOR FOR MANAGEMENT WATERS CORPORATION Ticker: WAT Security ID: 941848-103 Meeting Date: 12-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 2-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR JOSHUA BEKENSTEIN FOR FOR MANAGEMENT MICHAEL J. BERENDT PH.D FOR FOR MANAGEMENT DOUGLAS A. BERTHIAUME FOR FOR MANAGEMENT EDWARD CONARD FOR FOR MANAGEMENT LAURIE H. GLIMCHER M.D. FOR FOR MANAGEMENT CHRISTOPHER A. KUEBLER FOR FOR MANAGEMENT WILLIAM J. MILLER FOR FOR MANAGEMENT JOANN A. REED FOR FOR MANAGEMENT THOMAS P. SALICE FOR FOR MANAGEMENT 2 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT GILEAD SCIENCES INC Ticker: GILD Security ID: 375558-103 Meeting Date: 6-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 2-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: JOHN F. COGAN FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: ETIENNE F. DAVIGNON FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: CARLA A. HILLS FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: KEVIN E. LOFTON FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: JOHN W. MADIGAN FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: JOHN C. MARTIN FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: NICHOLAS G. MOORE FOR FOR MANAGEMENT 1H ELECTION OF DIRECTOR: RICHARD J. WHITLEY FOR FOR MANAGEMENT 1I ELECTION OF DIRECTOR: GAYLE E. WILSON FOR FOR MANAGEMENT 1J ELECTION OF DIRECTOR: PER WOLD-OLSEN FOR FOR MANAGEMENT 2 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF GILEAD FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 TO APPROVE AN AMENDMENT AND RESTATEMENT TO GILEAD'S EMPLOYEE STOCK PURCHASE PLAN AND INTERNATIONAL EMPLOYEE STOCK PURCHASE PLAN. FOR FOR MANAGEMENT 4 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS PRESENTED IN THE PROXY STATEMENT. FOR FOR MANAGEMENT 5 TO VOTE ON A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, REQUESTING THAT THE BOARD TAKE STEPS TO PERMIT STOCKHOLDER ACTION BY WRITTEN CONSENT. AGAINST AGAINST STAKEHOLDER 6 TO VOTE ON A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, REQUESTING THAT THE BOARD ADOPT A POLICY THAT THE CHAIRMAN OF THE BOARD OF DIRECTORS BE AN INDEPENDENT DIRECTOR. AGAINST AGAINST STAKEHOLDER 7 TO VOTE ON A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, REQUESTING THAT GILEAD ISSUE AN ANNUAL SUSTAINABILITY REPORT. AGAINST AGAINST STAKEHOLDER 8 TO VOTE ON A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, REQUESTING THAT THE BOARD REPORT ON CERTAIN RISKS TO GILEAD FROM RISING PRESSURE TO CONTAIN U.S. SPECIALTY DRUG PRICES. AGAINST AGAINST STAKEHOLDER INTERCONTINENTAL EXCHANGE INC Ticker: ICE Security ID: 45866F-104 Meeting Date: 15-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 9-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: CHARLES R. CRISP FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: JEAN-MARC FORNERI FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: FRED W. HATFIELD FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: TERRENCE F. MARTELL FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: SIR CALLUM MCCARTHY FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: SIR ROBERT REID FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: FREDERIC V. SALERNO FOR FOR MANAGEMENT 1H ELECTION OF DIRECTOR: JEFFREY C. SPRECHER FOR FOR MANAGEMENT 1I ELECTION OF DIRECTOR: JUDITH A. SPRIESER FOR FOR MANAGEMENT 1J ELECTION OF DIRECTOR: VINCENT TESE FOR FOR MANAGEMENT 2 TO APPROVE, BY NON-BINDING VOTE, THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION FOR NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 3 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. FOR FOR MANAGEMENT 4 TO APPROVE THE ADOPTION OF OUR SECOND AMENDED AND RESTATED CERTIFICATE OF INCORPORATION, WHICH DELETES PROVISIONS NO LONGER APPLICABLE TO US FOLLOWING OUR SALE OF EURONEXT. FOR FOR MANAGEMENT DANAHER CORP Ticker: DHR Security ID: 235851-102 Meeting Date: 7-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 9-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: DONALD J. EHRLICH FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: LINDA HEFNER FILLER FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: THOMAS P. JOYCE, JR. FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: TERI LIST-STOLL FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: WALTER G. LOHR, JR. FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: MITCHELL P. RALES FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: STEVEN M. RALES FOR FOR MANAGEMENT 1H ELECTION OF DIRECTOR: JOHN T. SCHWIETERS FOR FOR MANAGEMENT 1I ELECTION OF DIRECTOR: ALAN G. SPOON FOR FOR MANAGEMENT 1J ELECTION OF DIRECTOR: ELIAS A. ZERHOUNI, M.D. FOR FOR MANAGEMENT 2 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS DANAHER'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. FOR FOR MANAGEMENT 4 TO ACT UPON A SHAREHOLDER PROPOSAL REQUESTING THAT DANAHER ISSUE A REPORT DISCLOSING ITS POLITICAL EXPENDITURE POLICIES AND DIRECT AND INDIRECT POLITICAL EXPENDITURES. AGAINST AGAINST STAKEHOLDER AMERICAN FINANCIAL GROUP Ticker: AFG Security ID: 025932-104 Meeting Date: 12-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 9-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR CARL H. LINDNER III FOR FOR MANAGEMENT S. CRAIG LINDNER FOR FOR MANAGEMENT KENNETH C. AMBRECHT FOR FOR MANAGEMENT JOHN B. BERDING FOR FOR MANAGEMENT JOSEPH E. CONSOLINO FOR FOR MANAGEMENT VIRGINIA C. DROSOS FOR FOR MANAGEMENT JAMES E. EVANS FOR FOR MANAGEMENT TERRY S. JACOBS FOR FOR MANAGEMENT GREGORY G. JOSEPH FOR FOR MANAGEMENT 2 WILLIAM W. VERITY FOR FOR MANAGEMENT JOHN I. VON LEHMAN FOR FOR MANAGEMENT 2 PROPOSAL TO RATIFY THE AUDIT COMMITTEE'S APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. FOR FOR MANAGEMENT 3 ADVISORY VOTE ON COMPENSATION OF NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 4 APPROVAL OF 2 FOR FOR MANAGEMENT AKAMAI TECHNOLOGIES INC Ticker: AKAM Security ID: 00971T-101 Meeting Date: 13-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 9-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR ELECTION OF CLASS I DIRECTOR: GEORGE CONRADES FOR FOR ELECTION OF CLASS I DIRECTOR: JILL GREENTHAL FOR FOR ELECTION OF CLASS I DIRECTOR: F. THOMSON LEIGHTON FOR FOR 2 TO APPROVE AN AMENDMENT TO THE AKAMAI TECHNOLOGIES, INC. 2 FOR FOR 3 TO APPROVE, ON AN ADVISORY BASIS, OUR EXECUTIVE OFFICER COMPENSATION. FOR FOR 4 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR BOSTON PROPERTIES Ticker: BXP Security ID: 101121-101 Meeting Date: 19-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 9-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: CAROL B. EINIGER FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: JACOB A. FRENKEL FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: JOEL I. KLEIN FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: DOUGLAS T. LINDE FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: MATTHEW J. LUSTIG FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: ALAN J. PATRICOF FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: IVAN G. SEIDENBERG FOR FOR MANAGEMENT 1H ELECTION OF DIRECTOR: OWEN D. THOMAS FOR FOR MANAGEMENT 1I ELECTION OF DIRECTOR: MARTIN TURCHIN FOR FOR MANAGEMENT 1J ELECTION OF DIRECTOR: DAVID A. TWARDOCK FOR FOR MANAGEMENT 1K ELECTION OF DIRECTOR: MORTIMER B. ZUCKERMAN FOR FOR MANAGEMENT 2 TO APPROVE, BY NON-BINDING RESOLUTION, THE COMPANY'S NAMED EXECUTIVE OFFICER COMPENSATION. FOR FOR MANAGEMENT 3 TO RATIFY THE AUDIT COMMITTEE'S APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 4 STOCKHOLDER PROPOSAL CONCERNING AN INDEPENDENT BOARD CHAIRMAN, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. AGAINST AGAINST STAKEHOLDER 5 STOCKHOLDER PROPOSAL CONCERNING THE ADOPTION OF PROXY ACCESS, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. AGAINST AGAINST STAKEHOLDER 6 STOCKHOLDER PROPOSAL CONCERNING A POLICY REGARDING ACCELERATED VESTING OF EQUITY AWARDS OF SENIOR EXECUTIVES UPON A CHANGE IN CONTROL, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. AGAINST AGAINST STAKEHOLDER NEXTERA ENERGY INC Ticker: NEE Security ID: 65339F-101 Meeting Date: 21-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 9-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: SHERRY S. BARRAT FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: ROBERT M. BEALL, II FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: JAMES L. CAMAREN FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: KENNETH B. DUNN FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: NAREN K. GURSAHANEY FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: KIRK S. HACHIGIAN FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: TONI JENNINGS FOR FOR MANAGEMENT 1H ELECTION OF DIRECTOR: AMY B. LANE FOR FOR MANAGEMENT 1I ELECTION OF DIRECTOR: JAMES L. ROBO FOR FOR MANAGEMENT 1J ELECTION OF DIRECTOR: RUDY E. SCHUPP FOR FOR MANAGEMENT 1K ELECTION OF DIRECTOR: JOHN L. SKOLDS FOR FOR MANAGEMENT 1L ELECTION OF DIRECTOR: WILLIAM H. SWANSON FOR FOR MANAGEMENT 1M ELECTION OF DIRECTOR: HANSEL E. TOOKES, II FOR FOR MANAGEMENT 2 RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS NEXTERA ENERGY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015 FOR FOR MANAGEMENT 3 APPROVAL, BY NON-BINDING ADVISORY VOTE, OF NEXTERA ENERGY'S COMPENSATION OF ITS NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT FOR FOR MANAGEMENT 4 APPROVAL OF AMENDMENT TO ARTICLE IV OF THE RESTATED ARTICLES OF INCORPORATION (THE "CHARTER") TO ELIMINATE SUPERMAJORITY VOTE REQUIREMENT FOR SHAREHOLDER REMOVAL OF A DIRECTOR FOR FOR MANAGEMENT 5 APPROVAL OF AMENDMENT TO ELIMINATE ARTICLE VI OF THE CHARTER, WHICH INCLUDES SUPERMAJORITY VOTE REQUIREMENTS REGARDING BUSINESS COMBINATIONS WITH INTERESTED SHAREHOLDERS FOR FOR MANAGEMENT 6 APPROVAL OF AMENDMENT TO ARTICLE VII OF THE CHARTER TO ELIMINATE THE SUPERMAJORITY VOTE REQUIREMENT, AND PROVIDE THAT THE VOTE REQUIRED IS A MAJORITY OF OUTSTANDING SHARES, FOR SHAREHOLDER APPROVAL OF CERTAIN AMENDMENTS TO THE CHARTER, ANY AMENDMENTS TO THE BYLAWS OR THE ADOPTION OF ANY NEW BYLAWS AND ELIMINATE AN EXCEPTION TO THE REQUIRED VOTE FOR FOR MANAGEMENT 7 APPROVAL OF AMENDMENT TO ARTICLE IV OF THE CHARTER TO ELIMINATE THE "FOR CAUSE" REQUIREMENT FOR SHAREHOLDER REMOVAL OF A DIRECTOR FOR FOR MANAGEMENT 8 APPROVAL OF AMENDMENT TO ARTICLE V OF THE CHARTER TO LOWER THE MINIMUM SHARE OWNERSHIP THRESHOLD FOR SHAREHOLDERS TO CALL A SPECIAL MEETING OF SHAREHOLDERS FROM A MAJORITY TO 20% OF OUTSTANDING SHARES FOR FOR MANAGEMENT 9 SHAREHOLDER PROPOSAL - POLITICAL CONTRIBUTION DISCLOSURE - REQUIRE SEMIANNUAL REPORT DISCLOSING POLITICAL CONTRIBUTION POLICIES AND EXPENDITURES AGAINST AGAINST STAKEHOLDER 10 SHAREHOLDER PROPOSAL - SPECIAL SHAREOWNER MEETINGS - REDUCE THRESHOLD TO CALL A SPECIAL MEETING OF SHAREHOLDERS TO 10% OF OUTSTANDING SHARES AGAINST AGAINST STAKEHOLDER WYNN RESORTS LTD Ticker: WYNN Security ID: 983134-107 Meeting Date: 24-Apr-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 15-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1 DIRECTOR- FOR FOR MANAGEMENT To vote FOR Elaine Wynn, select the ‘For all Nominees’ option to the right Only check the "Nominee #1" box to the right if you want to WITHHOLD a vote from Elaine Wynn. 1) Nominee #1 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. FOR FOR MANAGEMENT 3 TO APPROVE THE ARTICLES AMENDMENT TO PROVIDE THE COMPANY WITH ADDITIONAL FLEXIBILITY IN MAKING DISTRIBUTIONS TO ITS STOCKHOLDERS. FOR FOR MANAGEMENT 4 TO VOTE ON A STOCKHOLDER PROPOSAL REGARDING A POLITICAL CONTRIBUTIONS REPORT, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. AGAINST AGAINST STAKEHOLDER WYNN RESORTS LTD Ticker: WYNN Security ID: 983134-107 Meeting Date: 24-Apr-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 15-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR JOHN J. HAGENBUCH FOR FOR MAAGEMENT J. EDWARD VIRTUE FOR FOR MAAGEMENT 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. FOR FOR MAAGEMENT 3 TO APPROVE AN AMENDMENT TO THE COMPANY'S SECOND AMENDED AND RESTATED ARTICLES OF INCORPORATION TO PROVIDE THE COMPANY WITH ADDITIONAL FLEXIBILITY IN MAKING DISTRIBUTIONS TO ITS STOCKHOLDERS. FOR FOR MAAGEMENT 4 TO VOTE ON A STOCKHOLDER PROPOSAL REGARDING A POLITICAL CONTRIBUTIONS REPORT, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. AGAINST AGAINST STAKEHOLDER JUNIPER NETWORKS INC Ticker: JNPR Security ID: 48203R-104 Meeting Date: 19-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 17-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: ROBERT M. CALDERONI FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: GARY DAICHENDT FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: KEVIN DENUCCIO FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: JAMES DOLCE FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: MERCEDES JOHNSON FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: SCOTT KRIENS FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: RAHUL MERCHANT FOR FOR MANAGEMENT 1H ELECTION OF DIRECTOR: RAMI RAHIM FOR FOR MANAGEMENT 1I ELECTION OF DIRECTOR: PRADEEP SINDHU FOR FOR MANAGEMENT 1J ELECTION OF DIRECTOR: WILLIAM STENSRUD FOR FOR MANAGEMENT 2 RATIFICATION OF ERNST & YOUNG LLP, AN INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS AUDITORS. FOR FOR MANAGEMENT 3 APPROVAL OF THE 2(DUE TO SPACE LIMITS, SEE PROXY STATEMENT FOR FULL PROPOSAL) FOR FOR MANAGEMENT 4 APPROVAL OF AN AMENDMENT AND RESTATEMENT TO THE JUNIPER NETWORKS, INC. 2,000,000 SHARES. FOR FOR MANAGEMENT 5 APPROVAL OF A NON-BINDING ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT UNIVERSAL HEALTH SERVICES INC Ticker: UHS Security ID: 913903-100 Meeting Date: 20-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 17-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 2 PROPOSAL TO APPROVE THE UNIVERSAL HEALTH SERVICES, INC. THIRD AMENDED AND RESTATED 2 FOR FOR MANAGEMENT 3 PROPOSAL TO APPROVE THE UNIVERSAL HEALTH SERVICES, INC. AMENDED AND RESTATED 2010 EMPLOYEES' RESTRICTED STOCK PURCHASE PLAN. FOR FOR MANAGEMENT 4 PROPOSAL TO RE-APPROVE THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE UNIVERSAL HEALTH SERVICES, INC. 2 FOR FOR MANAGEMENT 5 PROPOSAL TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP, AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 6 STOCKHOLDER PROPOSAL TO CONSIDER A RECAPITALIZATION PLAN TO PROVIDE THAT ALL OF THE COMPANY'S OUTSTANDING STOCK HAVE ONE VOTE PER SHARE. AGAINST AGAINST STAKEHOLDER VERISIGN INC Ticker: VRSN Security ID: 92 Meeting Date: 21-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 17-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: D. JAMES BIDZOS FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: WILLIAM L. CHENEVICH FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: KATHLEEN A. COTE FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: JAMIE S. GORELICK FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: ROGER H. MOORE FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: LOUIS A. SIMPSON FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: TIMOTHY TOMLINSON FOR FOR MANAGEMENT 2 TO APPROVE VERISIGN, INC.'S ANNUAL INCENTIVE COMPENSATION PLAN. FOR FOR MANAGEMENT 3 TO APPROVE, ON A NON-BINDING, ADVISORY BASIS, VERISIGN, INC.'S EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 4 TO RATIFY THE SELECTION OF KPMG LLP AS VERISIGN, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 5 TO VOTE, ON AN ADVISORY BASIS, ON A STOCKHOLDER PROPOSAL, IF PROPERLY PRESENTED AT THE MEETING, REQUESTING THAT THE BOARD TAKE STEPS TO PERMIT STOCKHOLDER ACTION BY WRITTEN CONSENT. AGAINST AGAINST STAKEHOLDER MOHAWK INDUSTRIES INC Ticker: MHK Security ID: 608190-104 Meeting Date: 21-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 17-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR MR. BRUCKMANN FOR FOR MANAGEMENT MR. DE COCK FOR FOR MANAGEMENT MR. ONORATO FOR FOR MANAGEMENT 2 THE RATIFICATION OF THE SELECTION OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. FOR FOR MANAGEMENT 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION, AS DISCLOSED IN THE COMPANY'S PROXY STATEMENT FOR THE 2 FOR FOR MANAGEMENT ITC HOLDINGS CORP Ticker: ITC Security ID: 465685-105 Meeting Date: 20-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 17-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR ALBERT ERNST FOR FOR MANAGEMENT CHRISTOPHER H. FRANKLIN FOR FOR MANAGEMENT EDWARD G. JEPSEN FOR FOR MANAGEMENT DAVID R. LOPEZ FOR FOR MANAGEMENT HAZEL R. O'LEARY FOR FOR MANAGEMENT THOMAS G. STEPHENS FOR FOR MANAGEMENT G. BENNETT STEWART, III FOR FOR MANAGEMENT LEE C. STEWART FOR FOR MANAGEMENT JOSEPH L. WELCH FOR FOR MANAGEMENT 2 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 3 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2015. FOR FOR MANAGEMENT 4 APPROVAL OF OUR 2 FOR FOR MANAGEMENT 5 APPROVAL OF OUR 2 FOR FOR MANAGEMENT 6 SHAREHOLDER PROPOSAL TO REQUEST THE BOARD TO MODIFY THE BYLAWS WITH RESPECT TO CALLING SPECIAL MEETINGS OF SHAREHOLDERS. AGAINST AGAINST STAKEHOLDER COMCAST CORPORATION Ticker: CMCSA Security ID: 20030N-101 Meeting Date: 21-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 17-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR KENNETH J. BACON FOR FOR MANAGEMENT SHELDON M. BONOVITZ FOR FOR MANAGEMENT EDWARD D. BREEN FOR FOR MANAGEMENT JOSEPH J. COLLINS FOR FOR MANAGEMENT J. MICHAEL COOK FOR FOR MANAGEMENT GERALD L. HASSELL FOR FOR MANAGEMENT JEFFREY A. HONICKMAN FOR FOR MANAGEMENT EDUARDO MESTRE FOR FOR MANAGEMENT BRIAN L. ROBERTS FOR FOR MANAGEMENT RALPH J. ROBERTS FOR FOR MANAGEMENT JOHNATHAN A. RODGERS FOR FOR MANAGEMENT DR. JUDITH RODIN FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF OUR INDEPENDENT AUDITORS FOR FOR MANAGEMENT 3 APPROVAL OF OUR 2 FOR FOR MANAGEMENT 4 TO PROVIDE AN ANNUAL REPORT ON LOBBYING ACTIVITIES AGAINST AGAINST STAKEHOLDER 5 TO PROHIBIT ACCELERATED VESTING UPON A CHANGE OF CONTROL AGAINST AGAINST STAKEHOLDER 6 TO PROVIDE EACH SHARE AN EQUAL VOTE AGAINST AGAINST STAKEHOLDER VORNADO REALTY TRUST Ticker: VNO Security ID: 929042-109 Meeting Date: 21-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 17-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR STEVEN ROTH FOR FOR MANAGEMENT MICHAEL D. FASCITELLI FOR FOR MANAGEMENT RUSSELL B. WIGHT, JR. FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT FISCAL YEAR. FOR FOR MANAGEMENT 3 NON-BINDING ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 4 NON-BINDING SHAREHOLDER PROPOSAL REGARDING THE APPOINTMENT OF AN INDEPENDENT CHAIRMAN. AGAINST AGAINST STAKEHOLDER EXPEDITORS INT'L OF WASHINGTON INC Ticker: VNO Security ID: 302130-109 Meeting Date: 21-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 17-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: ROBERT R. WRIGHT FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: MARK A. EMMERT FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: DAN P. KOURKOUMELIS FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: MICHAEL J. MALONE FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: RICHARD B. MCCUNE FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: JOHN W. MEISENBACH FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: JEFFREY S. MUSSER FOR FOR MANAGEMENT 1H ELECTION OF DIRECTOR: LIANE J. PELLETIER FOR FOR MANAGEMENT 1I ELECTION OF DIRECTOR: JAMES L.K. WANG FOR FOR MANAGEMENT 1J ELECTION OF DIRECTOR: TAY YOSHITANI FOR FOR MANAGEMENT 2 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. FOR FOR MANAGEMENT 3 APPROVE 2 FOR FOR MANAGEMENT 4 RATIFICATION OF OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. FOR FOR MANAGEMENT 5 ADVISORY VOTE TO APPROVE COMPANY-SPONSORED PROXY ACCESS FRAMEWORK. FOR FOR MANAGEMENT 6 SHAREHOLDER PROPOSAL: PROXY ACCESS. AGAINST AGAINST STAKEHOLDER 7 SHAREHOLDER PROPOSAL: PERFORMANCE-BASED EXECUTIVE EQUITY AWARDS. AGAINST AGAINST STAKEHOLDER 8 SHAREHOLDER PROPOSAL: NO ACCELERATED VESTING OF EQUITY AWARDS. AGAINST AGAINST STAKEHOLDER 9 SHAREHOLDER PROPOSAL: RETAIN SIGNIFICANT STOCK FROM EQUITY COMPENSATION. AGAINST AGAINST STAKEHOLDER 10 SHAREHOLDER PROPOSAL: RECOVERY OF UNEARNED MANAGEMENT BONUSES. AGAINST AGAINST STAKEHOLDER MARTIN MARIETTA MATERIALS INC Ticker: MLM Security ID: 573284-106 Meeting Date: 21-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 17-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR ELECTION OF DIRECTOR: DAVID G. MAFFUCCI FOR FOR MANAGEMENT ELECTION OF DIRECTOR: WILLIAM E. MCDONALD FOR FOR MANAGEMENT ELECTION OF DIRECTOR: FRANK H. MENAKER, JR. FOR FOR MANAGEMENT ELECTION OF DIRECTOR: RICHARD A. VINROOT FOR FOR MANAGEMENT 2 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS. FOR FOR MANAGEMENT 3 APPROVAL, BY A NON-BINDING ADVISORY VOTE, OF THE COMPENSATION OF MARTIN MARIETTA MATERIALS, INC.'S NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT CERNER CORPORATION Ticker: CERN Security ID: 156782-104 Meeting Date: 22-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 20-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: MITCHELL E. DANIELS, JR. FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: CLIFFORD W. ILLIG FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: WILLIAM B. NEAVES FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF CERNER CORPORATION FOR 2015. FOR FOR MANAGEMENT 3 APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 4 APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE CERNER CORPORATION PERFORMANCE-BASED COMPENSATION PLAN. FOR FOR MANAGEMENT 5 APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE CERNER CORPORATION 2 FOR FOR MANAGEMENT THE GOLDMAN SACHS GROUP INC Ticker: GS Security ID: 38141G-104 Meeting Date: 21-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 20-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: LLOYD C. BLANKFEIN FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: M. MICHELE BURNS FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: GARY D. COHN FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: MARK FLAHERTY FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: WILLIAM W. GEORGE FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: JAMES A. JOHNSON FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: LAKSHMI N. MITTAL FOR FOR MANAGEMENT 1H ELECTION OF DIRECTOR: ADEBAYO O. OGUNLESI FOR FOR MANAGEMENT 1I ELECTION OF DIRECTOR: PETER OPPENHEIMER FOR FOR MANAGEMENT 1J ELECTION OF DIRECTOR: DEBORA L. SPAR FOR FOR MANAGEMENT 1K ELECTION OF DIRECTOR: MARK E. TUCKER FOR FOR MANAGEMENT 1L ELECTION OF DIRECTOR: DAVID A. VINIAR FOR FOR MANAGEMENT 1M ELECTION OF DIRECTOR: MARK O. WINKELMAN FOR FOR MANAGEMENT 2 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION (SAY ON PAY) FOR FOR MANAGEMENT 3 APPROVAL OF THE GOLDMAN SACHS AMENDED AND RESTATED STOCK INCENTIVE PLAN (2015) FOR FOR MANAGEMENT 4 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015 FOR FOR MANAGEMENT 5 SHAREHOLDER PROPOSAL REGARDING VOTE-COUNTING AGAINST AGAINST STAKEHOLDER 6 SHAREHOLDER PROPOSAL REGARDING VESTING OF EQUITY AWARDS UPON ENTERING GOVERNMENT SERVICE AGAINST AGAINST STAKEHOLDER 7 SHAREHOLDER PROPOSAL REGARDING RIGHT TO ACT BY WRITTEN CONSENT AGAINST AGAINST STAKEHOLDER SBA COMMUNICATIONS CORP Ticker: SBAC Security ID: 78388J-106 Meeting Date: 21-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 20-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR ELECTION OF DIRECTOR FOR A THREE-YEAR TERM EXPIRING AT THE 2: BRIAN C. CARR FOR FOR MANAGEMENT ELECTION OF DIRECTOR FOR A THREE-YEAR TERM EXPIRING AT THE 2: MARY S. CHAN FOR FOR MANAGEMENT ELECTION OF DIRECTOR FOR A THREE-YEAR TERM EXPIRING AT THE 2: GEORGE R. KROUSE, JR. FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS SBA'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 FOR FOR MANAGEMENT 3 APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF SBA'S NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 4 APPROVAL OF SBA'S PROPOSAL REGARDING PROXY ACCESS. FOR FOR MANAGEMENT 5 VOTE ON SHAREHOLDER PROPOSAL REGARDING PROXY ACCESS, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. AGAINST AGAINST STAKEHOLDER NVIDIA Ticker: NVDA Security ID: 67066G-104 Meeting Date: 20-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 20-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR ELECTION OF DIRECTOR: ROBERT K. BURGESS 1A ELECTION OF DIRECTOR: TENCH COXE FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: PERSIS S. DRELL FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: JAMES C. GAITHER FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: JEN-HSUN HUANG FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: DAWN HUDSON FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: HARVEY C. JONES FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: MICHAEL G. MCCAFFERY FOR FOR MANAGEMENT 1H ELECTION OF DIRECTOR: WILLIAM J. MILLER FOR FOR MANAGEMENT 1I ELECTION OF DIRECTOR: MARK L. PERRY FOR FOR MANAGEMENT 1K ELECTION OF DIRECTOR: A. BROOKE SEAWELL FOR FOR MANAGEMENT 1L ELECTION OF DIRECTOR: MARK A. STEVENS FOR FOR MANAGEMENT 2 TO APPROVE OUR EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 3 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR FISCAL YEAR ENDING JANUARY 31, 2016. FOR FOR MANAGEMENT ALEXION PHARMACEUTICALS INC Ticker: ALXN Security ID: 015351-109 Meeting Date: 6-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 20-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: LEONARD BELL FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: DAVID R. BRENNAN FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: M. MICHELE BURNS FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: CHRISTOPHER J. COUGHLIN FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: DAVID L. HALLAL FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: JOHN T. MOLLEN FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: R. DOUGLAS NORBY FOR FOR MANAGEMENT 1H ELECTION OF DIRECTOR: ALVIN S. PARVEN FOR FOR MANAGEMENT 1I ELECTION OF DIRECTOR: ANDREAS RUMMELT FOR FOR MANAGEMENT 1J ELECTION OF DIRECTOR: ANN M. VENEMAN FOR FOR MANAGEMENT 2 APPROVAL OF A NON-BINDING ADVISORY VOTE OF THE 2'S NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 3 RATIFICATION OF APPOINTMENT BY THE BOARD OF DIRECTORS OF PRICEWATERHOUSECOOPERS LLP AS ALEXION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. FOR FOR MANAGEMENT 4 TO APPROVE ALEXION'S 2 FOR FOR MANAGEMENT 5 TO REQUEST THE BOARD TO AMEND ALEXION'S GOVERNING DOCUMENTS TO ALLOW PROXY ACCESS. AGAINST AGAINST STAKEHOLDER 6 TO REQUEST THE BOARD TO AMEND ALEXION'S GOVERNING DOCUMENTS TO GIVE SHAREHOLDERS OWNING 10% OF ALEXION STOCK THE POWER TO CALL A SPECIAL MEETING. AGAINST AGAINST STAKEHOLDER L BRANDS INC Ticker: L Security ID: 501797-104 Meeting Date: 21-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 20-Apr-15 # PROPOSAL MGT REC VOTE CAST SPONSOR ELECTION OF DIRECTOR: E. GORDON GEE FOR FOR MANAGEMENT ELECTION OF DIRECTOR: STEPHEN D. STEINOUR FOR FOR MANAGEMENT ELECTION OF DIRECTOR: ALLAN R. TESSLER FOR FOR MANAGEMENT ELECTION OF DIRECTOR: ABIGAIL S. WEXNER FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FOR MANAGEMENT 3 THE APPROVAL OF THE 2 FOR FOR MANAGEMENT 4 THE APPROVAL OF THE 2 FOR FOR MANAGEMENT 5 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION FOR FOR MANAGEMENT 6 STOCKHOLDER PROPOSAL TO CHANGE CERTAIN VOTING REQUIREMENTS AGAINST AGAINST STAKEHOLDER BLACKROCK INC Ticker: BLK Security ID: 09247X-101 Meeting Date: 28-May-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: ABDLATIF YOUSEF AL-HAMAD FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: MATHIS CABIALLAVETTA FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: PAMELA DALEY FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: WILLIAM S. DEMCHAK FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: JESSICA P. EINHORN FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: LAURENCE D. FINK FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: FABRIZIO FREDA FOR FOR MANAGEMENT 1H ELECTION OF DIRECTOR: MURRY S. GERBER FOR FOR MANAGEMENT 1I ELECTION OF DIRECTOR: JAMES GROSFELD FOR FOR MANAGEMENT 1J ELECTION OF DIRECTOR: ROBERT S. KAPITO FOR FOR MANAGEMENT 1K ELECTION OF DIRECTOR: DAVID H. KOMANSKY FOR FOR MANAGEMENT 1L ELECTION OF DIRECTOR: SIR DERYCK MAUGHAN FOR FOR MANAGEMENT 1M ELECTION OF DIRECTOR: CHERYL D. MILLS FOR FOR MANAGEMENT 1N ELECTION OF DIRECTOR: THOMAS H. O'BRIEN FOR FOR MANAGEMENT 1O ELECTION OF DIRECTOR: IVAN G. SEIDENBERG FOR FOR MANAGEMENT 1P ELECTION OF DIRECTOR: MARCO ANTONIO SLIM DOMIT FOR FOR MANAGEMENT 1Q ELECTION OF DIRECTOR: JOHN S. VARLEY FOR FOR MANAGEMENT 1R ELECTION OF DIRECTOR: SUSAN L. WAGNER FOR FOR MANAGEMENT 2 APPROVAL OF THE BLACKROCK, INC. SECOND AMENDED AND RESTATED 1 FOR FOR MANAGEMENT 3 APPROVAL, IN A NON-BINDING ADVISORY VOTE, OF THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS, AS DISCLOSED AND DISCUSSED IN THE PROXY STATEMENT. FOR FOR MANAGEMENT 4 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS BLACKROCK'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2015. FOR FOR MANAGEMENT 5 A STOCKHOLDER PROPOSAL BY MR. ERIC COHEN REGARDING THE ADOPTION OF PROCEDURES TO AVOID HOLDING OR RECOMMENDING INVESTMENTS IN COMPANIES THAT SUBSTANTIALLY CONTRIBUTE TO GENOCIDE. AGAINST AGAINST STAKEHOLDER 6 A STOCKHOLDER PROPOSAL BY THE AMERICAN FEDERATION OF STATE, COUNTY AND MUNICIPAL EMPLOYEES PENSION PLAN AND THE MISSIONARY OBLATES OF MARY IMMACULATE REGARDING THE PRODUCTION OF AN ANNUAL REPORT ON CERTAIN TRADE ASSOCIATION AND LOBBYING EXPENDITURES. AGAINST AGAINST STAKEHOLDER DEVON ENERGY CORPORATION Ticker: DVN Security ID: 25179M-103 Meeting Date: 3-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR BARBARA M. BAUMANN FOR FOR MANAGEMENT JOHN E. BETHANCOURT FOR FOR MANAGEMENT ROBERT H. HENRY FOR FOR MANAGEMENT MICHAEL M. KANOVSKY FOR FOR MANAGEMENT ROBERT A. MOSBACHER, JR FOR FOR MANAGEMENT J. LARRY NICHOLS FOR FOR MANAGEMENT DUANE C. RADTKE FOR FOR MANAGEMENT MARY P. RICCIARDELLO FOR FOR MANAGEMENT JOHN RICHELS FOR FOR MANAGEMENT 2 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 3 RATIFY THE APPOINTMENT OF THE COMPANY'S INDEPENDENT AUDITORS FOR 2015. FOR FOR MANAGEMENT 4 ADOPTION OF THE DEVON ENERGY CORPORATION 2015 LONG-TERM INCENTIVE PLAN. FOR FOR MANAGEMENT 5 ADOPTION OF PROXY ACCESS BYLAW. AGAINST AGAINST STAKEHOLDER 6 REPORT ON LOBBYING ACTIVITIES RELATED TO ENERGY POLICY AND CLIMATE CHANGE. AGAINST AGAINST STAKEHOLDER 7 REPORT DISCLOSING LOBBYING POLICY AND ACTIVITY. AGAINST AGAINST STAKEHOLDER 8 REPORT ON PLANS TO ADDRESS CLIMATE CHANGE. AGAINST AGAINST STAKEHOLDER ALLIANCE DATA SYSTEMS CORP Ticker: ADS Security ID: 018581-108 Meeting Date: 3-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR ELECTION OF DIRECTOR: BRUCE K. ANDERSON FOR FOR MANAGEMENT ELECTION OF DIRECTOR: ROGER H. BALLOU FOR FOR MANAGEMENT ELECTION OF DIRECTOR: D. KEITH COBB FOR FOR MANAGEMENT ELECTION OF DIRECTOR: E. LINN DRAPER, JR. FOR FOR MANAGEMENT ELECTION OF DIRECTOR: EDWARD J. HEFFERNAN FOR FOR MANAGEMENT ELECTION OF DIRECTOR: KENNETH R. JENSEN FOR FOR MANAGEMENT ELECTION OF DIRECTOR: ROBERT A. MINICUCCI FOR FOR MANAGEMENT ELECTION OF DIRECTOR: LAURIE A. TUCKER FOR FOR MANAGEMENT 2 ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 3 APPROVAL OF 2 FOR FOR MANAGEMENT 4 APPROVAL OF 2 FOR FOR MANAGEMENT 5 TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF ALLIANCE DATA SYSTEMS CORPORATION FOR 2015. FOR FOR MANAGEMENT 6 STOCKHOLDER PROPOSAL REGARDING PROXY ACCESS. AGAINST AGAINST STAKEHOLDER UNITEDHEALTH GROUP INCORPORATED Ticker: UNH Security ID: 91324P-102 Meeting Date: 1-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: WILLIAM C. BALLARD, JR. FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: EDSON BUENO, M.D. FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: RICHARD T. BURKE FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: ROBERT J. DARRETTA FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: STEPHEN J. HEMSLEY FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: MICHELE J. HOOPER FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: RODGER A. LAWSON FOR FOR MANAGEMENT 1H ELECTION OF DIRECTOR: GLENN M. RENWICK FOR FOR MANAGEMENT 1I ELECTION OF DIRECTOR: KENNETH I. SHINE, M.D. FOR FOR MANAGEMENT 1J ELECTION OF DIRECTOR: GAIL R. WILENSKY, PH.D. FOR FOR MANAGEMENT 2 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 3 APPROVAL OF AMENDMENTS TO THE 2 FOR FOR MANAGEMENT 4 APPROVAL OF REINCORPORATION OF THE COMPANY FROM MINNESOTA TO DELAWARE. FOR FOR MANAGEMENT 5 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 6 THE SHAREHOLDER PROPOSAL SET FORTH IN THE PROXY STATEMENT REQUESTING A POLICY REQUIRING AN INDEPENDENT BOARD CHAIR, IF PROPERLY PRESENTED AT THE 2 AGAINST AGAINST STAKEHOLDER GOOGLE INC Ticker: GOOG Security ID: 38259P-508 Meeting Date: 3-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR LARRY PAGE FOR FOR MANAGEMENT SERGEY BRIN FOR FOR MANAGEMENT ERIC E. SCHMIDT FOR FOR MANAGEMENT L. JOHN DOERR FOR FOR MANAGEMENT DIANE B. GREENE FOR FOR MANAGEMENT JOHN L. HENNESSY FOR FOR MANAGEMENT ANN MATHER FOR FOR MANAGEMENT ALAN R. MULALLY FOR FOR MANAGEMENT PAUL S. OTELLINI FOR FOR MANAGEMENT K. RAM SHRIRAM FOR FOR MANAGEMENT SHIRLEY M. TILGHMAN FOR FOR MANAGEMENT 2 THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 THE APPROVAL OF AN AMENDMENT TO GOOGLE'S 2,000, FOR FOR MANAGEMENT 4 A STOCKHOLDER PROPOSAL REGARDING EQUAL SHAREHOLDER VOTING, IF PROPERLY PRESENTED AT THE MEETING. AGAINST AGAINST STAKEHOLDER 5 A STOCKHOLDER PROPOSAL REGARDING A LOBBYING REPORT, IF PROPERLY PRESENTED AT THE MEETING. AGAINST AGAINST STAKEHOLDER 6 A STOCKHOLDER PROPOSAL REGARDING THE ADOPTION OF A MAJORITY VOTE STANDARD FOR THE ELECTION OF DIRECTORS, IF PROPERLY PRESENTED AT THE MEETING. AGAINST AGAINST STAKEHOLDER 7 A STOCKHOLDER PROPOSAL REGARDING A REPORT ON RENEWABLE ENERGY COST, IF PROPERLY PRESENTED AT THE MEETING. AGAINST AGAINST STAKEHOLDER 8 A STOCKHOLDER PROPOSAL REGARDING A REPORT ON BUSINESS RISK RELATED TO CLIMATE CHANGE REGULATIONS, IF PROPERLY PRESENTED AT THE MEETING. AGAINST AGAINST STAKEHOLDER AMAZON.COM INC Ticker: AMZN Security ID: 023135-106 Meeting Date: 10-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: JEFFREY P. BEZOS FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: TOM A. ALBERG FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: JOHN SEELY BROWN FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: WILLIAM B. GORDON FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: JAMIE S. GORELICK FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: JUDITH A. MCGRATH FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: ALAIN MONIE FOR FOR MANAGEMENT 1H ELECTION OF DIRECTOR: JONATHAN J. RUBINSTEIN FOR FOR MANAGEMENT 1I ELECTION OF DIRECTOR: THOMAS O. RYDER FOR FOR MANAGEMENT 1J ELECTION OF DIRECTOR: PATRICIA Q. STONESIFER FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR FOR MANAGEMENT 3 SHAREHOLDER PROPOSAL REGARDING PROXY ACCESS FOR SHAREHOLDERS AGAINST AGAINST STAKEHOLDERS 4 SHAREHOLDER PROPOSAL REGARDING A REPORT CONCERNING CORPORATE POLITICAL CONTRIBUTIONS AGAINST AGAINST STAKEHOLDERS 5 SHAREHOLDER PROPOSAL REGARDING SUSTAINABILITY REPORTING AGAINST AGAINST STAKEHOLDERS 6 SHAREHOLDER PROPOSAL REGARDING A REPORT CONCERNING HUMAN RIGHTS RISKS AGAINST AGAINST STAKEHOLDERS FREEPORT-MCMORAN INC Ticker: FCX Security ID: 35671D-857 Meeting Date: 10-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR RICHARD C. ADKERSON FOR FOR MANAGEMENT ROBERT J. ALLISON, JR. FOR FOR MANAGEMENT ALAN R. BUCKWALTER, III FOR FOR MANAGEMENT ROBERT A. DAY FOR FOR MANAGEMENT JAMES C. FLORES FOR FOR MANAGEMENT GERALD J. FORD FOR FOR MANAGEMENT THOMAS A. FRY, III FOR FOR MANAGEMENT H. DEVON GRAHAM, JR. FOR FOR MANAGEMENT LYDIA H. KENNARD FOR FOR MANAGEMENT CHARLES C. KRULAK FOR FOR MANAGEMENT BOBBY LEE LACKEY FOR FOR MANAGEMENT JON C. MADONNA FOR FOR MANAGEMENT DUSTAN E. MCCOY FOR FOR MANAGEMENT JAMES R. MOFFETT FOR FOR MANAGEMENT STEPHEN H. SIEGELE FOR FOR MANAGEMENT FRANCES FRAGOS TOWNSEND FOR FOR MANAGEMENT 2 APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 3 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2015. FOR FOR MANAGEMENT 4 REAPPROVAL OF THE MATERIAL TERMS OF THE SECTION 162(M) PERFORMANCE GOALS UNDER OUR AMENDED AND RESTATED 2 FOR FOR MANAGEMENT 5 STOCKHOLDER PROPOSAL REGARDING PROXY ACCESS. AGAINST AGAINST STAKEHOLDER COGNIZANT TECHNOLOGY SOLUTIONS CORP Ticker: CTSH Security ID: 192446-102 Meeting Date: 2-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF CLASS II DIRECTOR: MICHAEL PATSALOS-FOX FOR FOR MANAGEMENT 1B ELECTION OF CLASS II DIRECTOR: ROBERT E. WEISSMAN FOR FOR MANAGEMENT 1C ELECTION OF CLASS III DIRECTOR: FRANCISCO D'SOUZA FOR FOR MANAGEMENT 1D ELECTION OF CLASS III DIRECTOR: JOHN N. FOX, JR. FOR FOR MANAGEMENT 1E ELECTION OF CLASS III DIRECTOR: LEO S. MACKAY, JR. FOR FOR MANAGEMENT 1F ELECTION OF CLASS III DIRECTOR: THOMAS M. WENDEL FOR FOR MANAGEMENT 2 APPROVAL, ON AN ADVISORY (NON-BINDING) BASIS, OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 3 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 4 STOCKHOLDER PROPOSAL REQUESTING THAT THE BOARD OF DIRECTORS TAKE THE STEPS NECESSARY TO PERMIT STOCKHOLDER ACTION BY WRITTEN CONSENT. AGAINST AGAINST STAKEHOLDER THE PRICELINE GROUP INC Ticker: PCLN Security ID: 741503-403 Meeting Date: 4-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR TIMOTHY M. ARMSTRONG FOR FOR MANAGEMENT HOWARD W. BARKER, JR. FOR FOR MANAGEMENT JEFFERY H. BOYD FOR FOR MANAGEMENT JAN L. DOCTER FOR FOR MANAGEMENT JEFFREY E. EPSTEIN FOR FOR MANAGEMENT JAMES M. GUYETTE FOR FOR MANAGEMENT DARREN R. HUSTON FOR FOR MANAGEMENT CHARLES H. NOSKI FOR FOR MANAGEMENT NANCY B. PERETSMAN FOR FOR MANAGEMENT THOMAS E. ROTHMAN FOR FOR MANAGEMENT CRAIG W. RYDIN FOR FOR MANAGEMENT 2 TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 TO APPROVE ON AN ADVISORY BASIS THE COMPENSATION PAID BY THE COMPANY TO ITS NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT 4 TO CONSIDER AND VOTE UPON A NON-BINDING STOCKHOLDER PROPOSAL CONCERNING STOCKHOLDER ACTION BY WRITTEN CONSENT. AGAINST AGAINST STAKEHOLDER 5 TO CONSIDER AND VOTE UPON A NON-BINDING STOCKHOLDER PROPOSAL CONCERNING PROXY ACCESS. AGAINST AGAINST STAKEHOLDER REGENERON PHARMACEUTICALS INC Ticker: REGN Security ID: 75886F-107 Meeting Date: 12-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR CHARLES A. BAKER FOR FOR MANAGEMENT ARTHUR F. RYAN FOR FOR MANAGEMENT GEORGE L. SING FOR FOR MANAGEMENT MARC TESSIER-LAVIGNE FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 APPROVAL OF THE REGENERON PHARMACEUTICALS, INC. CASH INCENTIVE BONUS PLAN. FOR FOR MANAGEMENT 4 APPROVAL OF AN AMENDMENT TO THE COMPANY'S CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF CAPITAL STOCK AND COMMON STOCK. FOR FOR MANAGEMENT 5 NONBINDING SHAREHOLDER PROPOSAL RELATING TO PROXY ACCESS, IF PROPERLY PRESENTED. AGAINST AGAINST STAKEHOLDER EQUITY RESIDENTIAL Ticker: EQR Security ID: 29476L-107 Meeting Date: 24-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR JOHN W. ALEXANDER FOR FOR MANAGEMENT CHARLES L. ATWOOD FOR FOR MANAGEMENT LINDA WALKER BYNOE FOR FOR MANAGEMENT MARY KAY HABEN FOR FOR MANAGEMENT BRADLEY A. KEYWELL FOR FOR MANAGEMENT JOHN E. NEAL FOR FOR MANAGEMENT DAVID J. NEITHERCUT FOR FOR MANAGEMENT MARK S. SHAPIRO FOR FOR MANAGEMENT GERALD A. SPECTOR FOR FOR MANAGEMENT STEPHEN E. STERRETT FOR FOR MANAGEMENT B. JOSEPH WHITE FOR FOR MANAGEMENT SAMUEL ZELL FOR FOR MANAGEMENT 2 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITOR FOR 2015. FOR FOR MANAGEMENT 3 APPROVAL OF EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 4 SHAREHOLDER PROPOSAL REGARDING PROXY ACCESS. AGAINST AGAINST STAKEHOLDER FACEBOOK INC Ticker: FB Security ID: 30303M-102 Meeting Date: 11-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR MARC L. ANDREESSEN FOR FOR MANAGEMENT ERSKINE B. BOWLES FOR FOR MANAGEMENT S.D. DESMOND-HELLMANN FOR FOR MANAGEMENT REED HASTINGS FOR FOR MANAGEMENT JAN KOUM FOR FOR MANAGEMENT SHERYL K. SANDBERG FOR FOR MANAGEMENT PETER A. THIEL FOR FOR MANAGEMENT MARK ZUCKERBERG FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS FACEBOOK, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015 FOR FOR MANAGEMENT 3 TO RE-APPROVE THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, SECTION 162(M) LIMITS OF OUR 2(M) FOR FOR MANAGEMENT 4 A STOCKHOLDER PROPOSAL REGARDING CHANGE IN STOCKHOLDER VOTING AGAINST AGAINST STAKEHOLDER 5 A STOCKHOLDER PROPOSAL REGARDING AN ANNUAL SUSTAINABILITY REPORT AGAINST AGAINST STAKEHOLDER 6 A STOCKHOLDER PROPOSAL REGARDING A HUMAN RIGHTS RISK ASSESSMENT AGAINST AGAINST STAKEHOLDER NETFLIX INC Ticker: NFLX Security ID: 64110L-106 Meeting Date: 9-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 4-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR RICHARD N. BARTON FOR FOR MANAGEMENT BRADFORD L. SMITH FOR FOR MANAGEMENT ANNE SWEENEY FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2015. FOR FOR MANAGEMENT 3 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE OFFICER COMPENSATION. FOR FOR MANAGEMENT 4 TO APPROVE THE AMENDMENT OF THE COMPANY'S CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK. FOR FOR MANAGEMENT 5 STOCKHOLDER PROPOSAL TO ADOPT A PROXY ACCESS BYLAW, IF PROPERLY PRESENTED AT THE MEETING. AGAINST AGAINST STAKEHOLDER 6 STOCKHOLDER PROPOSAL TO AMEND THE VOTING REQUIREMENTS IN THE COMPANY'S CHARTER AND BYLAWS, IF PROPERLY PRESENTED AT THE MEETING. AGAINST AGAINST STAKEHOLDER 7 STOCKHOLDER PROPOSAL TO REORGANIZE THE BOARD OF DIRECTORS INTO A SINGLE CLASS SUBJECT TO ELECTION EACH YEAR. AGAINST AGAINST STAKEHOLDER AMAZON.COM Ticker: AMZN Security ID: 023135-106 Meeting Date: 10-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 13-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: JEFFREY P. BEZOS FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: TOM A. ALBERG FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: JOHN SEELY BROWN FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: WILLIAM B. GORDON FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: JAMIE S. GORELICK FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: JUDITH A. MCGRATH FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: ALAIN MONIE FOR FOR MANAGEMENT 1H ELECTION OF DIRECTOR: JONATHAN J. RUBINSTEIN FOR FOR MANAGEMENT 1I ELECTION OF DIRECTOR: THOMAS O. RYDER FOR FOR MANAGEMENT 1J ELECTION OF DIRECTOR: PATRICIA Q. STONESIFER FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR FOR MANAGEMENT 3 SHAREHOLDER PROPOSAL REGARDING PROXY ACCESS FOR SHAREHOLDERS AGAINST AGAINST STAKEHOLDER 4 SHAREHOLDER PROPOSAL REGARDING A REPORT CONCERNING CORPORATE POLITICAL CONTRIBUTIONS AGAINST AGAINST STAKEHOLDER 5 SHAREHOLDER PROPOSAL REGARDING SUSTAINABILITY REPORTING AGAINST AGAINST STAKEHOLDER 6 SHAREHOLDER PROPOSAL REGARDING A REPORT CONCERNING HUMAN RIGHTS RISKS AGAINST AGAINST STAKEHOLDER DAVITA HEALTHCARE PARTNERS Ticker: DVA Security ID: 23918K-108 Meeting Date: 16-Jun-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 13-May-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: PAMELA M. ARWAY FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: CHARLES G. BERG FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: CAROL ANTHONY DAVIDSON FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: PAUL J. DIAZ FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: PETER T. GRAUER FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: JOHN M. NEHRA FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: WILLIAM L. ROPER FOR FOR MANAGEMENT 1H ELECTION OF DIRECTOR: KENT J. THIRY FOR FOR MANAGEMENT 1I ELECTION OF DIRECTOR: ROGER J. VALINE FOR FOR MANAGEMENT 2 TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2015. FOR FOR MANAGEMENT 3 ADVISORY VOTE ON EXECUTIVE COMPENSATION. FOR FOR MANAGEMENT 4 STOCKHOLDER PROPOSAL REGARDING PROXY ACCESS. AGAINST AGAINST STAKEHOLDER BED BATH & BEYOND INC Ticker: BBBY Security ID: 075896-100 Meeting Date: 2-Jul-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 8-Jun-15 # PROPOSAL MGT REC VOTE CAST SPONSOR 1A ELECTION OF DIRECTOR: WARREN EISENBERG FOR FOR MANAGEMENT 1B ELECTION OF DIRECTOR: LEONARD FEINSTEIN FOR FOR MANAGEMENT 1C ELECTION OF DIRECTOR: STEVEN H. TEMARES FOR FOR MANAGEMENT 1D ELECTION OF DIRECTOR: DEAN S. ADLER FOR FOR MANAGEMENT 1E ELECTION OF DIRECTOR: STANLEY F. BARSHAY FOR FOR MANAGEMENT 1F ELECTION OF DIRECTOR: GERALDINE T. ELLIOTT FOR FOR MANAGEMENT 1G ELECTION OF DIRECTOR: KLAUS EPPLER FOR FOR MANAGEMENT 1H ELECTION OF DIRECTOR: PATRICK R. GASTON FOR FOR MANAGEMENT 1I ELECTION OF DIRECTOR: JORDAN HELLER FOR FOR MANAGEMENT 1J ELECTION OF DIRECTOR: VICTORIA A. MORRISON FOR FOR MANAGEMENT 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLP. FOR FOR MANAGEMENT 3 TO APPROVE, BY NON-BINDING VOTE, THE 2'S NAMED EXECUTIVE OFFICERS. FOR FOR MANAGEMENT CONSTELLATION BRANDS INC Ticker: STZ Security ID: 21036P-108 Meeting Date: 22-Jul-15 Meeting Type: ANNUAL MEETING OF SHAREHOLDERS Record Date: 22-Jun-15 # PROPOSAL MGT REC VOTE CAST SPONSOR DIRECTOR JERRY FOWDEN FOR FOR MANAGEMENT BARRY A. FROMBERG FOR FOR MANAGEMENT ROBERT L. HANSON FOR FOR MANAGEMENT ERNESTO M. HERNANDEZ FOR FOR MANAGEMENT JAMES A. LOCKE III FOR FOR MANAGEMENT RICHARD SANDS FOR FOR MANAGEMENT ROBERT SANDS FOR FOR MANAGEMENT JUDY A. SCHMELING FOR FOR MANAGEMENT KEITH E. WANDELL FOR FOR MANAGEMENT 2 PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING FEBRUARY 29, 2016. FOR FOR MANAGEMENT 3 PROPOSAL TO APPROVE, BY AN ADVISORY VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. FOR FOR MANAGEMENT SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) EntrepreneurShares Series Trust By (Signature and Title)*: /s/ Dr. Joel M. Shulman Dr. Joel M. Shulman Principal Executive Officer Date: August 18, 2015 * Print the name and title of each signing officer under his or her signature.
